Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 1 of 78 Page ID
                                  #:2182




                    EXHIBIT 4
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 2 of 78 Page ID
   Job No. 3431598                #:2183

 1                    UNITED STATES DISTRICT COURT
 2                    CENTRAL DISTRICT OF CALIFORNIA
 3                             EASTERN DIVISION
 4
 5    RAUL NOVOA and JAIME CAMPOS            )
      FUENTES, individual and on             )
 6    behalf of all others                   )
      similarly situated,                    )
 7                                           )
                        Plaintiffs,          )   Case No. 5:17-cv-02514
 8                                           )            JGB-SHKx
           vs.                               )
 9                                           )
      THE GEO GROUP, INC.,                   )
10                                           )
                        Defendants.          )
11    _____________________________)
12
13
14
15               VIDEOTAPED DEPOSITION OF JAMES JANECKA
16                        Los Angeles, California
17                       Wednesday, June 26, 2019
18
19
20
21
22
23    REPORTED BY:
      Kathleen Siri
24    CSR No. 9726
25

                                                                 Page 1

                               Veritext Legal Solutions
                                    800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 3 of 78 Page ID
   Job No. 3431598                #:2184
     1          UNITED STATES DISTRICT COURT                           1                INDEX
     2          CENTRAL DISTRICT OF CALIFORNIA                         2   WITNESS                             EXAMINATION
     3               EASTERN DIVISION                                  3   JAMES JANECKA
     4                                                                 4   Examination by:                         PAGE
                                                                       5   MS. WRIGHT                                8
     5 RAUL NOVOA and JAIME CAMPOS )
                                                                       6
       FUENTES, individual and on )                                    7
     6 behalf of all others     )                                      8               EXHIBITS
       similarly situated,      )                                      9   Exhibit       Description                   Page
     7                     )                                          10
                Plaintiffs, ) Case No. 5:17-cv-02514                  11   Exhibit 22 GEO Policy and Procedure Manual                45
     8                     )      JGB-SHKx                                          8.1.8, Detainee Work Plan
         vs.                 )                                        12
     9                     )                                               Exhibit 23 GEO Policy and Procedure Manual                54
       THE GEO GROUP, INC.,             )                             13            12.1.4, Sanitation Procedures/
                                                                                    Housekeeping Plan
    10                     )
                                                                      14
                Defendants. )
                                                                         Exhibit 24 GEO Policy and Procedure Manual       60
    11 _____________________________)                                 15          10.3.5, Post Orders
    12                                                                16 Exhibit 25 GEO, Adelanto ICE Processing         66
    13                                                                            Center Supplemental Detainee
    14                                                                17          Handbook
    15                                                                18 Exhibit 26 Printout of an e-mail string from 93
    16                                                                            Joanne Langill, 9/4/18
    17   Videotaped Deposition of JAMES JANECKA, taken before         19
    18 Kathleen Siri, a Certified Shorthand Reporter for the             Exhibit 27 Printout of an e-mail string     104
    19 State of California, with principal office in the              20          from Michelle Kenney, 3/8/18
                                                                      21 Exhibit 28
    20 County of Los Angeles, commencing at 9:04 p.m.,
    21 Wednesday, June 26, 2019, at 400 South Hope Street,
    22 Eighth Floor, Los Angeles, California.                         23 Exhibit 29 GEO Monthly Food Service                       132
    23                                                                            Department Meeting Minutes,
    24                                                                24          7/16/18
    25                                                                25 (Continued...)
                                                             Page 2                                                                       Page 4
     1 APPEARANCES OF COUNSEL:                                         1          E X H I B I T S (CONTINUED)
     2                                                                 2 Exhibit           Description          Page
       FOR PLAINTIFFS:                                                 3
     3                                                                 4 Exhibit 30 GEO Initial Hazardous              151
           BURNS CHAREST LLP                                                      Communication Safety Training
     4     BY: LYDIA A WRIGHT, ESQ                                     5
              DANIEL H CHAREST, ESQ                                      Exhibit 31 Printout of an e-mail string       170
     5     366 Canal Street, Suite 1170                                6          from Kyle Fouts, 5/29/15
           New Orleans, Louisiana 70130                                7 Exhibit 32 Printout of an e-mail string       178
     6     Telephone: (504) 799-2844                                              from Patricia Love, 3/27/18
           Facsimile: (650) 714-6825                                   8
     7     lwright@burnscharest com                                      Exhibit 33 Printout of an e-mail string       201
     8                                                                 9          from June Long, 2/18/16
           LAW OFFICE OF R ANDREW FREE                                10 Exhibit 34 GEO Adelanto ICE Processing              214
     9     BY: R ANDREW FREE, ESQ                                                 Center House Keeping Plan
           P O Box 905678                                             11
    10     Nashville, Tennessee 37209                                    Exhibit 35 Printout of an e-mail string       222
           Telephone: (844) 321-3221                                  12          from Michelle Keeney, 3/6/18
    11     Facsimile: (615) 829-8959                                  13 Exhibit 36 Printout of an e-mail string       226
    12                                                                            from Hussein Hamed, 7/1/15
    13 FOR DEFENDANTS:                                                14
    14     HOLLAND AND KNIGHT LLP                                        Exhibit 37 Printout of an e-mail string       229
           BY: SHANNON ARMSTRONG, ESQ                                 15          from Vincent Vantell, 4/4/17
    15        VINCE FARHAT, ESQ                                       16 Exhibit 38 Printout of an e-mail string       237
           2300 US Bancorp Tower                                                  from Vincent Vantell, 2/16/17
    16     111 SW 5th Avenue                                          17
           Portland, Oregon 97204                                        Exhibit 39 Adelanto Facility Staffing         253
    17     Telephone: (503) 517-2924                                  18          Plan, 12/1/15
           Facsimile: (503) 241-8014                                  19 Exhibit 40 American Correctional              255
    18     shannon armstrong@hklaw com                                            Association Letter to James
    19                                                                20          Janecka from Samuel Meyer,
       ALSO PRESENT:                                                              9/20/16
    20                                                                21
           ISRAEL REYES, VIDEOGRAPHER                                    Exhibit 41 Printout of an e-mail string       256
    21                                                                22          from Sharon Buczkowske, 9/26/16
    22                                                                23 Exhibit 42 Significant Incident Summary         262
    23                                                                            report, 3/15/17
    24                                                                24
    25                                                                25 (Continued )
                                                             Page 3                                                                       Page 5

                                                                                                                               2 (Pages 2 - 5)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 4 of 78 Page ID
   Job No. 3431598                #:2185
     1          E X H I B I T S (CONTINUED)                                 1                JAMES JANECKA,
     2 Exhibit          Description           Page
     3                                                                      2   Called as a witness by and on behalf of the Plaintiffs,
     4 Exhibit 43 Detainee Death Review, Raul         264                   3   and having been first duly sworn by the Certified
                Ernesto Morales-Ramos
     5                                                                      4   Shorthand Reporter, was examined and testified as
       Exhibit 44 Detainee Death Review, Jose         270                   5   follows:
     6          Manuel Azurdia-Hernandez
     7 Exhibit 45 Detainee Death Review, Sergio        274
                                                                            6
                Alonso Lopez                                                7                 EXAMINATION
     8
                                                                            8   BY MS. WRIGHT:
       Exhibit 46 U S Immigration and Customs          278
     9          Enforcement Memorandum,                                     9      Q Good morning, Mr. Janecka.
                Investigative Findings, Death                              10      A Morning.
    10          of ICE detainee Fernando
                Dominguez-Valivia                                          11      Q Mr. Janecka, you are the facility administrator
    11                                                                     12   or warden of the Adelanto ICE Processing Center in
       Exhibit 47 Detainee Death Review Osmar           281
    12          Epifanio Gonzalez-Gadba                                    13   Adelanto, California; is that right?
    13                                                                     14      A Yes, ma'am.
    14   PREVIOUSLY MARKED EXHIBITS FOR IDENTIFICATION
    15 Exhibit           Description          Page
                                                                           15      Q If I use the phrase, Adelanto Facility or just
    16                                                                     16   Adelanto, will you understand that I mean the Adelanto
       Exhibit 1 Services Contract and             23
                                                                           17   ICE Processing Center?
    17          Intergovernmental Services
                Agreement                                                  18      A Yes, ma'am.
    18                                                                     19      Q Great. Thank you.
       Exhibit 2 GEO Performance-Based National           26
    19          Standards, 2011                                            20         On that note, if I use terms or terms of art
    20 Exhibit 15 Amendment of Solicitation           240                  21   that are inaccurate or inartful, please correct me. I
                Modification of Contract, P00020
    21                                                                     22   don't have the detention kind of lingo that you have.
    22                                                                     23   So I want to be sure that we're talking about the same
    23
    24
                                                                           24   things as we go forward.
    25                                                                     25         Can you agree to that?
                                                                  Page 6                                                              Page 8

     1              June 26, 2019                                           1     A    Yes, ma'am.
     2                 -o0o-                                                2     Q    Great. Thank you.
     3                                                                      3         How long have you been the warden at Adelanto?
     4       THE VIDEOGRAPHER: Good morning. We are on the                  4      A Since September of 2014.
     5 record. The time is 9:04 a.m. Today's June 26th, 2019. 0             5      Q How long have you worked for the GEO Group?
     6 My name is Israel Reyes. I'm a notary, video technician              6      A Since May of 1997.
     7 for Veritext Legal Solutions, located in Los Angeles,                7      Q So a little over 20 years?
     8 California. We are recording these proceedings at 400                8      A Yes, ma'am.
     9 South Hope Street, Los Angeles, California. This is                  9      Q Where did you work before Adelanto?
    10 Media 1 for video deposition of James Janecka in the                10      A Lee County Correctional Facility in Hobbs, New
    11 action entitled Raul Novoa and Jaime Campos Fuentes                 11   Mexico.
    12 versus the GEO Corp., et al. This deposition is being               12      Q How long were you there?
    13 taken on behalf of plaintiff. The case number is                    13      A Ten years.
    14 5:17-cv-02514-JGB-SHKx.                                             14      Q Okay. I lived in Gallop two years. Hobbs is a
    15       Now, may I please have introductions for the                  15   nice place.
    16 record beginning with counsel.                                      16         And Lee County Correctional Center, that's a
    17       MS. WRIGHT: Lydia Wright for the plaintiffs.                  17   criminal correctional center as opposed to civil
    18       MR. FREE: Andrew Free for the plaintiffs.                     18   immigration detention center?
    19       MR. CHAREST: Daniel Charest for the plaintiff.                19      A It was a state corrections facility, yes.
    20       MS. ARMSTRONG: Shannon Armstrong, Holland and                 20      Q Where were you -- and it's a GEO facility?
    21 Knight for the defendants GEO Group and with me is Vince            21      A Yes, ma'am.
    22 Farhat.                                                             22      Q Where were you before Lee County Correctional
    23       MR. FARHAT: Good morning.                                     23   Center?
    24       THE VIDEOGRAPHER: Now, Ms. Reporter, please                   24      A In Del Rio, Texas.
    25 administer the oath.                                                25      Q What facility were you at there?
                                                                  Page 7                                                              Page 9

                                                                                                                          3 (Pages 6 - 9)
                                                          Veritext Legal Solutions
                                                               800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 5 of 78 Page ID
   Job No. 3431598                #:2186
     1 A The Val Verde Correctional Facility.        1                          Q And can you go through the hierarchy for me one
     2 Q Were you the warden?                        2                       more time?
     3 A I was a deputy warden.                      3                          A My current job or with my previous career?
     4 Q How long were you there?                    4                          Q In corrections?
     5 A Approximately two years.                    5                          A In corrections, you typically have correctional
     6 Q And before Del Rio, where did you work? 6                           officers. Then have you sergeants, lieutenants,
     7 A George W. Hill Correctional Facility in     7                       captains, majors, assistant wardens and wardens.
     8 Delaware County, Pennsylvania.                8                          Q And you've been each of those positions?
     9 Q How long were you there?                    9                          A Yes.
    10 A Approximately three years.                 10                          Q In corrections?
    11 Q What was your position?                    11                          A Yes, ma'am, in corrections and/or in detention.
    12 A Warden.                                    12                          Q Okay. And then in the field of civil
    13 Q And these are all GEO facilities?          13                       immigration detention, can you go through that hierarchy
    14 A Yes, ma'am.                                14                       for me in that field?
    15 Q And before G.W. Hill?                      15                          A I was a deputy warden in Del Rio. And then
    16 A I was at the Taft Correctional Facility in 16                       I've been here in Adelanto for the last almost five
    17 Taft, California.                            17                       years as the warden.
    18 Q Where is that?                             18                          Q I think I'm asking a slightly different
    19 A Excuse me?                                 19                       question, which is in the field of immigration
    20 Q Where is that?                             20                       detention, as opposed to corrections, what is the
    21 A It's near Bakersfield.                     21                       hierarchy of positions?
    22 Q Okay. And what was your position?          22                          A Oh, excuse me. At our facility, we have
    23 A Assistant warden.                          23                       detention officers, sergeants, lieutenants, captains,
    24 Q How long were you there?                   24                       chief security/major, assistant warden, deputy warden
    25 A Approximately two years.                   25                       and warden.
                                                              Page 10                                                            Page 12

     1      Q And prior to Taft?                                         1      Q And you being the warden, supervised all of
     2      A Prior to Taft, I was in Broward County,                    2   those people below you on that scale; is that right?
     3   Florida.                                                        3      A Yes, ma'am.
     4      Q What facility?                                             4      Q Is Adelanto the first immigration detention
     5      A It was the Broward County Residential Center               5   center where you've worked?
     6   Work Center.                                                    6      A No. Val Verde Correctional Facility in Del Rio
     7      Q Is that a -- what kind of facility is that?                7   had an immigration population.
     8      A It was a work release center in a company                  8      Q I thought you said that that was a correctional
     9   contract with the County of Broward.                            9   facility?
    10      Q How long were you there?                                  10      A The title was correctional. It did house
    11      A Three months.                                             11   aliens. It housed U.S. Marshals. And it also housed
    12      Q And what was your position?                               12   some county jail.
    13      A Assistant warden.                                         13      Q Were the people who were being detained in
    14      Q Before Broward County, where were you?                    14   the Del Rio facility, were they there to -- for criminal
    15      A I worked for the Texas Department of Criminal             15   reason to serve a sentence or were they there for
    16   Justice.                                                       16   removal proceedings?
    17      Q What did you do for them?                                 17      A Both.
    18      A I started out as a correctional officer in                18      Q Okay. So it was a correctional facility that
    19   January of 1985. And progressed to sergeant,                   19   also had removal operations as well; is that correct?
    20   lieutenant, captain, major before I went to work for the       20      A It had immigration. Most of the immigrants
    21   GEO Group.                                                     21   would go to their -- their immigration hearings and then
    22      Q So am I correct in understanding that in the              22   it would be determined. So you had criminal aliens and
    23   field of corrections, the positions are -- the structure       23   you had aliens.
    24   is similar to a military structure?                            24      Q Okay. Any other immigration detention centers
    25      A Similar, yes.                                             25   where you've worked besides the Del Rio Facility and
                                                              Page 11                                                            Page 13

                                                                                                                  4 (Pages 10 - 13)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 6 of 78 Page ID
   Job No. 3431598                #:2187
     1   Adelanto?                                                    1   operations, staff, detainees, security, the whole -- the
     2      A No, ma'am.                                              2   whole package of what happens at Adelanto?
     3      Q Okay. In your experience, how is civil                  3      A From a management standpoint, yes.
     4   immigration detention different from corrections, from       4      Q Is there another standpoint that we should be
     5   criminal detention?                                          5   considering?
     6      A Civil detention, there's nobody that's detained         6      A I don't actually do every intricate and daily
     7   that has been convicted. Everything -- every program,        7   detail specific job at the facility. From a management
     8   every activity is voluntary to the population. Whereas       8   standpoint, I'm responsible for all those areas.
     9   in a criminal -- in a correctional setting, a lot of the     9      Q Right, because you have so many subordinates,
    10   programming is -- is either a -- sanctioned and it's        10   so you delegate -- you delegate the operations, tasks to
    11   mandatory for the inmates to go to the programming. We      11   your --
    12   also have our immigration proceedings on site. And the      12      A The day-to-day -- the day-to-day details, yes.
    13   detainees have their court proceedings. And whatever        13      Q And you mentioned having fiscal responsibility
    14   the outcome of their court proceeding is, is the end        14   or responsibility over fiscal management. What did you
    15   result of their fate.                                       15   mean by that?
    16      Q Have you ever received a paycheck from ICE?            16      A I work very closely with my business manager,
    17   ICE, meaning Immigration Customs Enforcement?               17   my assistant ward of finance for the management of
    18      A No.                                                    18   our -- our budget.
    19      Q Are you a member of any trade groups or                19      Q And who is that person?
    20   professional associations?                                  20      A Greg Hillers.
    21      A I'm a member of the Adelanto Chamber of                21      Q So are you responsible for the facility's
    22   Commerce. I'm a member of the American Correctional         22   budget?
    23   Association.                                                23      A I am responsible for the -- the management and
    24      Q Okay. Did you receive any special training or          24   the -- the budget review process, yes.
    25   do you have any special qualifications that help you to     25      Q And are you responsible for the expenditures of
                                                           Page 14                                                             Page 16

     1   run a civil immigration detention center?                    1   the facility?
     2      A Specialized would be just the training that we          2      A To a point.
     3   receive at our annual refresher training. Otherwise, it      3      Q What do you mean?
     4   is managed in -- from past experience.                       4      A My business offices, the primary responsibility
     5      Q Your experience in corrections helps inform             5   of their area, I get briefed on the details or the -- as
     6   your day-to-day operations of the Adelanto Facility?         6   to the status of where we're at.
     7      A Corrections and past detention experience, yes.         7      Q But you're ultimately responsible for what your
     8      Q Okay. Can you tell me about your educational            8   business office does; is that right?
     9   background?                                                  9      A Yes.
    10      A I have approximately two years of college.             10      Q So is it fair to say that you direct all
    11      Q Where did you go to college?                           11   facility functions, assign and delegate duties and
    12      A Warden County Junior College.                          12   ensure that the facility operates smoothly?
    13      Q Where is that?                                         13      A No.
    14      A It is a warden -- it was in Sugarland, Texas.          14      Q What did I get wrong there?
    15      Q Did you get a degree there?                            15      A I have deputy, a deputy warden, assistant
    16      A No, ma'am.                                             16   wardens that will assign tasks and certain -- give
    17      Q When were you there?                                   17   direction to staff in certain areas. I am involved to a
    18      A Approximately 1993 through 1995.                       18   point, but I don't manage every detail of the operation.
    19      Q Describe for me please your responsibilities as        19      Q Thank you for that clarification. That makes
    20   warden of the Adelanto Detention Center?                    20   complete sense.
    21      A My responsibilities are for the management of          21          In the military, there's a saying that you can
    22   the day-to-day operations of the entire institution as      22   delegate authority, but not responsibility. Is that --
    23   well as the physical management of the institution.         23   do you think that that rings true at Adelanto?
    24      Q When you say the day-to-day operations, does           24      A That's -- when you're in the management
    25   that mean that you are responsible for overseeing           25   position, that's typically true.
                                                           Page 15                                                             Page 17

                                                                                                                5 (Pages 14 - 17)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 7 of 78 Page ID
   Job No. 3431598                #:2188
     1      Q Do you have a military background?                       1   health care.
     2      A No, ma'am.                                               2      Q Okay. Is there anybody else that you supervise
     3      Q Daniel Ragsdale called you the leader on the             3   that we haven't discussed already?
     4   ground at Adelanto. Do you think he's right about that?       4      A No, ma'am.
     5      A I guess I'll say thank you to Daniel.                    5      Q Okay. How do you normally communicate with the
     6      Q I thought you might like to hear that.                   6   about 500 people that you supervise at Adelanto?
     7          MS. ARMSTRONG: I won't tell you the other              7      A Either by -- most of it is by walking and
     8   stuff that Daniel Ragsdale talked about.                      8   talking.
     9   BY MS. WRIGHT:                                                9      Q You prefer in-person communication as opposed
    10      Q Who is your immediate supervisor?                       10   to e-mail or phone calls?
    11      A Joe Moorehead.                                          11      A When I interact with line staff.
    12      Q What's his title?                                       12      Q Do you use a messaging app to communicate with
    13      A Western region director.                                13   anybody?
    14      Q And where is his office?                                14      A Can you clarify?
    15      A Los Angeles.                                            15      Q Do you Slack or any sort of text message?
    16      Q And he's western regional director at GEO?              16      A I'll text occasionally to my deputy warden or
    17      A Yes, ma'am.                                             17   my administrators. That's --
    18      Q Do you know who his supervisor is?                      18      Q Who is your deputy warden?
    19      A Yes, it's Paul Laird. He's the western region           19      A Frank Karam.
    20   vice president.                                              20      Q Could you spell his last name for me, please?
    21      Q Is he also in Los Angeles?                              21      A K-a-r-a-m.
    22      A Yes, ma'am.                                             22      Q Warden Janecka, what do you think this case is
    23      Q Who -- who is Mr. Laird's supervisor?                   23   about to the best of your knowledge?
    24      A Be David Donahue.                                       24      A To the best of my knowledge, it involves the
    25      Q What's his position?                                    25   Voluntary Work Program, the Voluntary Work Program.
                                                            Page 18                                                           Page 20

     1      A He's senior vice president of U.S. Corrections           1      Q Do you know anything more specific than that?
     2   and Detention and president of the company.                   2      A Specifics, it has to deal with the dollar a day
     3      Q President of GEO?                                        3   pay for the detainees on the Voluntary Work Program.
     4      A Yes, U.S. Corrections. Yes, of GEO. I'm                  4      Q How did you prepare for your deposition today?
     5   sorry.                                                        5      A I met with my attorney yesterday.
     6      Q So his title is senior vice president of                 6      Q How long did you meet for?
     7   U.S. corrections and detention. And he's also president       7      A Approximately six hours.
     8   of GEO?                                                       8      Q Did you communicate with any GEO employees
     9      A Yes.                                                     9   about your testimony today?
    10      Q And is he in L.A.?                                      10      A No.
    11      A No.                                                     11      Q Did you communicate with any ICE officials
    12      Q Where is he?                                            12   about your testimony today?
    13      A He's in Boca Raton, Florida.                            13      A No.
    14      Q How many people do you supervise at Adelanto?           14      Q Did you communicate with anybody else aside
    15      A GEO staff, approximately 450.                           15   from your attorney about your testimony today?
    16      Q Okay. Do you supervise anybody other than GEO           16      A No.
    17   staff?                                                       17      Q Did you review the transcripts of the
    18      A We contract with a medical company called               18   depositions of Daniel Ragsdale or David Ventarella that
    19   Wellpath. And they have approximately 90 employees.          19   were taken in this case?
    20      Q And you supervise those 90 Wellpath employees           20      A No.
    21   at Adelanto?                                                 21      Q Have you been deposed before?
    22      A Not directly. It's an indirect supervision              22      A Yes.
    23   through our contract with them.                              23      Q When -- about how many times have you been
    24      Q And what do the Wellpath employees do?                  24   deposed?
    25      A They do our -- all of our medical and mental            25      A Approximately six.
                                                            Page 19                                                           Page 21

                                                                                                               6 (Pages 18 - 21)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 8 of 78 Page ID
   Job No. 3431598                #:2189
     1       Q And what were the -- what was the context of            1         MS. WRIGHT: It's the exact same version.
     2   the depositions?                                              2         MS. ARMSTRONG: Sure.
     3       A The majority dealt with former employee                 3   BY MS. WRIGHT:
     4   litigation.                                                   4      Q Warden Janecka, this is the copy of the
     5       Q And what else?                                          5   Services Contract and the Intergovernmental Services
     6       A One was inmate litigation in New Mexico.                6   Agreement that governed the Adelanto Detention Center.
     7       Q Have you been deposed since you became the              7         Have you seen this document before?
     8   warden of Adelanto?                                           8      A Yes, ma'am.
     9       A Yes.                                                    9      Q Are you familiar with the Intergovernmental
    10       Q How many times?                                        10   Services Agreement or IGSA between ICE and the city of
    11       A Approximately three or four.                           11   Adelanto?
    12       Q And were those cases all employee litigation?          12      A Yes.
    13       A Yes, ma'am.                                            13      Q And you're familiar with the services agreement
    14       Q Okay. Warden Janecka, my understanding is that         14   between the city of Adelanto and GEO?
    15   GEO must comply with all applicable federal, state and       15      A Yes.
    16   local laws in the operation of the Adelanto Facility; is     16      Q And do you understand that under the IGSA, GEO
    17   that correct?                                                17   is contractually responsible for the maintenance and
    18       A Yes, ma'am.                                            18   operation of the Adelanto Facility?
    19       Q So that includes complying with state health           19         MS. ARMSTRONG: Object to the form. Calls for
    20   codes; is that right?                                        20   a legal conclusion.
    21          MS. ARMSTRONG: Object to the form. Calls for          21         THE WITNESS: Yes, ma'am.
    22   a legal conclusion.                                          22   BY MS. WRIGHT:
    23          THE WITNESS: Yes.                                     23      Q And under the IGSA, GEO is required to provide
    24   BY MS. WRIGHT:                                               24   basic necessities to all detainees at the Adelanto
    25       Q And Adelanto has to comply with fire codes and         25   Facility?
                                                            Page 22                                                         Page 24

     1   building codes?                                               1         MS. ARMSTRONG: Same objection.
     2          MS. ARMSTRONG: Objection to the form. Calls            2         THE WITNESS: Yes, ma'am.
     3   for legal conclusion.                                         3   BY MS. WRIGHT:
     4          THE WITNESS: Yes, ma'am                                4      Q Do you agree that those basic necessities
     5   BY MS. WRIGHT:                                                5   include food, shelter, utilities, clothing, bedding,
     6      Q And GEO has to comply with municipal zoning              6   medical care, mental health care, dental care,
     7   regulations at the Adelanto Facility; is that right?          7   recreation? Is that a complete list of the necessities
     8          MS. ARMSTRONG: Same objection.                         8   that GEO provides to detainees at Adelanto?
     9          THE WITNESS: Yes, ma'am.                               9      A Yes, ma'am.
    10   BY MS. WRIGHT:                                               10      Q Is GEO required to comply with the terms of the
    11      Q I'm going to hand you what has been previously          11   IGSA?
    12   marked as Exhibit 1. So this was marked as Exhibit 1         12         MS. ARMSTRONG: Object to the form. Calls for
    13   in -- in a prior deposition.                                 13   a legal conclusion.
    14          THE REPORTER: Are you remarking it today?             14         THE WITNESS: Yes, ma'am.
    15          MS. WRIGHT: Just as Exhibit 1.                        15   BY MS. WRIGHT:
    16          (Plaintiffs' Exhibit 1 was previously marked          16      Q And with respect to the relationship between
    17   for identification by the Certified Shorthand Reporter       17   GEO and ICE at Adelanto, GEO is the service provider or
    18   and attached hereto.)                                        18   the vendor?
    19          MS. ARMSTRONG: So we're going to remark this          19      A Yes, ma'am.
    20   as Exhibit 1? It's been marked Exhibit 1 before, but         20      Q And ICE is the client?
    21   this is the version that has Bates numbers. Just making      21      A Yes.
    22   sure it's clear.                                             22      Q Okay. Now, GEO's also required to comply with
    23          MS. WRIGHT: Actually, this is the exact same          23   the -- with ICE's Performance-Based National Detention
    24   version. We haven't --                                       24   Standards or PBNDS; is that right?
    25          MS. ARMSTRONG: Okay. I understand.                    25      A Yes.
                                                            Page 23                                                         Page 25

                                                                                                              7 (Pages 22 - 25)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 9 of 78 Page ID
   Job No. 3431598                #:2190
     1      Q I'll hand you Exhibit 2, which has been              1     same under the standards.
     2   previously marked.                                        2     BY MS. WRIGHT:
     3         (Plaintiffs' Exhibit 2 was previously marked        3         Q Okay. Thank you.
     4   for identification by the Certified Shorthand Reporter    4           Does GEO apply the PBNDS uniformly to all
     5   and attached hereto.)                                     5     detainees at the Adelanto Facility?
     6   BY MS. WRIGHT:                                            6           MS. ARMSTRONG: Object to the form. Vague.
     7      Q Warden Janecka, we're going to be working with       7           THE WITNESS: Yes, ma'am.
     8   paper documents today. My recommendation to you is when 8       BY MS. WRIGHT:
     9   we're finished with the document, if you just put it      9         Q And are you as warden ultimately responsible
    10   face down and make a stack and that will keep them in    10     for ensuring that the PBNDS are followed at Adelanto?
    11   order.                                                   11           MS. ARMSTRONG: Object to the form. Vague.
    12      A Okay.                                               12           THE WITNESS: Yes, ma'am.
    13      Q Are you familiar with the 2011 PBNDS as revised     13     BY MS. WRIGHT:
    14   in 2016?                                                 14         Q Now, GEO also has its own facility-specific
    15      A Yes.                                                15     policies and procedures that are separate from the
    16      Q Do you agree that this version of the PBNDS         16     PBNDS; right?
    17   applies at the Adelanto Detention Center?                17         A Yes, ma'am.
    18         MS. ARMSTRONG: Let me just object to the           18         Q And GEO has discretion to create its own
    19   extent that the deposition exhibit hasn't been           19     policies and procedures so long as they comport with the
    20   identified yet and you're asking him questions about it. 20     PBNDS; is that correct?
    21         THE WITNESS: Yes, ma'am.                           21           MS. ARMSTRONG: Object to the form. Calls for
    22   BY MS. WRIGHT:                                           22     a legal conclusion.
    23      Q Do you recognize the document in front of you?      23           THE WITNESS: Our local policies do reflect the
    24      A Yes.                                                24     PBNDS standards, yes.
    25      Q What is it?                                         25     ///
                                                          Page 26                                                           Page 28

     1      A I'm sorry?                                             1   BY MS. WRIGHT:
     2      Q What is the document in front of you?                  2      Q My question was a little different. It was,
     3      A It's the Performance-Based National Standards,         3   does GEO have discretion to create its own policies and
     4   2011, the 2016 errata.                                      4   procedures so long as they comports with the PBNDS?
     5      Q Okay. Thank you.                                       5         MS. ARMSTRONG: Object to the form. Calls for
     6         Which PBNDS standards are applied or enforced         6   legal conclusion.
     7   at Adelanto?                                                7         THE WITNESS: Could you clarify that?
     8         MS. ARMSTRONG: Object to the form. Calls for          8   BY MS. WRIGHT:
     9   a legal conclusion. Vague.                                  9      Q Sure.
    10         THE WITNESS: We follow all the standards.            10         Does GEO have the ability to create his own
    11   BY MS. WRIGHT:                                             11   policies and procedures?
    12      Q Does GEO have the ability to opt out of the --        12         MS. ARMSTRONG: Object to the form. Vague.
    13   of any of the standards?                                   13         THE WITNESS: Yes.
    14         MS. ARMSTRONG: Object to the form. Vague.            14   BY MS. WRIGHT:
    15         THE WITNESS: Not without approval from ICE,          15      Q And the purpose of GEO's facility-specific
    16   no.                                                        16   policies and procedures -- let me start over.
    17   BY MS. WRIGHT:                                             17         When -- when GEO creates a policy for the
    18      Q Would you agree that one of the purposes of the       18   Adelanto Detention Center, do you as the warden expect
    19   PBNDS is to ensure that government contractors, like GEO   19   that policy to be implemented on the ground?
    20   treat detainees fairly and humanely?                       20      A Yes.
    21         MS. ARMSTRONG: Object to the form. Calls for         21      Q Are GEO's policies and procedures applied
    22   speculation.                                               22   uniformly to all detainees at Adelanto?
    23         THE WITNESS: I believe the PBNDS standards are       23      A Yes.
    24   designed to ensure, irregardless of who's operating or     24      Q So GEO applies the same rules and procedures to
    25   managing the facility, that everybody gets treated the     25   all detained immigrants at Adelanto?
                                                          Page 27                                                           Page 29

                                                                                                             8 (Pages 26 - 29)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 10 of 78 Page ID
    Job No. 3431598               #:2191
      1      A Yes, ma'am.                                                     1   discretion to -- to operate the work program however you
      2      Q Are detainees told about GEO's policies and                     2   see fit?
      3   procedures? Are they notified?                                       3         MS. ARMSTRONG: Same objection and asked and
      4      A We issue each detainee a local handbook that                    4   answered.
      5   references some of the information in our local                      5         THE WITNESS: It will only be operated in
      6   policies.                                                            6   accordance with what the PBNDS standards allows. I
      7      Q So detainees are notified about the policies                    7   can't arbitrarily operate a work program.
      8   and procedures that apply to them at the Adelanto                    8   BY MS. WRIGHT:
      9   Facility?                                                            9      Q But you can make choices about how to operate
     10      A Yes.                                                           10   the work program based on what's actually happening on
     11      Q Which makes sense, because how could they                      11   the ground at Adelanto as long as it's in accordance
     12   comply with the policy if they don't know that it                   12   with the PBNDS?
     13   exists; right? Do you agree?                                        13         MS. ARMSTRONG: Objection. Misstates prior
     14      A Right. They get -- the handbook gives them a                   14   testimony. Vague. Calls for speculation.
     15   good -- is their notification.                                      15         THE WITNESS: Can you be a little more specific
     16      Q Can GEO -- excuse me. Let me start again.                      16   when you say how to operate the work program?
     17         Can you as the warden of the Adelanto Facility                17   BY MS. WRIGHT:
     18   opt out of a GEO corporate policy?                                  18      Q We can just move on. That's fine.
     19      A Not without corporate approval.                                19      A Okay.
     20      Q Would you say that GEO's corporate policy                      20      Q Let's talk a little bit about the Adelanto
     21   requires GEO employees to treat detainees fairly, safely            21   Facility campus itself. Adelanto can house up to 1,940
     22   and humanely?                                                       22   detainees per day; is that right?
     23      A Yes, ma'am.                                                    23      A Yes, ma'am.
     24      Q Now, GEO, under the IGSA, GEO must create a                    24      Q How large is the Adelanto Facility campus?
     25   detainee work plan at Adelanto; is that right?                      25      A When you say large, square footage?
                                                                    Page 30                                                            Page 32

      1    A    Yes, ma'am.                                                    1      Q Yes, square footage?
      2    Q    And GEO's detainee work plan has to be in                      2      A Approximately 410,000 square feet.
      3 accordance with the PBNDS standard on the Voluntary Work               3      Q My understanding is that Adelanto is comprised
      4 Program, which is standard 5.8; right?                                 4   with two units, which are designated as east and west;
      5        MS. ARMSTRONG: Object to the form. Calls for                    5   is that right?
      6 legal conclusion.                                                      6      A Two buildings.
      7        THE WITNESS: It has to be compliant with the                    7      Q Do you call them east unit or west unit, east
      8 PBNDS standards.                                                       8   or west? What's the terminology?
      9 BY MS. WRIGHT:                                                         9      A Commonly referred to as east and west.
     10    Q    But if I'm understanding this correctly, as                   10      Q Okay. So that's what we'll use in this
     11 long as GEO's detainee work program plan is in                        11   conversation; is that alright?
     12 accordance with the PBNDS, GEO has discretion on how to               12      A Yes, ma'am.
     13 operate the work program on the ground.                               13      Q What is the capacity of east?
     14        Do you agree?                                                  14      A 660 beds.
     15        MS. ARMSTRONG: Object to the form. Misstates                   15      Q Can you describe the layout, the physical
     16 prior testimony. Vague. Calls for a legal conclusion                  16   layout, of east?
     17 and speculation.                                                      17      A The east building has two housing units,
     18        THE WITNESS: Our contract that you -- that                     18   Housing 1, which is on the south side of the building,
     19 Exhibit 1 that you handed me, specifically speaks to                  19   Housing 2 is on the north side of the building. And in
     20 that we will follow the Performance-Based National                    20   between the buildings, the living areas, there's our
     21 Standards.                                                            21   support services, which includes an intake, a laundry, a
     22 BY MS. WRIGHT:                                                        22   medical -- our medical department, a food service
     23    Q    I can ask my question again.                                  23   department. There's one courtroom. There's two law
     24        As long as GEO's detainee work plan follows the                24   libraries. There's two multipurpose rooms. There's a
     25 PBNDS, you as the warden of Adelanto, have the                        25   female cosmetology room, if you want to call it,
                                                                    Page 31                                                            Page 33

                                                                                                                        9 (Pages 30 - 33)
                                                              Veritext Legal Solutions
                                                                   800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 11 of 78 Page ID
    Job No. 3431598               #:2192
      1   barbering room. And there's a male barbering room.             1   officials.
      2      Q With respect to the housing units in east, is             2      Q So GEO offices are on the first floor. ICE
      3   it correct that they're dormitory style housing units?         3   offices are on the second floor of the administrative
      4      A Yes, ma'am.                                               4   building in east?
      5      Q What does that mean?                                      5      A Yes, ma'am.
      6      A They're open bay dormitories that have bunks in           6      Q Are detainees allowed to go inside that
      7   them.                                                          7   building?
      8      Q Bunk beds?                                                8      A No, ma'am.
      9      A Bunk beds. Some are single beds, the majority             9      Q For any purpose?
     10   are bunk beds.                                                10      A No, ma'am.
     11      Q How many -- so -- so there's the south side              11      Q Who cleans the administrative building outside
     12   living area and the north side living area. Does that         12   the secured perimeter of east?
     13   mean that there's two dorms in the south side and the         13      A The administrative building is cleaned by staff
     14   north side or are there several dorms in each area?           14   janitors.
     15      A In the Housing 1, which is the south side,               15      Q GEO staff?
     16   there's four dormitories that make up the one building.       16      A GEO staff janitors.
     17   On the north side, Housing 2, there's three open bay          17      Q How many GEO staff janitors do you employ?
     18   dormitories that make up that building.                       18      A I'm authorized to employ seven.
     19      Q And how many bunks are in each of the dorms              19      Q Do you actually employ seven?
     20   that we've been discussing?                                   20      A I think at the moment we have six.
     21      A They vary.                                               21      Q Have you always had -- have you always been
     22      Q What's the range?                                        22   authorized to employ seven janitors since you became
     23      A The smallest is 29 bunks, that are general               23   warden of the Adelanto Facility?
     24   population. And the largest is 118 bunks or beds, not         24         MS. ARMSTRONG: Object to the form. Vague.
     25   bunks. I'm sorry.                                             25         THE WITNESS: No.
                                                              Page 34                                                         Page 36

      1      Q What's the difference between a bed and a bunk?           1   BY MS. WRIGHT:
      2      A Well, a bed is individual, a bunk is two beds             2      Q When did you become authorized to hire seven
      3   comprised to make a bunk.                                      3   janitors?
      4      Q Okay. Thank you.                                          4      A Approximately 2000 -- summer of 2016,
      5         Are there dining halls in east?                          5   approximately.
      6      A No.                                                       6      Q Before the summer of 2016, how many janitors
      7      Q Where do detainees eat their meals?                       7   were you authorized to hire?
      8      A In their living areas, in the dayrooms, they              8      A Three.
      9   are satellite fed.                                             9      Q Do you know why you were suddenly authorized in
     10      Q So each dorm has its own dayroom?                        10   the summer of '16 to hire four more janitors?
     11      A Yes.                                                     11      A Yes. We had an expansion of the facility in
     12      Q Do two dorms ever share one dayroom?                     12   July of 2015. And it became apparent to me that three
     13      A No.                                                      13   janitors were not sufficient to maintain all of the
     14      Q All of these locations that we've been                   14   administrative area. So I requested and I was approved
     15   discussing in east are all inside the secured perimeter;      15   for seven.
     16   is that right?                                                16      Q Okay. You requested approval from GEO --
     17      A Yes, ma'am.                                              17      A Yes.
     18      Q Is there -- are there other administrative               18      Q -- to hire three more?
     19   offices outside the secured perimeter in east?                19         So these seven janitors, I understand that one
     20      A Yes, ma'am.                                              20   of those positions is currently unfilled, but the seven
     21      Q Whose offices are those?                                 21   janitors that you are authorized to hire at GEO, these
     22      A You have my office, the business office, the             22   janitors are responsible for the administrative building
     23   human resources office, our IT office. Records for the        23   because detainees can't go outside the secured
     24   east building and on the first floor and on the second        24   perimeter; is that right?
     25   floor in the administrative offices is the ICE                25         MS. ARMSTRONG: Object to the form. Lacks
                                                              Page 35                                                         Page 37

                                                                                                               10 (Pages 34 - 37)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 12 of 78 Page ID
    Job No. 3431598               #:2193
      1   foundation. Misstates prior testimony. Calls for            1   administrative offices. Way to the left, you also have
      2   speculation.                                                2   the contact visitation, the attorney visitation area.
      3         THE WITNESS: Their primary work areas are the         3   As you proceed to the main corridor, on the north side
      4   administrative areas of GEO and ICE.                        4   of the hallway are four housing units of general
      5   BY MS. WRIGHT:                                              5   population, Housing 1, 2, 3 or excuse me, 2, 3, 4 and 5
      6      Q Let's talk about west. How -- what's the               6   as well as restricted housing. The west building also
      7   capacity of west?                                           7   has our main intake area for all males. It has our
      8      A 1,280 general population beds.                         8   medical department with medical observation rooms. As
      9      Q Is there anything other than general population        9   you proceed down the corridor, the -- we have our
     10   beds?                                                      10   laundry, our maintenance, our laundry, our food service,
     11      A We have restricted housing beds.                      11   our dining hall, four dining halls. And we have two law
     12      Q Is that the same thing as Special Management          12   libraries at -- and two multiple purpose rooms.
     13   Unit housing?                                              13      Q And what are the housing units like in west?
     14      A Yes, ma'am.                                           14      A Housing unit, there's what we call four pods.
     15      Q Okay. So for general population beds, there           15   Each pod has a capacity of 80 for a grand total of 320
     16   are 1,280 in west?                                         16   in each general population housing unit.
     17      A Yes.                                                  17      Q And how many general population housing units
     18      Q Can you describe for me the layout of west,           18   are there?
     19   please?                                                    19      A There's four.
     20      A The west building, you -- as you come into the        20      Q Okay. So each pod, are those also bunk bed
     21   building and pass the lobby, to the left is a GEO          21   style dormitories in each pod?
     22   training room, training area and the ICE training area.    22      A No. The -- there's cells or secure rooms.
     23   To the right is the DHS attorneys area for OPLA. As you    23   Sixteen of the rooms in each pod are four-man bunks or
     24   proceed down the corridor to the left, we have our five    24   four-man beds, two bunks, four beds. And two of the
     25   courtrooms and our EOIR staff on the left side.            25   rooms are eight beds, four bunks.
                                                           Page 38                                                          Page 40

      1       Q Could you, rather than using acronyms, could          1      Q And they all open onto a shared space?
      2   you use the full phrase for the record, OPLA and EOIR?      2      A Yes. They're along the -- excuse me -- along
      3       A I'll try.                                             3   the back walls of the pod. And it has an open dayroom.
      4       Q Appreciate it. Thanks. I won't hold you to            4      Q Where are the bathrooms and the showers located
      5   it.                                                         5   in west?
      6       A Some of the titles, just commonly referred to,        6      A The toilets and sinks are in their rooms. And
      7   but OPLA is -- I don't want to misstate what their          7   the showers are on the first floor of the dayroom.
      8   titles are, so...                                           8      Q And the Special Management Unit is also in
      9       Q I won't tell anybody. It's okay.                      9   west; is that right?
     10       A I apologize.                                         10      A For the men.
     11       Q What is OPLA?                                        11      Q Where is the woman's SMU?
     12       A They're the DHS attorneys for the -- that            12      A It's at the east building.
     13   represent the government for the immigration               13      Q How -- what is the bed capacity for the woman's
     14   proceedings.                                               14   SMU?
     15       Q Thank you.                                           15      A Total of 18.
     16          And EOIR, what is that?                             16      Q And what's the capacity for the men's SMU?
     17       A EOIR is branch of the Department of Justice.         17      A Total capacity 112.
     18   And it has -- the immigration judges work for the          18      Q And medical segregation is also in east; is
     19   Department of Justice as well as their staff.              19   that right?
     20       Q I'm sorry for interrupting your description          20      A We don't have a medical segregation. We have a
     21   layout of west. So we're at the EOIR office.               21   medical observation at west.
     22          What's next?                                        22      Q What is medical observation? What does that
     23       A The EOIR and the courtrooms are to the left.         23   mean?
     24   Opposite of that EOIR area are some more ICE               24      A If medical staff determine a detainee needs
     25   administrative offices. And then the GEO west building     25   close observation for some sort of medical condition,
                                                           Page 39                                                          Page 41

                                                                                                            11 (Pages 38 - 41)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 13 of 78 Page ID
    Job No. 3431598               #:2194
     1   which our medical observation area also has negative         1      A Inside.
     2   pressure rooms and if there's any reason to try to, if       2      Q And who cleans the staff dining halls?
     3   medical would suspect the detainee has some sort of          3      A Could be staff and occasionally detainees.
     4   contagious disease, the individual would be placed in a      4      Q Why don't detainees clean the staff locker
     5   negative pressure room and monitored to make -- to see       5   rooms or the staff toilets?
     6   if, in fact, they actually have or positive for some         6         MS. ARMSTRONG: Objection. Calls for
     7   contagious disease.                                          7   speculation.
     8       Q You're talking about quarantine?                       8         THE WITNESS: The staff locker room areas are
     9       A If they get to the point to where say they have        9   outside of the secure perimeter.
    10   confirmed chicken pox or confirmed something that could     10   BY MS. WRIGHT:
    11   be contagious to the population, the individual would be    11      Q And detainees are not allowed outside of the
    12   quarantined to the negative pressure room until medical     12   secured perimeter; is that right?
    13   determines otherwise.                                       13      A That's correct.
    14       Q Okay. Are there any administrative offices            14      Q Earlier we talked about GEO's ability to create
    15   outside the secured perimeter in west, like there are in    15   its own facility specific policies and procedures.
    16   east?                                                       16         Do you remember that?
    17       A That are outside the secure area, yes.                17      A Yes, ma'am.
    18       Q And whose offices are those?                          18      Q And you testified, I think we agreed, that GEO
    19       A That's where the DHS attorneys offices are.           19   has the ability to create policies and procedures as
    20   ICE has their administrative offices, EOIR and some of      20   long as they are aligned with the PBNDS, as long as they
    21   GEO's administrative offices.                               21   followed PBNDS; is that correct?
    22       Q And are detainees allowed in those spaces?            22         MS. ARMSTRONG: Objection. Misstates prior
    23       A No, ma'am.                                            23   testimony. Vague.
    24       Q So the seven janitors, the -- the seven               24         THE WITNESS: Are you speaking to GEO corporate
    25   non-detainee janitors employed by GEO clean those           25   policy or local policy?
                                                           Page 42                                                         Page 44

     1   spaces?                                                 1        BY MS. WRIGHT:
     2      A Yes, ma'am.                                        2           Q Let's do both. GEO corporate policy, does GEO
     3      Q Where is the staff locker room or staff            3        have the discretion to create a corporate policy -- let
     4   toilets?                                                4        me start over.
     5      A The staff locker room is in the non-secure area 5                  Is it correct that GEO has the discretion to
     6   of the west building. And there's one in the            6        create a corporate policy as long as the policy is in
     7   non-secured -- non-secured area of the east             7        accord with the PBNDS?
     8   administration.                                         8               MS. ARMSTRONG: Objection. Vague.
     9      Q Do detainees clean the staff locker room and       9               THE WITNESS: GEO corporate policy is a
    10   staff toilets in east and west?                        10        reference and a guide that will speak to, that the local
    11      A No.                                               11        facility will follow PBNDS, ACA, et cetera in a general
    12      Q Who cleans them?                                  12        term. The local policies will reflect more the specific
    13      A The janitors.                                     13        terms in PBNDS and ACA.
    14      Q When you say "janitors," you mean the             14        BY MS. WRIGHT:
    15   non-detainee GEO employed janitors?                    15           Q I'd like to hand you Exhibit 22.
    16      A Yes, ma'am.                                       16               (Plaintiffs' Exhibit 22 was marked for
    17      Q It's a mouthful.                                  17        identification by the Certified Shorthand Reporter and
    18          Is there a staff dining hall?                   18        attached hereto.)
    19      A Yes.                                              19               MS. ARMSTRONG: So this was previously marked
    20      Q Where is that?                                    20        as 22?
    21      A One is in the -- off the main corridor of the     21               MS. WRIGHT: It's being now marked as 22.
    22   west building. And one is off the main corridor of the 22               MS. ARMSTRONG: Got it.
    23   east building.                                         23        BY MS. WRIGHT:
    24      Q Are they inside or outside the secured            24           Q Exhibit 22 is a chapter from the GEO Adelanto
    25   perimeter?                                             25        ICE Processing Center Policy and Procedure Manual. It's
                                                           Page 43                                                         Page 45

                                                                                                            12 (Pages 42 - 45)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 14 of 78 Page ID
    Job No. 3431598               #:2195
      1   titled Chapter: Detainee Work Program. The title is          1      Q Do you agree that that's the policy of the
      2   Detainee Work Plan. And the policy number is 8.1.8.          2   detainee work program at Adelanto?
      3          Is that all correct?                                  3      A That's part of the policy.
      4       A Yes, ma'am.                                            4      Q What's the rest of the policy?
      5       Q Have you seen this before?                             5      A Well, it's -- the Voluntary Work Program is not
      6       A Yes, ma'am.                                            6   only to be able to work or earn money, but it's also to
      7       Q So what is this document?                              7   eliminate or help eliminate idleness in the housing
      8       A It's the detainee work plan.                           8   units and amongst the population. And it allows for
      9       Q It's GEO's detain -- excuse me. It's GEO's             9   them to socialize with other individuals while they're
     10   detainee work plan for implementation at the Adelanto       10   out at a -- working.
     11   Facility; right?                                            11      Q If you look at Section II-B of Policy 8.1.8?
     12       A Yes.                                                  12      A Okay.
     13       Q If you look at -- flip to the last page. It's         13      Q Voluntary Work Program Objectives, I think this
     14   dated June 15th, 2018; right?                               14   is what you were starting to describe. This says that
     15       A That's the last reviewed and revised date of          15   the objectives of the Voluntary Work Program at Adelanto
     16   this document.                                              16   are as follows: "One, physically and mentally able
     17       Q So this is the accurate and most up-to-date           17   detainees are gainfully employed while contributing to
     18   detainee work plan at the Adelanto Facility?                18   the orderly operation of the facility. Two, essentially
     19       A This is the most recent that I have, yes.             19   operations and services improve through the productivity
     20       Q And this Policy 8.1.8 governs the                     20   of detainees. And, three, inactivity-induced idleness
     21   implementation of the work program at Adelanto?             21   and disciplinary-code violations will decline."
     22       A Yes.                                                  22         Did I read that correctly?
     23       Q Would you agree that there's only one Voluntary       23      A Yes, ma'am.
     24   Work Program at Adelanto?                                   24      Q Do you agree that these are the three
     25       A Say that again. I'm sorry.                            25   objectives of the Voluntary Work Program at the Adelanto
                                                            Page 46                                                         Page 48

      1      Q Would you agree that there's only one detainee          1   Facility?
      2   work program at Adelanto and it's governed by this           2      A Those are three of the objectives, yes.
      3   policy?                                                      3      Q Are there other objectives of the Voluntary
      4      A Yes.                                                    4   Work Program that are not listed here in Policy 8.1.8?
      5      Q Is your screen working in front of you?                 5      A Not as written, no. That's what it states.
      6      A Oh, yes. I'm sorry.                                     6      Q As warden of the Adelanto Detention Center, are
      7      Q How are detainees notified about this policy?           7   there other objectives that you think should be written
      8      A I can't speak to that. It is a reference in             8   here?
      9   the handbook as to what the Voluntary Work Program is        9      A There's no other objectives, no.
     10   and what the opportunities are.                             10      Q Let's turn to page 2 of 7 of this document.
     11      Q And is this Policy 8.1.8 applied to all                11   The Bates number at the bottom is GEO-Novoa-222. If you
     12   detainees at Adelanto?                                      12   look at Section C. Again, it's on the screen in front
     13      A Yes, ma'am.                                            13   of you too. Section C is titled Required Work
     14      Q It's applied the same way to all detainees at          14   Assignments. The very first sentence is, "Work
     15   Adelanto?                                                   15   assignments are voluntary."
     16      A All detainees, yes, that are eligible to work.         16         What does that mean?
     17      Q If you look at -- did that zoom in on your             17      A They're voluntary. The detainee has the choice
     18   screen?                                                     18   to work or not work.
     19      A That helps.                                            19      Q So an inmate in a correctional facility can be
     20      Q What I've highlighted here, this Policy 8.1.8,         20   compelled to work for the maintenance and operation of
     21   this document says that the policy is to provide            21   the facility; right?
     22   detainees the opportunity to participate in a Voluntary     22      A Yes.
     23   Work Program and earn money.                                23      Q But immigration detention is civil. It's not
     24         Did I read that correctly?                            24   criminal; is that correct?
     25      A Yes, ma'am.                                            25      A Correct.
                                                            Page 47                                                         Page 49

                                                                                                             13 (Pages 46 - 49)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 15 of 78 Page ID
    Job No. 3431598               #:2196
      1      Q In the context of civil detention, detainees              1   objects from beds, overhead lighting fixtures or other
      2   cannot be compelled to work for the operation,                 2   furniture."
      3   maintenance of the facility; is that right?                    3          Did I read that correctly?
      4      A Correct.                                                  4      A Yes, ma'am.
      5      Q So the word voluntary here refers to that                 5      Q And outside of these four housekeeping,
      6   distinction; right? Unlike criminal inmates at                 6   personal housekeeping tasks that are listed here in
      7   Adelanto, detainees cannot be forced to do work or             7   PBNDS 5.8.5.C, detainees at Adelanto cannot be compelled
      8   compelled to do work, but they can elect to apply for a        8   or forced to work; is that accurate?
      9   job.                                                           9      A Correct.
     10         Would you agree?                                        10      Q Is this personal housekeeping requirement
     11      A Strictly their choice, yes.                              11   enforced at Adelanto?
     12      Q So you would agree?                                      12      A Yes.
     13         And, in fact, GEO permits detainees to work for         13      Q How are detainees notified of the personal
     14   money in exchange for money?                                  14   housekeeping requirement?
     15      A Yes.                                                     15      A It's in their handbook. There's also a
     16      Q So they're not working for free?                         16   photograph of a properly kept room or living space
     17      A No.                                                      17   that's posted on the detainee bulletin boards.
     18      Q The -- let's look at the remainder of this               18      Q And does the personal housekeeping requirement
     19   paragraph. "Detainees are not required to work except         19   apply to all detainees at Adelanto?
     20   to do personal housekeeping and to clean their housing        20      A Yes.
     21   area."                                                        21      Q Let's go back to Policy 8.1.8, Exhibit 22. So
     22         Do you see that?                                        22   detainees are not required to work except to do personal
     23      A Uh-huh, yes, ma'am.                                      23   housekeeping and to clean their housing area.
     24      Q Now, this first part of the sentence,                    24          What does this portion of the sentence mean, to
     25   "Detainees are not required to work except to do              25   clean their housing area?
                                                              Page 50                                                            Page 52

      1   personal housekeeping," that's referring to the personal       1       A Housing area also includes the common area, the
      2   housekeeping requirement of the PBNDS; isn't it?               2   dayrooms where they sit, where they eat, where they
      3      A Say that again. I'm sorry.                                3   socialize.
      4      Q Personal housekeeping refers to the personal              4       Q What provision of the PBNDS permits GEO to
      5   housekeeping requirements that is a part of the PBNDS?         5   require detainees to do anything other than the four
      6      A That's correct. Housekeeping and Voluntary                6   personal housekeeping tasks that we just discussed?
      7   Work Program are totally separate, but, yes, it refers         7       A Do you mind if I refer back to this?
      8   to a section of PBNDS.                                         8       Q Please do.
      9      Q Okay. Great. Let's look at that section. If               9       A Thanks.
     10   you turn to Exhibit 2, the PBNDS, and go ahead and flip       10          MS. ARMSTRONG: What page was it, 406?
     11   to page 406. I can also just put it in front of you, if       11          MS. WRIGHT: 406 is the personal housekeeping
     12   you prefer, easier.                                           12   requirement.
     13      A Okay.                                                    13          THE WITNESS: Well, No. 2 and No. 3, because
     14      Q So PBNDS Section 5.8.5 C, which is reflected             14   it's part of their immediate living areas of stacking
     15   here in Exhibit 2, requires detainees to maintain their       15   loose papers, keeping the floor free of debris and
     16   immediate living areas in a neat and orderly manner;          16   dividers free of clutter is -- can refer to, because
     17   right? That's what it says?                                   17   their living area encompasses their area where they eat,
     18      A Yes.                                                     18   where they socialize, where they watch TV.
     19      Q And it specifies exactly how that's to be done.          19   BY MS. WRIGHT:
     20   It says, "Detainees are required to maintain their            20       Q Does that include the showers and the
     21   immediate living areas in a neat and orderly manner by,       21   restrooms?
     22   one, making their bunk beds daily. Two, stacking loose        22       A The -- the volunteer work program employs
     23   papers. Three, keeping the floor free of debris and           23   detainees that takes care of the shower area.
     24   divider free of clutter. And, four, refraining from           24       Q Okay. I'm going to hand you Exhibit 23.
     25   hanging/draping clothing, pictures, keepsakes or other        25   ///
                                                              Page 51                                                            Page 53

                                                                                                                14 (Pages 50 - 53)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 16 of 78 Page ID
    Job No. 3431598               #:2197
     1           (Plaintiffs' Exhibit 23 was marked for                  1   living area, including walls, floors, sink, toilet,
     2    identification by the Certified Shorthand Reporter and         2   windows and other property within the cell room or
     3    attached hereto.)                                              3   living area."
     4    BY MS. WRIGHT:                                                 4          Did I get that right?
     5       Q This is another chapter from the Policy and               5      A Yes, ma'am.
     6    Procedure Manual. It's got the GEO logo at the top and         6      Q Then it says -- I'm sorry. Is this -- is this
     7    it says Adelanto ICE Processing Center. The chapter is         7   accurate, detainees at the Adelanto Facility are
     8    Sanitation. The title is Sanitation                            8   responsible for the cleanliness of his or her cell or
     9    Procedures/Housekeeping Plan. And the policy number is         9   living area including walls, floors, sinks, toilets,
    10    12.1.4.                                                       10   windows and other property within the cell room or
    11           Are you familiar with Exhibit 23?                      11   living area?
    12       A Yes.                                                     12      A Yes.
    13       Q And if you flip to the back or you can just              13      Q My screen froze.
    14    look at the screen, it's dated February 20th, 2018; is        14          How are detainees notified of this policy?
    15    that right?                                                   15      A It's a notice in the handbook. I lost my --
    16       A Yes, ma'am.                                              16      Q We'll keep going.
    17       Q And is that your signature where it says                 17      A I'll look at the hard copy.
    18    approved?                                                     18          MS. ARMSTRONG: Lydia, I would like to take a
    19       A Yes, ma'am.                                              19   break whenever there's a good stopping point for you.
    20       Q So you approved of Policy 12.1.4?                        20          MS. WRIGHT: Maybe we'll go five more minutes.
    21       A My -- yes.                                               21      Q Are detainees paid to clean the walls, floors,
    22       Q What is this policy?                                     22   sinks, toilets, windows and other property within their
    23       A It's our housekeeping plan.                              23   cells rooms or living areas pursuant to policy 12.1.4?
    24       Q What does that mean?                                     24      A If the detainee is part -- has volunteered for
    25       A Basic -- it's a policy that gives general                25   a position as a housing unit janitor or porter, they
                                                              Page 54                                                            Page 56

      1   guidance to the sanitation and housekeeping of the             1   will be paid.
      2   facility.                                                      2      Q Are all detainees who participate in this work
      3      Q Is this policy implemented at Adelanto?                   3   that we have been discussing paid?
      4      A Yes, ma'am.                                               4      A Detainees do clean their own cells and rooms
      5      Q Is this the current version of this policy?               5   and bunks. That's part of the responsibility of living
      6      A To my knowledge, yes.                                     6   in that room.
      7      Q Is this -- does this policy apply to all                  7      Q So this says each detainee is responsible for
      8   detainees at Adelanto?                                         8   the enumerative tasks listed here on page 2?
      9      A I'm familiar with the policies, without the               9      A Okay.
     10   details of sitting here reading it, but if it's based on      10      Q Is every detainee paid to do these tasks?
     11   PBNDS standards, it would apply to all the population.        11      A Not to clean their cell or room, no.
     12      Q What work does GEO -- well, actually, let's              12      Q Or the walls, floors, sink, toilet, windows and
     13   just start at the top. So if you look at the first page       13   other property?
     14   of the policy, this says that the policy is to provide        14      A The walls, sinks, toilets are part of their
     15   staff and detainees with a clean sanitary living              15   room.
     16   environment consistent with all applicable codes              16      Q Okay. Looks like we're back online.
     17   standards and sound detention practice; is that right?        17         Can you read this? Well, the next -- skip the
     18      A That's correct.                                          18   next paragraph. The third paragraph under section B, it
     19      Q Please turn to page 2 of Exhibit 23, the Bates           19   says, "Cleaning materials and articles for cleaning will
     20   number at the bottom is GEO-Novoa-516. Start at the           20   be issued by the dormitory officer to each detainee.
     21   top, Detainees Sanitation Responsibilities.                   21   The detainee is responsible for the proper use and care
     22          Do you see that?                                       22   of these articles."
     23      A Yes.                                                     23         Is that correct?
     24      Q It says, quote, "Each detainee will be                   24      A It's what it states, yes, ma'am.
     25   responsible for the cleanliness of his or her cell or         25      Q And is that policy implemented at the Adelanto
                                                              Page 55                                                            Page 57

                                                                                                                15 (Pages 54 - 57)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 17 of 78 Page ID
    Job No. 3431598               #:2198
      1   Detention Center?                                              1 1      A     Sure.
      2      A Cleaning supplies are available to every                  2 2           THE VIDEOGRAPHER: We are going off the record.
      3   detainee in that living area.                                  3              10:15 3      The time is     a.m.
      4      Q And the detainees are expected to use the                 4 4           (Whereupon a recess was taken.)
      5   cleaning supplies that are provided by GEO to clean            5 5           THE VIDEOGRAPHER: We are going back the on
      6   their housing areas; is that right?                            6              10:32 6      record. The time is      a.m.
      7      A It's preferred they use the cleaning supplies             7 7    BY MS. WRIGHT:
      8   that are provided.                                             8 8      Q     Mr. Janecka, I'm going to hand you Exhibit 24.
      9      Q What other cleaning supplies would they use?              9 9           (Plaintiffs' Exhibit 24 was marked for
     10      A Some they just decide to use water and just              10 10    identification by the Certified Shorthand Reporter and
     11   water, if they choose to do so.                               11 11    attached hereto.)
     12      Q Section C, titled Dormitory Sanitation, this             12 12    BY MS. WRIGHT:
     13   says, "At 6:00 a.m. each day, the following items will        13 13      Q    This another chapter from the GEO Policy and
     14   be issued." And then there's a list of items. Mops and        14 14    Procedure Manual. It's again reflected on the screen in
     15   buckets, brooms, scrub brushes, cleaning rags and             15 15    front of you. The chapter is Post Orders. The title is
     16   cleaning chemicals. Is -- is this what happens at             16 16    Housing Unit Officer. And the policy number is
     17   Adelanto at 6:00 a.m. each day, those items, those            17 17    10.3.5-ADF.
     18   cleaning items are issued to detainees?                       18 18          Do you see that?
     19      A At approximately 6:00 a.m. the officer opens up          19 19      A    Yes, ma'am.
     20   the janitorial supply room and makes it available to the      20 20      Q    And the ADF refers to the Adelanto Detention
     21   detainees that live in that living area.                      21 21    Facility?
     22      Q And that -- this applies to all detainees, so            22 22      A    Yes, ma'am.
     23   in east and west?                                             23 23      Q    If you flip it over to the back, this policy
     24      A East is a little bit different than west. At             24 24    10.3.5, which is Exhibit 24, was effective on September
     25   east, we'll have janitorial carts that will be pushed         25 25    2nd, 2016; is that right?
                                                              Page 58                                                                     Page 60

     1    into a dayroom area. And it's available to the                 1      A This policy, yeah, or post order, yes, ma'am.
     2    population.                                                    2      Q And is that your signature next to the word
     3       Q But to participate in this sanitation program,            3   approved?
     4    which is policy 12.1.4, a detainee does not have to be         4      A Yes.
     5    hired into the Voluntary Work Program; is that right?          5      Q And are these your initials at the bottom of
     6       A This isn't -- this is a housekeeping plan, not            6   every page?
     7    a work program. This is basic sanitation and hygiene           7      A Yes.
     8    for the individual detainees. We do have dorm porters          8      Q With the date September 6th, 2016?
     9    that are part of the Voluntary Work Program that will          9      A Yes.
    10    get paid to do detailed cleaning of the living area, in       10      Q What are post orders?
    11    addition to detainees responsible for their own living        11      A They're specific instructions to officers on a
    12    area.                                                         12   certain duty post.
    13       Q Okay. Thank you for that.                                13      Q What is the duty post to which these post
    14          So if I'm understanding correctly, there's the          14   orders apply?
    15    Voluntary Work Program, separate from that is the             15      A This is for housing unit officer.
    16    personal housekeeping requirements. And then we have          16      Q Has this policy been implemented at the
    17    the sanitation policy?                                        17   Adelanto Detention Center?
    18       A The sanitation.                                          18      A This post order.
    19          MS. ARMSTRONG: Objection. Object to the form.           19      Q What's the different of -- difference between a
    20    Misstates prior testimony.                                    20   post order and a policy?
    21          THE WITNESS: The housekeeping requirement is            21      A Post orders are -- give more specific
    22    part of the hygiene and sanitation policy.                    22   instruction to a specific duty post. And policies give
    23    BY MS. WRIGHT:                                                23   a general guidance specific to PBNDS standards, ACA
    24       Q Okay. Why don't we take that break that your             24   standards.
    25    counsel requested.                                            25      Q And this specific post order is implemented at
                                                              Page 59                                                                     Page 61

                                                                                                                      16 (Pages 58 - 61)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 18 of 78 Page ID
    Job No. 3431598               #:2199
      1   the Adelanto Detention Facility; is that right?               1     Q     So the answer to my question is yes?
      2      A This was implemented in September of 2016. It            2          MS. ARMSTRONG: Objection. Misstates prior
      3   may not be the most. It may not be the newest post            3   testimony.
      4   order, but this is the post order from 2016.                  4          THE WITNESS: The answer to your question is
      5      Q How often do you revise post orders?                     5   that's exactly how this post order reads, dated
      6      A They're reviewed annually and revised as                 6   September 6th of '16.
      7   necessary.                                                    7   BY MS. WRIGHT:
      8      Q Do you know whether this Post Order No. 1035             8      Q I'm asking a different question. I'm asking is
      9   has been revised since 2016?                                  9   this policy in effect at the Adelanto Detention Center
     10      A I don't know.                                           10   as we sit here today?
     11      Q If you turn to page 3 of this document, which           11      A As I stated earlier, I don't know if this post
     12   is Bates No. GEO-Novoa-2179, we'll look at living --         12   order has been revised since this date.
     13   Section D is living area/bed and locker assignments.         13      Q As we sit here today, at the Adelanto Detention
     14         Do you see that? Mr. Janecka, do you see?              14   Center, if detainees in the unit do not clean the area
     15      A Yes, I see it. I'm sorry.                               15   after being instructed to do so, is it correct that the
     16      Q And the first sentence under Section D says,            16   television will be turned off and the detainees will not
     17   "All detainees in a unit are required to keep clean and      17   be permitted to participate in any activities or
     18   sanitary all commonly accessible areas of the unit           18   programs until the unit is cleaned?
     19   including walls, floors, windows, window ledges,             19      A I -- not to my knowledge.
     20   showers, sinks, microwaves, tables and chairs."              20      Q Is it correct that as we sit here today, at the
     21         Did I read that correctly?                             21   Adelanto Facility, continued refusal to clean the area
     22      A Yes, ma'am.                                             22   will result in further disciplinary action?
     23      Q Is this a correct statement about what happens          23      A PBNDS does allow the disciplinary action can be
     24   at the Adelanto Detention Center?                            24   taken for failure to clean their living areas.
     25      A Yes, ma'am.                                             25      Q My question, again, was continued -- is it
                                                             Page 62                                                                 Page 64

      1      Q So all detainees at Adelanto are required to             1 correct that continued refusal to clean the area will
      2   keep clean and sanitary all commonly accessible areas of      2 result in further disciplinary action, yes or no?
      3   the unit, including walls, floors, windows, window            3         MS. ARMSTRONG: Objection. Asked and answered.
      4   ledges, shower, sinks, microwaves, tables and chairs; is      4 Argumentative.
      5   that correct?                                                 5         THE WITNESS: It can, but not necessarily
      6      A Yes. Yes.                                                6 always.
      7      Q This policy applies to both east and west?               7 BY MS. WRIGHT:
      8      A Yes.                                                     8    Q     So continued refusal to clean the area can
      9      Q How are detainees notified about this policy?            9 result in further disciplinary action is a correct
     10      A There's a notice in the detainee handbook.              10 statement as applied to the Adelanto Detention Center
     11      Q If you look at No. 3, D-3, I keep trying to             11 today?
     12   expand it on the paper. If you look at the portion that      12    A     State that again, please.
     13   I've highlighted in D-3, it says, "If the detainees in a     13    Q     "Continued refusal to clean the area can result
     14   unit do not clean the area after being instructed to do      14 in further disciplinary action."
     15   so, the television will be turned off and the detainees      15         Is that a correct and true statement as applied
     16   will not be permitted to participate in any                  16 to the Adelanto Detention Center today?
     17   activities/programs until the unit is cleaned.               17         MS. ARMSTRONG: Object to the form. Vague.
     18   Continued refusal to clean the area will result in           18         THE WITNESS: It can, yes, in accordance with
     19   future disciplinary action."                                 19 PBNDS standards.
     20         Did I read that correctly?                             20 BY MS. WRIGHT:
     21      A Yes, ma'am.                                             21    Q     The answer my question is -- it's a yes or no
     22      Q Is that a correct and true statement of the             22 question.
     23   policy at the Adelanto Detention Center?                     23         MS. ARMSTRONG: Object. Argumentative. Asked
     24      A That is accurate as this post order reads, yes,         24 and answered. He can give more than a yes or no answer
     25   ma'am.                                                       25 to your yes or no question. You can't instruct him not
                                                             Page 63                                                                 Page 65

                                                                                                                      17 (Pages 62 - 65)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 19 of 78 Page ID
    Job No. 3431598               #:2200
     1    to give a further answer.                                    1   of 13 penalties and a list of seven acts, which may be
     2          THE WITNESS: It can, yes.                              2   subject to disciplinary penalty; is that right?
     3    BY MS. WRIGHT:                                               3      A Yes.
     4        Q What is the further disciplinary action that           4      Q If you look at No. 306. Offense No. 306 says,
     5    GEO can take against the detainee who refuses to clean       5   "Refusal to clean assigned living area."
     6    his or her commonly accessible areas, including walls,       6         Do you see that?
     7    floors, windows window ledges, showers, sinks,               7      A Yes.
     8    microwave, tables and chairs?                                8      Q So is it correct that refusal to clean assigned
     9          MS. ARMSTRONG: Objection. Vague. Compound.             9   living area pursuant to GEO's disciplinary policy can be
    10          THE WITNESS: I'm not specific with the details        10   punished -- punishable by any one of these 13
    11    of each category of the disciplinary sanctions in PBNDS,    11   punishments, penalties?
    12    but the different levels of disciplinary infractions are    12         MS. ARMSTRONG: Objection. Compound. Vague.
    13    governed by the PBNDS standards as to the sanctions that    13         THE WITNESS: Again, in accordance with PBNDS,
    14    can be imposed.                                             14   those sanctions may be imposed, yes.
    15    BY MS. WRIGHT:                                              15   BY MS. WRIGHT:
    16        Q I'm going to hand you Exhibit 25.                     16      Q What is disciplinary transfer, which is the
    17          (Plaintiffs' Exhibit 25 was marked for                17   second penalty listed under Category III Offenses?
    18    identification by the Certified Shorthand Reporter and      18      A I'm not familiar with the disciplinary
    19    attached hereto.)                                           19   transfer.
    20    BY MS. WRIGHT:                                              20      Q You don't know what this means?
    21        Q This is the GEO Adelanto ICE Processing Center        21      A I would have to make an assumption. And I
    22    Supplemental Detainee Handbook. If you look at the          22   don't want to make an assumption. I'm not familiar with
    23    bottom left-hand corner -- and, again, I'll display it      23   that sanction.
    24    on your screen -- Version 4.1.4, Detainee Handbook. And     24      Q What do you think it means?
    25    it looks like the date is October 9th, 2018.                25      A I --
                                                            Page 66                                                                 Page 68

      1         Is that correct?                                       1    Q     As the warden of the Adelanto Detention Center?
      2      A Yes, ma'am.                                             2    A     I don't have the authority at my level to
      3      Q Are you familiar with this document?                    3 transfer a detainee from the facility.
      4      A Yes, ma'am.                                             4    Q     But that's what detainee transfers means, that
      5      Q In fact, if you flip over to the back, is that          5 the detainee would be transferred to another facility?
      6   your signature above the line that says facility             6    A     Reading it, it would be a transfer somewhere.
      7   administrator?                                               7 I don't know. I'm not familiar with that sanction.
      8      A Yes, ma'am.                                             8    Q     So as -- your testimony is that as the warden
      9      Q And the date is October 9th, 2018?                      9 of the Adelanto Detention Center for about five years,
     10      A Yes, ma'am.                                            10 you do not know what the disciplinary penalty
     11      Q What is this document?                                 11 disciplinary transfer refers to?
     12      A It's our Local Supplemental Detainee Handbook.         12        MS. ARMSTRONG: Objection. Asked and answered.
     13      Q What do you use this document for?                     13        THE WITNESS: To my knowledge, I've never used
     14      A Each detainee receives it upon intake as a             14 it. I'm not familiar with it.
     15   general guide to -- informational guide while they're       15 BY MS. WRIGHT:
     16   detained at the detention facility.                         16    Q     What is a disciplinary restriction up to 72
     17      Q Turn, if you would, to page 29, the Bates stamp        17 hours? What does that mean?
     18   is 3853, GEO-Novoa. This is the -- this a portion of        18    A     It would mean that a detainee is placed in a
     19   the section that's entitled detainee disciplinary           19 restricted housing area for up to 72 hours.
     20   process. We're looking at Category III Offenses. At         20    Q     What is a restricted housing area?
     21   the top, which I've highlighted here, says, "These are      21    A     As I described earlier this morning, we have a
     22   considered to be Category III or High, Moderate             22 restricted housing area that has the 112 beds in it at
     23   Offenses. The discipline committee may impose any           23 the men's side.
     24   combination of penalties from Category IV offenses as       24    Q     And 18 beds in the SMU for women; is that
     25   well as the following penalties." Then there's a list       25 right?
                                                            Page 67                                                                 Page 69

                                                                                                                     18 (Pages 66 - 69)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 20 of 78 Page ID
    Job No. 3431598               #:2201
      1      A That's correct.                                           1      Q Or from west to east?
      2      Q So a punishment for refusing to clean assigned            2      A They may be, yes.
      3   living area pursuant to the sanitation policy, 12.1.4,         3      Q Approximately how many people are in
      4   is disciplinary restriction up to 72 hours; is that            4   disciplinary restriction at the Adelanto Facility on a
      5   correct?                                                       5   weekly basis?
      6      A According to this -- the sanctions that are               6      A Monday morning, there was one. And he wasn't
      7   written in accordance with PBNDS, it may be a sanction,        7   on disciplinary status.
      8   yes.                                                           8      Q What status was he on?
      9      Q Though 118 SMU beds in east, is that the same             9      A Facility initiated status.
     10   thing as solitary confinement?                                10      Q What does that mean?
     11      A The -- the terminology solitary confinement, we          11      A It means he has chose to live in the restricted
     12   don't use. I don't use. And my staff don't use. We            12   housing east side, which is a housing area that
     13   don't have a solitary confinement. All of our rooms on        13   disciplinary detention detainees are housed in. And he
     14   the disciplinary side of restricted housing are double        14   has chose to live -- live there for his own personal
     15   bunk.                                                         15   reasons.
     16      Q Is there a -- so disciplinary restriction means          16      Q What's the difference between disciplinary
     17   being put in a room with one other person in a double         17   segregation and administrative segregation?
     18   bunk?                                                         18      A Administrative segregation are detainees or
     19      A I didn't write the definition for solitary, but          19   houses detainees that have not been sanctioned.
     20   solitary would seem to be alone.                              20   Disciplinary detainees have been sanctioned.
     21      Q So my question is disciplinary restriction at            21      Q So with respect to this policy, that's in this
     22   the Adelanto Detention Center means placing a detainee        22   Supplemental Detainee Handbook, Exhibit 25, refusal to
     23   in a cell with one other detainee?                            23   clean assigned living area can result in disciplinary
     24      A It's not the -- can you clarify that, because I          24   action of being placed in disciplinary restriction or
     25   don't understand exactly the question you're asking?          25   disciplinary segregation; is that correct?
                                                              Page 70                                                                Page 72

      1     Q     Sure.                                                  1        MS. ARMSTRONG: Object to the form. Compound.
      2          Is it the case that detainees are placed into           2 Vague.
      3   disciplinary restriction alone?                                3        THE WITNESS: As written, it may -- it may be a
      4      A In a -- in a room alone?                                  4 sanction.
      5      Q Yes, correct?                                             5 BY MS. WRIGHT:
      6      A They can be.                                              6    Q    So the answer to my question is yes?
      7      Q But that's not always the case?                           7        MS. ARMSTRONG: Objection. Asked and answered.
      8      A No.                                                       8        THE WITNESS: It's one of the 13 sanctions that
      9      Q Because sometimes a detainee who is placed into           9 are allowed by PBNDS.
     10   disciplinary restriction will have a roommate; is that        10 BY MS. WRIGHT:
     11   right?                                                        11    Q    And by GEO?
     12      A They can.                                                12    A    GEO as governed by contract to follow PBNDS
     13      Q Okay. And two bunks means two people or does             13 standards.
     14   it mean four people?                                          14    Q    So if a detainee refuses to clean assigned
     15      A Let me clarify, two beds, one bunk.                      15 living area, GEO can decide to put that person in
     16      Q Okay. Change of housing is the sixth penalty             16 disciplinary restriction for up to 72 hours; is that
     17   that can be imposed for refusal to clean assigned living      17 correct?
     18   area at the Adelanto Facility.                                18    A    It's one of the allowed sanctions by PBNDS that
     19          What does change of housing mean?                      19 may be imposed.
     20      A They would -- they may be moved to another               20    Q    So the answer to my question is yes?
     21   appropriate housing unit appropriate to their custody         21        MS. ARMSTRONG: Objection. Asked and answered.
     22   level.                                                        22        THE WITNESS: My answer is it's one of 13
     23      Q Does that mean that somebody could be moved              23 sanctions that may be imposed.
     24   from east to west?                                            24 BY MS. WRIGHT:
     25      A They may be.                                             25    Q    I'm not asking what the PBNDS allows. I'm
                                                              Page 71                                                                Page 73

                                                                                                                      19 (Pages 70 - 73)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 21 of 78 Page ID
    Job No. 3431598               #:2202
      1 asking what GEO can do at the Adelanto Facility. So let                 1   familiar with.
      2 me ask this question again.                                             2   BY MS. WRIGHT:
      3        At Adelanto, if a detainee refuses to clean the                  3      Q Make an assumption.
      4 assigned living area, does GEO have the ability to put                  4      A I'm not going to make an assumption. I -- it's
      5 that person in disciplinary restriction for up to 72                    5   a disciplinary transfer. I've never used it, nor am I
      6 hours?                                                                  6   familiar with it.
      7        MS. ARMSTRONG: Objection. Asked and answered.                    7      Q You signed this handbook; didn't you? We've
      8        THE WITNESS: It's one of 13 sanctions that are                   8   already covered that?
      9 allowed by the PBNDS standards.                                         9      A Yes.
     10 BY MS. WRIGHT:                                                         10      Q Have you read this handbook?
     11    Q     Does it ever happen at the GEO facility that                  11      A Yes.
     12 when a detainee refuses to clean their assigned living                 12      Q Is it your practice to sign documents when you
     13 area, they are put into disciplinary restriction?                      13   don't know what the content means?
     14    A     Not to my knowledge.                                          14         MS. ARMSTRONG: Objection. Argumentative.
     15    Q     That has never happened, to your knowledge, at                15   He's answered that. He doesn't know what that means.
     16 the Adelanto Facility?                                                 16   Can we move on?
     17    A     Not to my knowledge, since I've been there.                   17         THE WITNESS: I'm not familiar with that
     18    Q     Let's look at page 28 of this document. We're                 18   sanction.
     19 still on Exhibit 25. The Bates number is                               19   BY MS. WRIGHT:
     20 GEO-Novoa-3852. Under the section titled Category II                   20      Q Another sanction for encouraging others to
     21 Offenses says, "These acts listed below shall be                       21   participate in a work stoppage or to refuse to work is
     22 considered Category II or High Offenses. The discipline                22   disciplinary restriction up to 30 days; is that correct?
     23 committee may impose any combination of penalties from                 23      A Yes, ma'am.
     24 Category III or IV Offenses as well as the following                   24      Q And we already discussed that disciplinary
     25 penalties."                                                            25   restriction means placement in a special management
                                                                     Page 74                                                            Page 76

      1        Do you see that?                                                 1   unit; is that right?
      2    A     Yes, ma'am.                                                    2      A Yes, ma'am.
      3    Q     Okay. And continuing onto page 29 of the same                  3      Q For up to 30 days; correct?
      4 document, the very top, Offense No. 214 is encouraging                  4      A It may be imposed for 30 days, yes.
      5 others to participate in a work stoppage or to refuse to                5      Q And we also see that change of housing is a
      6 work; is that correct?                                                  6   penalty for refusing to work or inciting a work
      7    A     It's what it states, yes.                                      7   stoppage; is that correct?
      8    Q     And at the Adelanto Facility, encouraging                      8      A It's -- it's one of 12, yes.
      9 others to participate in a work stoppage or a refuse to                 9      Q Let's put this aside for a moment and return to
     10 work is punishable by any one of these 12 penalties that               10   Exhibit 24, which is policy 10.3.5, the Post Orders. Go
     11 are listed on page 28; is that correct?                                11   ahead and turn to page 3. And we'll look at the bottom
     12    A     They may be imposed, yes.                                     12   right above your initials there says, "Housing Unit
     13    Q     Here we see again that Penalty No. 2 is                       13   Sanitation, each and every detainee must participate in
     14 disciplinary transfer. And in parentheses it says                      14   the facilities sanitation program. A list of detainees
     15 recommended; is that right?                                            15   is to be developed each day by the housing unit
     16    A     Yes.                                                          16   officer."
     17    Q     But your testimony is you do not know what this               17          Do you see where I'm reading?
     18 means, disciplinary transfer means?                                    18      A Yes, ma'am.
     19        MS. ARMSTRONG: Objection. Asked and answered.                   19      Q So is it correct that each and every detainee
     20        THE WITNESS: I'm not familiar with it.                          20   at the Adelanto Facility is required to comply with this
     21 BY MS. WRIGHT:                                                         21   policy, which is to keep clean and sanitary all commonly
     22    Q     So you don't know what it means?                              22   accessible areas of the unit, including walls, floors,
     23        MS. ARMSTRONG: Same objection.                                  23   windows, window ledges, showers, sinks, microwaves,
     24        THE WITNESS: I'm not familiar with it. I                        24   tables and chairs?
     25 don't want to make an assumption to something I'm not                  25      A They're responsible to keep their entire
                                                                     Page 75                                                            Page 77

                                                                                                                        20 (Pages 74 - 77)
                                                               Veritext Legal Solutions
                                                                    800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 22 of 78 Page ID
    Job No. 3431598               #:2203
      1   immediate living area cleaned in accordance with the         1      Q Participation in the Voluntary Work Program is
      2   PBNDS standards of the sanitation and hygiene -- of          2   paid; right?
      3   their own living, immediate living areas, yes.               3      A Yes.
      4      Q Says, "A list of detainees is to be developed           4      Q This is a separate program, a separate policy
      5   each day by the housing unit officer."                       5   from the Voluntary Work Program; right?
      6          What does that mean?                                  6      A It's a separate pro -- PBNDS standard as this
      7      A I -- I don't know specifically.                         7   post order reflects, yes, separate.
      8      Q Well, how does the housing -- I mean, do the            8      Q Which standard does this PB -- which PBNDS
      9   detainees take turns cleaning the -- all of the these        9   standard does this post order reflect?
     10   spaces that are listed here in this post order, the         10      A I can't refer to the number off the top of my
     11   floors, the windows, everything else? Do the detainees      11   head. It's the housekeeping and sanitation that you
     12   take turns doing that in their living areas?                12   referred to that you asked me to look at earlier.
     13          MS. ARMSTRONG: Objection to form. Vague.             13      Q The personal housekeeping requirements?
     14   Compound.                                                   14      A Yes, ma'am.
     15          THE WITNESS: The officers have a housing unit        15      Q So going back to my question, it's correct that
     16   roster with every detainee's name that's in -- that's       16   detainees do not get paid to do these tasks?
     17   under their supervision for that day. So that's their       17         MS. ARMSTRONG: Objection. Vague.
     18   list or their roster of detainees.                          18         THE WITNESS: Correct. It's separate from -- a
     19   BY MS. WRIGHT:                                              19   separate PBNDS standard, totally separate from the
     20      Q And then the officer selects detainees to              20   Voluntary Work Program.
     21   participate in the cleaning tasks that are listed here      21   BY MS. WRIGHT:
     22   in Post Order 10.3.5?                                       22      Q Okay. Let's look at that standard, since we
     23      A I'm -- I'm not familiar with the specifics of          23   are talking about it. Let's go back to the PBNDS page
     24   what the officers actually do at the -- at the level --     24   406. Your testimony, as I understand it, and correct me
     25   at their level on a day-to-day basis.                       25   if I'm wrong, is that the sanitation policy which is
                                                            Page 78                                                           Page 80

      1       Q Who would know the answer to that question?            1   reflected in Post Order 10.3.5, Exhibit 24, and also
      2       A Possibly an -- an officer or their immediate           2   policy 12.1.4, which is the sanitation procedures,
      3   supervisor.                                                  3   Exhibit 23, is a part of the personal housekeeping
      4       Q So each and every detainee at the Adelanto             4   requirement under the PBNDS; is that accurate?
      5   Facility, so up to 1,940 detainees at max capacity, is       5      A It's -- yes, it speaks to the -- maintaining
      6   responsible for completing these tasks of cleaning and       6   the personal housekeeping -- I'm sorry -- of their
      7   sanitizing their common areas; is that correct?              7   living areas.
      8          MS. ARMSTRONG: Object to the form. Vague.             8      Q The personal housekeeping requirement. And we
      9          THE WITNESS: As stated in this policy,                9   are at Section 5.8.5.C of the 2011 PBNDS revised in
     10   references PBNDS standards about cleaning their             10   2016. States at the top, "Work assignments are
     11   immediate living areas, yes.                                11   voluntary. However, all detainees are responsible for
     12   BY MS. WRIGHT:                                              12   personal housekeeping"; is that correct?
     13       Q Does each and every detainee get paid to do           13      A Yes, ma'am.
     14   that work?                                                  14      Q Let's read this again. Quote, "Detainees are
     15       A The cleaning of their living areas, immediate         15   required to maintain their immediate living areas in a
     16   living areas, is separate from the volunteer work           16   neat and orderly manner by: One, making their bunk beds
     17   program. It's a totally separate standard in PBNDS.         17   daily. Two, stacking loose papers. Three, keeping the
     18   And the post orders and policies that you introduced to     18   floor free of debris and dividers free of clutter. And
     19   me are separate from the Voluntary Work Program.            19   four, refraining from hanging/draping clothing,
     20       Q So they don't get paid to do this work?               20   pictures, keepsakes or other objects from beds, overhead
     21       A It's not a part of the Voluntary Work Program.        21   lighting fixtures or other furniture."
     22   It's a totally separate standard in PBNDS, that's a         22         Did I get that correct?
     23   requirement for the detainees to take care and clean        23      A Yes, ma'am.
     24   their immediate living area. The volunteer work program     24      Q Where in the housekeeping, personal
     25   is a totally separate program inside the institution.       25   housekeeping provision of the PBNDS, does it mention
                                                            Page 79                                                           Page 81

                                                                                                              21 (Pages 78 - 81)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 23 of 78 Page ID
    Job No. 3431598               #:2204
      1   scrubbing toilets and sinks?                                1      Q This does not say, for instance, detainees are
      2      A It doesn't specifically speak to it. Although,         2   required to maintain their immediate living areas in a
      3   it does state they are to maintain their immediate          3   neat and orderly manner including, but not limited to
      4   living areas.                                               4   the following tasks.
      5      Q Where in the PBNDS does it mention cleaning            5          Do you understand the difference?
      6   windows and window ledges?                                  6      A My understanding of the standard is the
      7      A It doesn't specifically speak to it under this         7   immediate living area, which includes those four areas,
      8   standard, but, again, it's part of their immediate          8   immediate living area includes the entire area they live
      9   living area.                                                9   in.
     10      Q Where does it mention mopping floors?                 10      Q What is that understanding based on?
     11      A Under the personal housekeeping section, it           11      A Knowing the physical plant of where detainees
     12   doesn't speak to it, but, again, it's part of their        12   live, that each housing unit, how it's designed and
     13   immediate living area.                                     13   what's considered their immediate living area would be
     14      Q Where does it mention -- where does the               14   where they sleep. They have their restrooms. They have
     15   personal housekeeping requirement mention cleaning out     15   their dayroom activities, their socializing tables,
     16   microwaves?                                                16   et cetera.
     17      A It doesn't mention it, but it's part of the           17      Q And your understanding is also based on how GEO
     18   immediate living area.                                     18   applies this standard at the Adelanto Facility; is that
     19      Q Where does the personal housekeeping                  19   right?
     20   requirement of the PBNDS mention cleaning tables and       20      A My understanding is how PBNDS reads and it's
     21   chairs?                                                    21   part of our policy as the standard.
     22      A It doesn't mention it, specifically, but,             22      Q The standard the personal housekeeping standard
     23   again, it's part of their immediate living areas where     23   that is applied at the Adelanto Facility, is what you
     24   they eat and socialize.                                    24   just described; is that correct?
     25      Q Do you agree that the personal housekeeping           25          MS. ARMSTRONG: Sorry.
                                                           Page 82                                                          Page 84

     1    requirement is limited to the four -- the four              1   BY MS. WRIGHT:
     2    categories of work that are listed here?                    2      Q Meaning the personal housekeeping standard as
     3          MS. ARMSTRONG: Object to the form. Asked and          3   applied at the Adelanto Facility is that each and every
     4    answered. Misstates prior testimony. Lacks foundation.      4   detainee is required to keep clean and sanitary all
     5          THE WITNESS: I agree that this standard refers        5   commonly accessible areas of their housing unit,
     6    to their immediate living area as a whole and it            6   including walls, floors, windows, window ledges,
     7    outlines four other areas.                                  7   showers, sinks, microwaves, tables, chairs, toilets and
     8    BY MS. WRIGHT:                                              8   other property within the living area?
     9       Q So your testimony is that there is a list of           9      A It's part of their immediate living area, yes.
    10    unwritten cleaning tasks that are a part of the personal   10      Q And do you act consistent with that standard at
    11    housekeeping requirement of the PBNDS?                     11   the Adelanto Facility?
    12          MS. ARMSTRONG: Objection. Vague.                     12          MS. ARMSTRONG: Object. Vague.
    13          THE WITNESS: My testimony was that the               13          THE WITNESS: We may in accordance with PBNDS.
    14    detainees are required, in accordance with PBS -- PBNDS    14   It allows for it. So, yes, the PBNDS standard allows
    15    for the sanitation and cleanliness of their immediate      15   for all the detainees or requires all the detainees to
    16    living area. And in addition, there's four examples        16   clean their immediate living area.
    17    listed in the PBNDS standard.                              17   BY MS. WRIGHT:
    18    BY MS. WRIGHT:                                             18      Q And that is what GEO implements at Adelanto?
    19       Q But there's no in addition. I mean, let's go          19      A We implement the PBNDS standards, yes.
    20    back and look at the language. This says, "Detainees       20      Q You implement the standard that you just
    21    are required to maintain their immediate living areas in   21   described to me; is that correct?
    22    a neat or orderly manner by." And then it lists four       22          MS. ARMSTRONG: Object. Vague.
    23    specific things.                                           23          THE WITNESS: We implement the PBNDS standards
    24          Do you see that?                                     24   and as you stated several areas, those are all part of
    25       A I see it.                                             25   the living area.
                                                           Page 83                                                          Page 85

                                                                                                            22 (Pages 82 - 85)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 24 of 78 Page ID
    Job No. 3431598               #:2205
      1   BY MS. WRIGHT:                                               1      Q Who gives the notice?
      2      Q What's the difference between a commonly                2      A The officer in the housing unit.
      3   accessible area and a living area, an immediate living       3      Q And what is the form of that notice?
      4   area?                                                        4      A I'm sorry?
      5      A When you say commonly accessible area, will you         5      Q What is the form of that notice?
      6   be a little more specific?                                   6      A I don't know specifically. The officers give a
      7      Q Well, I'm just asking if you know the                   7   verbal notice. I don't know exactly how it's announced.
      8   difference between those two terms?                          8      Q And then so the officer gives a verbal notice
      9      A I have my understanding of both.                        9   that now it's time to conduct the general clean up and
     10      Q And what is that understanding, sir?                   10   that all detainees must participate. And at that point,
     11      A They sleep in a room or on a bed and they have         11   does the officer hand out the list of cleaning supplies
     12   a common area that's accessible to them to socialize, to    12   that we discussed earlier?
     13   eat, to gather, to watch TV. And it's all within their      13      A I think as earlier, it was stated that those
     14   living area.                                                14   become available at approximately 6:00 a.m., when the
     15      Q So you're describing the immediate -- immediate        15   officer opens up the janitor's sanitation closet or the
     16   living area?                                                16   cart is moved into an open dormitory.
     17      A Where they live and socialize, is it all inside        17      Q And does clean up time in each housing unit
     18   their one living area, their pod, their dorm, yes. It's     18   occur every day?
     19   all inclusive.                                              19      A It occurs, yes.
     20      Q And referring back now to policy 10.3.5, which         20      Q Does it occur every day?
     21   is Exhibit 24, what does all commonly accessible areas      21      A Yes.
     22   of the unit mean?                                           22      Q Let's return, if you would, to Exhibit 22.
     23      A That would be the dayroom area, which includes         23   This is policy number 8.1.8. This is the detainee work
     24   the tables, the seating, the TVs, the telephones, the       24   plan that we have discussed earlier.
     25   microwaves, the hot pots, the legal kiosk, the              25      A I have got these out of order.
                                                            Page 86                                                           Page 88

      1   commissary kiosk, et cetera.                                 1          MS. ARMSTRONG: That's okay. I can help you
      2      Q And detainees are responsible for keeping clean         2   with them. Do you have 22 in front of you?
      3   and sanitary all of those areas that you just listed?        3          THE WITNESS: Yes.
      4          MS. ARMSTRONG: Object to the form. Vague.             4          MS. ARMSTRONG: Okay.
      5          THE WITNESS: Their -- their immediate living          5   BY MS. WRIGHT:
      6   areas, which includes those areas.                           6       Q Now, just to make sure that I'm clear, the
      7   BY MS. WRIGHT:                                               7   Voluntary Work Program is separate from the sanitation
      8      Q If you look at the bottom of Exhibit 24,                8   cleaning policy that we've just been discussing, Policy
      9   page 3, the Bates stamp is GEO-Novoa-2179. This is           9   12.1.4 and Post Order 10.3.5; is that right?
     10   policy -- excuse me. This is commissary kiosk 10.3.5.       10          MS. ARMSTRONG: Objection. Objection. Asked
     11   We've discussed some of this language before, but I'll      11   and answered.
     12   read it again. Under Housing Unit Sanitation it says,       12          THE WITNESS: The Voluntary Work Program is a
     13   "Each and every detainee must participate in the            13   totally separate standard in PBNDS from the housekeeping
     14   facility sanitation program. A list of detainees is to      14   or the -- I forget exactly how that standard reads as
     15   be developed each day by the housing unit officer.          15   titled.
     16   During a general clean up, all detainees must               16   BY MS. WRIGHT:
     17   participate."                                               17       Q You're talking about the sanitation
     18          Do you see where I'm reading?                        18   procedures/housekeeping plan, which is Policy
     19      A Yes, ma'am.                                            19   No. 12.1.4?
     20      Q Is this correct that during a general clean up         20       A Yes.
     21   at the Adelanto Detention Center all detainees must         21       Q Your testimony, as I understand it, is that the
     22   participate?                                                22   sanitation procedures/housekeeping plan applies to
     23      A It's as written. All detainees must                    23   immediate living areas, personal living areas. What
     24   participate. They're given notice it's clean up time        24   is -- what kind of work is outside the scope of the
     25   for their immediate living area.                            25   sanitation procedures/housekeeping plan?
                                                            Page 87                                                           Page 89

                                                                                                              23 (Pages 86 - 89)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 25 of 78 Page ID
    Job No. 3431598               #:2206
      1         MS. ARMSTRONG: Object to the form. Vague.               1 Voluntary Work Program is to keep idleness down and keep
      2   Compound.                                                     2 the detainees minds and hands busy with activities. So
      3         THE WITNESS: Can you be a little more specific          3 we have detainees that voluntarily sign up for a
      4   when you say out of the scope of the immediate -- the         4 janitorial job that would like to make a little extra
      5   housekeeping?                                                 5 money. They do deep cleaning, the PBNDS standards
      6   BY MS. WRIGHT:                                                6 allows for that as one of the jobs that are able to be
      7      Q Does barbering fall within the purview of                7 offered to the detainee population as part of the
      8   sanitation Policy 12.1.4?                                     8 Voluntary Work Program.
      9      A No.                                                      9    Q    The deep cleaning that detainee workers who
     10      Q Because that's within the purview of the                10 participate in the Voluntary Work Program complete in
     11   Voluntary Work Program, which is Policy 8.1.8; is that       11 the housing units, is that separate, different from the
     12   right?                                                       12 sanitation work that all detainees are expected to do in
     13      A Barber -- barbering position is a Voluntary             13 the housing units?
     14   Work Program position, yes.                                  14        MS. ARMSTRONG: Objection. Asked and answered.
     15      Q What other work that detainees do at the                15        THE WITNESS: It can be very similar or it can
     16   Adelanto Facility is within the purview of the Voluntary     16 be much more detailed.
     17   Work Program, but is not part of the sanitation              17 BY MS. WRIGHT:
     18   housekeeping plan.                                           18    Q    Looking at Exhibit 22, which should be in front
     19      A Some of the positions are can work in food              19 of you Policy 8.1.8. Let's look at page 2. The Bates
     20   service, laundry. And we have detainees that are             20 stamp is GEO-Novoa-222. And we are looking at the
     21   assigned as -- do janitorial-type porter work.               21 Detainees Selection provision of this policy. My
     22      Q So the term porter as it's used at Adelanto             22 understanding is that this section outlines the
     23   means janitor -- janitorial work?                            23 procedures by which GEO will assess whether detainee job
     24      A Yes, sanitation.                                        24 applicant is suitable for any particular job; is that
     25      Q And do those jobs that you just described, food         25 accurate?
                                                             Page 90                                                                 Page 92

      1   service, you said laundry and you said porter or              1      A Yes.
      2   sanitation, where in the Adelanto Facility are those          2      Q The first line here is, "Detainee will submit a
      3   jobs located? Where do they take place?                       3   completed job application to the classification staff";
      4      A Food service will take place in food service.            4   is that correct?
      5   Laundry in laundry. And the sanitation janitorial-type        5      A Yes.
      6   work can take place in the main corridors, intake,            6      Q Okay. I'll hand you Exhibit 26.
      7   different departments. And we also have janitors that         7         (Plaintiffs' Exhibit 26 was marked for
      8   are assigned in the housing units.                            8   identification by the Certified Shorthand Reporter and
      9      Q When you say janitors are assigned in the                9   attached hereto.)
     10   housing units, do you mean detainee janitors?                10   BY MS. WRIGHT:
     11      A Detainee janitor, porter, the term is -- I use          11      Q If you look at the first page of Exhibit 26.
     12   janitor loosely, but it's janitorial-type work or            12   This is an e-mail. And you can look at the screen if
     13   cleaning work.                                               13   you'd like. This is an e-mail from Joanne Langill sent
     14      Q What do those individuals who are participating         14   on September 4th, 2018. And the subject is detainee
     15   in the Voluntary Work Program as janitors or porters do      15   applications. And there's an attachment to the e-mail,
     16   inside the housing units?                                    16   which is what I really want to talk about. If you look
     17      A They'll do detailed cleaning of their living            17   at GEO-Novoa-3294, this document is titled Detainee Work
     18   areas.                                                       18   Detail Application. And then below it says The GEO
     19      Q But that's separate from the sanitation policy?         19   Group, Adelanto ICE Processing Center East and West.
     20      A That's correct.                                         20         Do you recognize this document?
     21      Q If -- if each and every detainee has to comply          21      A Yes.
     22   with the sanitation policy and clean their immediate         22      Q What is this?
     23   living area, why would GEO hire and pay detainee             23      A It's an application for a detainee work detail.
     24   janitors to do that work?                                    24      Q And is it fair to say that -- that this work
     25      A Because we -- the entire part of the work               25   detail application is -- was effective on September 4th,
                                                             Page 91                                                                 Page 93

                                                                                                                      24 (Pages 90 - 93)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 26 of 78 Page ID
    Job No. 3431598               #:2207
      1   2018, which is the date of the e-mail to which it was         1      A C-e-r-r-u-l-l-i. And I'm not familiar with the
      2   attached?                                                     2   other officers' names.
      3      A According to what Ms. Langill wrote, she's               3      Q So the GEO classification officer will review
      4   stating there apparently were some old forms in               4   this form once a detainee fills it out; right?
      5   circulation. And that this is the current form for            5      A Correct.
      6   applying for work.                                            6      Q And will assign a detainee to a job; is that
      7      Q So is this the current work detail application           7   right?
      8   in effect at the Adelanto Detention Center?                   8      A I believe there's a review process that's
      9      A I don't deal with the applications on a                  9   outlined in PBNDS that has to do with their
     10   day-to-day basis. I can't speak to that as to yes or         10   classification, the job that they're applying for that
     11   no, if it's the actual form that's used today.               11   speaks to some jobs require a medical or mental health
     12      Q Do you know if the form has been updated since          12   clearances also.
     13   September of 2018?                                           13      Q And the classification officer will review the
     14      A I don't know.                                           14   information that the detainee provides here and then
     15      Q Okay. So the procedure for the Voluntary Work           15   review that additional information and then figure out
     16   Program at the Adelanto center is that a detainee will       16   where to place the detainee; is that correct?
     17   fill out a work detail application, such as what we see      17         MS. ARMSTRONG: Objection. Calls for
     18   in Exhibit 26; is that correct?                              18   speculation.
     19      A Yes.                                                    19         THE WITNESS: I don't want to -- I can't speak
     20      Q And after detainee fills this out, then GEO             20   for the classification officers, I'm not involved in
     21   will determine what jobs, if any, the detainee is            21   that daily process.
     22   qualified for?                                               22   BY MS. WRIGHT:
     23      A Reading this form, it states the position that          23      Q Do you agree that this work detail application
     24   the detainee would like to voluntarily work -- apply         24   outlines GEO's expectations for detainee workers?
     25   for.                                                         25         MS. ARMSTRONG: Objection. Vague.
                                                             Page 94                                                           Page 96

     1       Q My question was, after detainee fills this out,          1          THE WITNESS: I don't see where it states
     2    is it correct then that GEO determines which job the          2   expectations.
     3    detainee should be hired to do?                               3   BY MS. WRIGHT:
     4       A If the detainee selects one position, it's his           4      Q That's not the question that I asked.
     5    voluntary choice as to what position he's applying for.       5          Let me ask it this way: What is the purpose of
     6       Q Is a detainee guaranteed a job in the voluntary          6   this work detail application?
     7    program?                                                      7          MS. ARMSTRONG: Object to the form. Calls for
     8       A No.                                                      8   speculation.
     9       Q If a detainee selects multiple jobs, is the              9          THE WITNESS: The purpose is to have the -- for
    10    detainee guaranteed to have multiple different jobs in       10   the detainee population to have the ability to
    11    the Voluntary Work Program?                                  11   voluntarily take this form out of a rack, per se, a
    12       A No.                                                     12   magazine-type rack, fill the form out and have the
    13       Q Who makes the decision about what job the               13   opportunity to request to participate in the volunteer
    14    detainee works?                                              14   work program.
    15       A I honestly can't speak to that. I don't know.           15   BY MS. WRIGHT:
    16       Q Is it a GEO employee?                                   16      Q Do all detainee workers receive a work detail
    17       A The application's turned in to a GEO                    17   application to fill out?
    18    classification officer, yes.                                 18      A They're not issued. The forms are available in
    19       Q And who is that?                                        19   their living areas. And they can voluntarily take the
    20       A We have five classification officers.                   20   form, fill it out, submit it and it will be reviewed for
    21       Q Do you know their names?                                21   consideration.
    22       A Not all five.                                           22      Q It will be reviewed by a classification
    23       Q Whose names do you know?                                23   officer?
    24       A Mary McCormick, last name Cerrulli.                     24      A That's -- yes.
    25       Q How do you spell that?                                  25      Q And the detainee will be considered for a
                                                             Page 95                                                           Page 97

                                                                                                               25 (Pages 94 - 97)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 27 of 78 Page ID
    Job No. 3431598               #:2208
      1   Voluntary Work Program position?                             1      A Yes.
      2      A May be, yes.                                            2      Q Below that it says, "Expediency or convenience
      3      Q When would the answer to that be known? When            3   will not justify the rejection of a detainee, who with
      4   would a detainee not be considered for a Voluntary Work      4   reasonable accommodation, can perform the essential
      5   Program position?                                            5   function of the work involved."
      6      A One could be their classification level doesn't         6         Is that true?
      7   allow for them to work in that position in accordance        7      A That's what it states, yes.
      8   with the PBNDS standards. There may be a medical             8      Q But that's true as applied at the Adelanto
      9   condition that does not allow for the individual to work     9   Detention Center?
     10   in a certain position.                                      10         MS. ARMSTRONG: Objection. Vague.
     11      Q Does GEO -- excuse me. Does GEO require                11         THE WITNESS: To the best of my knowledge, yes.
     12   detainees to fill this work detail application out in       12   BY MS. WRIGHT:
     13   order to participate in the Voluntary Work Program?         13      Q So GEO must provide reasonable accommodations
     14      A We don't require them. They voluntarily fill           14   to detainee workers with disabilities; is that correct?
     15   it out.                                                     15         MS. ARMSTRONG: Objection. Calls for a legal
     16      Q In order to participate in the Voluntary Work          16   conclusion.
     17   Program, does a detainee first need to fill out this        17         THE WITNESS: To the best of my knowledge, yes.
     18   application?                                                18   That's -- yes.
     19      A That's the start of the process, yes.                  19   BY MS. WRIGHT:
     20      Q Is it ever the case where a detainee                   20      Q Let's look at Section H, Hours of Work. The
     21   participates in the Voluntary Work Program without          21   portion that I've highlighted reads, "Detainees
     22   filling out a work application?                             22   participate" -- excuse me. "Detainees participating in
     23      A Not to my knowledge.                                   23   the volunteer work program are required to work
     24      Q We're going to refer back to this, so you might        24   according a fixed schedule. The normal scheduled
     25   keep it close by, but let's go back to Policy 8.1.8, the    25   workday for a detainee employed full-time is a maximum
                                                            Page 98                                                         Page 100

     1    work -- Detainee Work Program Policy, Exhibit 22. We're      1   of eight hours. Detainees who wish to participate in
     2    still on page 2, Bates No. 222, Section F. It's              2   the work program will not be permitted to work in excess
     3    entitled Discrimination In Hiring Detainee Workers.          3   of eight hours daily, 40 hours weekly."
     4    This states that volunteering detainees will not be          4          Is that true and accurate as applied at the
     5    denied work opportunities based on non-merit factor,         5   Adelanto Detention Center?
     6    such as race, religion, natural origin, gender and           6      A To the best of my knowledge, yes.
     7    sexual orientation or disability; is that correct?           7      Q Who sets the fixed schedule by which detainee
     8       A That's correct.                                         8   workers work?
     9       Q And is this policy applied at the Adelanto              9          MS. ARMSTRONG: Objection. Vague.
    10    Detention Center?                                           10          THE WITNESS: I -- I'm not sure who sets the
    11       A To the best of my knowledge, yes.                      11   schedule.
    12       Q So GEO has a non-discrimination policy                 12   BY MS. WRIGHT:
    13    regarding hiring detainee workers into the Voluntary        13      Q Do detainee workers set their own schedule?
    14    Work Program?                                               14      A They can. It's a voluntary program. If they
    15       A Yes.                                                   15   choose to work for an hour and decide they want to go
    16       Q And that's this policy that we're looking at           16   back to their living area, they can.
    17    here?                                                       17      Q But can detainee workers decide what time they
    18       A Yes.                                                   18   start a shift?
    19       Q Go ahead and flip to the next page of Exhibit          19      A They can.
    20    22, page 3. The Bates stamp is 223, Section G,              20      Q In what context?
    21    Physically and Mentally Challenged Detainees. If you        21      A If we were to go in and wake an individual up,
    22    look at the portion that I've highlighted, it says,         22   at -- I'm just going to use loosely an hour of a day,
    23    "Discrimination on the basis of disability is prohibited    23   say, 8:00 a.m., he says, "Nah, I don't want to go to
    24    in the detainee work program."                              24   work yet," but yet he's an approved -- he or she is an
    25           Is that true?                                        25   approved worker. He may decide -- he or she may decide
                                                            Page 99                                                         Page 101

                                                                                                           26 (Pages 98 - 101)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 28 of 78 Page ID
    Job No. 3431598               #:2209
      1   at 10:00 a.m., "Hey, I'm up. I'm about. I'll go to             1      A Yes, ma'am.
      2   work now." It's strictly a voluntary program as to --          2      Q So if a detainee wants to work more than eight
      3   we can't make them go to work at 0800 hours.                   3   hours per day, they can do that?
      4      Q So detainees can freely come and go from their            4      A This policy states it's a maximum of eight
      5   assigned jobs?                                                 5   hours. It definitely means they -- to me it means they
      6          MS. ARMSTRONG: Objection. Misstates prior               6   can work less than eight hours a day.
      7   testimony.                                                     7      Q But you just said that detainees could choose
      8          THE WITNESS: They can say that I'm done                 8   when to start and end shifts?
      9   working for the day. They would be escorted back to            9      A They can, yes.
     10   their living area. They have that opportunity, yes.           10      Q But a detainee cannot choose to work more than
     11   BY MS. WRIGHT:                                                11   eight hours a day?
     12      Q But they also -- you just said they have the             12      A According to the policy, the maximum is eight
     13   opportunity to decide when to show up for a shift. So         13   hours a day.
     14   they can freely go to a shift. If their shift starts at       14      Q And this policy is implemented at the Adelanto
     15   8:00 a.m., but they prefer to start working at                15   Facility, I think was your previous testimony; is that
     16   10:00 a.m., the detainee can just show up at the shift        16   correct?
     17   at 10:00 a.m.?                                                17      A To the best of my knowledge, yes.
     18      A They would, yes, have to be escorted to the              18      Q Hand you Exhibit 27.
     19   area, unless they work in their living area and that's        19         (Plaintiffs' Exhibit 27 was marked for
     20   their voluntary job, they can go to work at 10:00 a.m.        20   identification by the Certified Shorthand Reporter and
     21      Q So there's no set schedule for detainee work             21   attached hereto.)
     22   shifts?                                                       22   BY MS. WRIGHT:
     23          MS. ARMSTRONG: Object. Misstates prior                 23      Q This is an e-mail. It is from you, James
     24   testimony. Lacks foundation.                                  24   Janecka. And, again, you can look at the screen. The
     25          THE WITNESS: I can't speak to set schedules            25   date is March 9th, 2018. The subject of this e-mail is,
                                                             Page 102                                                          Page 104

     1    specifically. I don't set the set schedules.                   1   Forward: Detainee work schedule. And the attachment is
     2    BY MS. WRIGHT:                                                 2   titled, West Detainee Kitchen Workers Schedule. And
     3        Q But your testimony here is that detainees can            3   with e-mails, it's a chain, so let's start at the
     4    decide when to work, when to show up and when to leave a       4   bottom. That would be the first e-mail in the chain.
     5    shift?                                                         5   The first e-mail in the chain is an e-mail from Michelle
     6        A They can, yes.                                           6   Keeney on March 8th, 2018 to you.
     7        Q If a detainee showed up two hours late, to a             7          Do you see your name in the "to" line? You can
     8    shift, would that detainee be punished in any way?             8   look at the screen, if you'd like?
     9        A No.                                                      9       A I see it in the copy, the cc line.
    10        Q If one of your officers, a GEO guard, showed up         10       Q In the cc line. The subject is Detainee Work
    11    two hours late to a shift, would that person be punished      11   Schedule.
    12    in any way?                                                   12          Do you recall receiving this e-mail?
    13        A We have standards that govern our staff, so             13       A No.
    14    yes.                                                          14       Q Do you have any reason to think that you didn't
    15        Q But you don't have standards that govern the            15   receive this e-mail?
    16    Voluntary Work Program with respect to the work               16       A No.
    17    assignments?                                                  17       Q Ms. Keeney says, "This is the prep and pickup
    18        A To my knowledge, we do not discipline                   18   schedule for kitchen detainees. The breakfast detainees
    19    detainees. It's strictly, as stated, a Voluntary Work         19   should be woke and prepped by 2:30 and brought into the
    20    Program. There's no sanctions disciplinary-wise tied to       20   kitchen by 300 hours before count. These detainees stay
    21    it.                                                           21   in the kitchen from 300 hours to approximately 0830."
    22        Q Now, this says that the normal scheduled                22          Do you see that?
    23    workday for a detainee employed full-time is a maximum        23       A Yes, ma'am.
    24    of eight hours per day.                                       24       Q Then she says, "The lunch detainees should be
    25           Do you see that?                                       25   woke and prepped by 900 and brought to the kitchen by
                                                             Page 103                                                          Page 105

                                                                                                             27 (Pages 102 - 105)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 29 of 78 Page ID
    Job No. 3431598               #:2210
      1   930. These detainees stay in the kitchen from 930 to         1   officer and say I'm ready to go to my work shift now,
      2   approximately 1430 to 1500 hours"; is that correct?          2   even though it started two hours ago?
      3      A Yes, ma'am.                                             3      A It's my understanding, yes.
      4      Q "The dinner detainee workers are prepped at             4      Q And the housing unit officer would call a
      5   1500 and should arrive in the kitchen by 1530. This          5   guard?
      6   shift of workers leave the kitchen after the 1830 count      6      A Somebody. I'm not -- I don't know specifically
      7   has cleared, usually around 1915"; is that correct?          7   who they call.
      8      A Yes.                                                    8      Q And then the guard would escort the detainee to
      9      Q And then she says, "Thank you and we appreciate         9   the shift?
     10   your continuing efforts in helping our kitchen run          10      A They may, yes.
     11   smoothly." Right?                                           11      Q What's the purpose of having a work schedule if
     12      A Yes.                                                   12   detainees can come and go freely to their work shifts?
     13      Q You agree that this is a prep and pickup               13      A If you're speaking to this e-mail, I can't
     14   schedule for kitchen detainees?                             14   speak to Ms. Keeney, but --
     15      A That's what Ms. Keeney wrote.                          15      Q I'm asking you as a warden of the facility?
     16      Q Is that what this is?                                  16      A Okay. I can't speak to Ms. Keeney's e-mail.
     17      A That's what Ms. Keeney wrote. I can't speak to         17      Q As the warden of the facility, what is the
     18   why -- what she wrote.                                      18   purpose of having set shifts?
     19      Q So you're not sure if this is a schedule for           19      A We run the facility as set on a schedule.
     20   the kitchen shifts for detainee workers?                    20   Everything is scheduled, the hours for court, the hours
     21      A I can't speak to it as being a specific                21   for sick call, the hours for meal delivery, meal
     22   schedule, but that's what Ms. Keeney wrote.                 22   service. It's a paramilitary type schedule.
     23      Q Let's look at the attachment, Bates                    23      Q But you don't run a paramilitary type schedule
     24   GEO-Novoa-670.                                              24   with respect to the Voluntary Work Program?
     25         Have you seen this graph before?                      25      A There are times when staff are going to call
                                                           Page 106                                                          Page 108

      1      A I'm on the e-mail string.                               1   for detainees to go to work. If they don't show up upon
      2      Q Have you seen this graph before?                        2   initial call, they can go to work later, if they still
      3      A I don't recall it.                                      3   need them.
      4      Q This appears to be a graphic representation of          4      Q Okay. So detainees can go to work any time
      5   the three detainee kitchen workers schedules; is that        5   they want. What if a detainee wants to go work in the
      6   correct?                                                     6   kitchen after 1915, so when -- what if a detainee wants
      7      A That's what she attached to her e-mail.                 7   to go work in the kitchen at 11:00 p.m.? Can a detainee
      8      Q But your testimony here today is that if a              8   do that?
      9   breakfast worker didn't want to show up at 0300 hours,       9      A I can't speak to that, but if the food service
     10   but wanted to show up at 5:00 a.m. instead, that that       10   department is closed, we're not going to open it at
     11   would be acceptable; is that right?                         11   11:00 p.m.
     12      A That's correct.                                        12      Q Okay. I'll hand you Exhibit 28.
     13      Q So a guard would be dispatched to the housing          13          (Plaintiffs' Exhibit 28 was marked for
     14   unit to pick up the detainee whenever she or he wanted      14   identification by the Certified Shorthand Reporter and
     15   to show up at shift; is that correct?                       15   attached hereto.)
     16      A The detainee can go to work at a time that's           16   BY MS. WRIGHT:
     17   when he chooses, he or she.                                 17
     18      Q So my question was, how does the detainee get
     19   to their shift?
     20      A They would be escorted to wherever they're
     21   going.
     22      Q Who would the detainee ask for the escort?
     23   What is that process?
     24      A It would start with their housing unit officer.
     25      Q So the detainee would go to the housing unit
                                                           Page 107                                                          Page 109

                                                                                                           28 (Pages 106 - 109)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 30 of 78 Page ID
    Job No. 3431598               #:2211
     1                                           1




                                                16   BY MS. WRIGHT:
                                                17       Q Let's go back to Policy 8.1.8, which is
                                                18   Exhibit 22. Now, this says the normal scheduled workday
                                                19   for a detainee employed full-time is a maximum of eight
                                                20   hours. Are there detainee workers that participate in
                                                21   the work program who are employed on a part-time basis?
                                                22         MS. ARMSTRONG: Objection. Calls for a legal
                                                23   conclusion.
                                                24         THE WITNESS: I don't know.
                                                25   ///
                                     Page 110                                                                  Page 112

      1                                          1 BY MS. WRIGHT:
                                                 2    Q      How long are kitchen shifts generally?
                                                 3    A      I don't know. They can vary, but I don't know
                                                 4 specifically how long.
                                                 5    Q      We're still on page 3 of Policy 8.1.8. Says,
                                                 6 "Detainee performance will be regularly evaluated and
                                                 7 recorded."
                                                 8        Is that correct?
                                                 9    A      That's what it states.
                                                10    Q      Is that correct?
                                                11    A      I am not involved with the specifics of
                                                12 evaluated and recorded.
                                                13    Q      You testified earlier that this policy is
                                                14 implemented at the Adelanto Detention Center.
                                                15        Do you remember that?
                                                16    A      To the best of my knowledge, it's implemented.
     17                                         17    Q      But you don't know whether detainee performance
                                                18 is regularly evaluated and recorded as the policy
                                                19 states?
                                                20        MS. ARMSTRONG: Objection. Asked and answered.
                                                21        THE WITNESS: I'm not involved in that process
                                                22 of evaluating and recording their evaluations.
                                                23 BY MS. WRIGHT:
                                                24    Q      I'm not asking if you do the evaluation and
                                                25 recording yourself. You're the warden. It's not your
                                     Page 111                                                                  Page 113

                                                                                             29 (Pages 110 - 113)
                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 31 of 78 Page ID
    Job No. 3431598               #:2212
      1 job. I'm asking do you know if this part of the Policy                 1         MS. ARMSTRONG: Objection. Vague. Compound.
      2 8.1.8 is actually implemented at the Adelanto Detention                2         THE WITNESS: To my knowledge, they ask.
      3 Center?                                                                3   BY MS. WRIGHT:
      4          MS. ARMSTRONG: Objection. Asked and answered.                 4      Q Who do they ask?
      5          THE WITNESS: I'm not familiar with that --                    5      A Whomever they're working with or for.
      6 that process of this policy, so I don't want to misspeak               6      Q Could they ask another detainee for the
      7 to it.                                                                 7   approval to come to work late?
      8 BY MS. WRIGHT:                                                         8      A No. So they would have to ask their
      9    Q      Who would know the answer to that question?                  9   supervisor, a staff member.
     10    A      Possibly line staff.                                        10      Q A GEO staff member; is that right?
     11    Q      Who's line staff? What does that mean?                      11      A Yes.
     12    A      People that supervise detainee workers.                     12      Q Look at the bottom of Policy 8.1.8, Section I,
     13    Q      Like who?                                                   13   Work Restrictions. "A detainee may participate in only
     14    A      A number, could be a food service worker or                 14   one work detail per day"; is that correct?
     15 could be a laundry person.                                            15      A Yes.
     16    Q      Who supervises food service workers?                        16      Q So does this mean that a detainee could not be
     17    A      Sharon Buczkowske.                                          17   a janitor and a barber in the same day?
     18    Q      Who supervises laundry?                                     18      A To the best of my knowledge, yes.
     19    A      Mr. Mendoza.                                                19      Q How does GEO keep track of how many work
     20    Q      Who supervises the warehouse crew?                          20   details a detainee works per day?
     21    A      We don't have a warehouse crew.                             21      A I don't know specifics to that.
     22    Q      Who supervises the barber shop?                             22      Q Do you know generally?
     23    A      The rec. specialist.                                        23      A No.
     24    Q      Who's that?                                                 24      Q Who would know?
     25    A      Ms. Nimke.                                                  25      A Classification staff.
                                                                   Page 114                                                        Page 116

     1       Q Who supervises the dorm cleaning crew?                          1      Q Is there a manager of the classification
     2       A The officers assigned.                                          2   department?
     3       Q Meaning the officer assigned to guard each                      3      A It would be Lieutenant Johnny White.
     4    dorm?                                                                4      Q Do you know whether GEO keeps track of detainee
     5       A I have approximately 330 officers. I can't                      5   hours?
     6    name 330 officers.                                                   6         MS. ARMSTRONG: Objection. Vague.
     7       Q There's not a specific person who's in charge                   7         THE WITNESS: I -- will you say that again?
     8    of the dorm cleaning work assignment; is that correct?               8   I'm sorry.
     9           MS. ARMSTRONG: Objection. Vague.                              9   BY MS. WRIGHT:
    10           THE WITNESS: Not to my knowledge.                            10      Q Do you know whether GEO keeps track of detainee
    11    BY MS. WRIGHT:                                                      11   hours?
    12       Q This says, unexcused -- and we're looking back                 12         MS. ARMSTRONG: Same objection.
    13    at Policy 8.1.8, page 3, "Unexcused absences from work              13         THE WITNESS: Hours of?
    14    or unsatisfactory work performance may result in removal            14   BY MS. WRIGHT:
    15    from the Voluntary Work Program."                                   15      Q Of work?
    16           Did I read that correctly?                                   16      A If they're participating in a detainee work
    17       A Yes.                                                           17   program, their hours of work are tracked.
    18       Q Is that an accurate statement as applied to                    18      Q How are they tracked?
    19    Adelanto Detention Center?                                          19      A I don't know the details.
    20       A Yes.                                                           20      Q But GEO keeps track of detainee work hours?
    21       Q Does a detainee need to -- you testified                       21      A Yes.
    22    earlier that a detainee can choose when to show up for a            22      Q That's correct.
    23    shift and when to leave a shift.                                    23         Okay. Go ahead and flip to page 4 of
    24           How does a detainee get approval or an excuse                24   Exhibit 22. Section J is Compensation. "Detainees
    25    to do that?                                                         25   shall receive a stipend of $1 per day to be paid daily."
                                                                   Page 115                                                        Page 117

                                                                                                                  30 (Pages 114 - 117)
                                                            Veritext Legal Solutions
                                                                 800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 32 of 78 Page ID
    Job No. 3431598               #:2213
     1         Do you see that?                                       1   didn't know when they came in. So just an activity to
     2      A Yes.                                                    2   keep -- keep them from being idle and busy.
     3      Q So as a matter of policy and practice, GEO              3      Q But it would incentivize them to participate in
     4   fixes the rate of compensation for the detainee work         4   the work program if they were paid more than a $1 a day?
     5   program at $1 a day is; that right?                          5         MS. ARMSTRONG: Object. Vague.
     6      A Yes.                                                    6         THE WITNESS: I can't speak if it would have
     7      Q And detainee workers are paid $1 a day                  7   been effective. It was just an idea that I had.
     8   regardless of how many hours they work in a day?             8   BY MS. WRIGHT:
     9      A Yes.                                                    9      Q Did you propose an amount that you thought that
    10      Q Is every job in the Voluntary Work Program             10   detainees should be paid?
    11   compensated the same way, $1 a day?                         11      A I don't recall an amount.
    12      A Yes.                                                   12      Q As you sit here today, what do you think
    13      Q Who determined the -- that detainees at                13   detainees in the Voluntary Work Program should be paid
    14   Adelanto would be paid exactly $1 per day for their         14   at Adelanto?
    15   labor in the work program?                                  15      A I don't think to that, I go specifically by
    16      A Our contract, there's a reimbursement section          16   what our contract requires and what the client agrees --
    17   that speaks to the detainee work program. It states         17   or told me was. We're going to follow the $1 a day. I
    18   there will be a reimbursement by the government to the      18   don't -- I don't manage operations or the contract on
    19   service provider of $1 per day. Later in the contract,      19   personal opinions or beliefs. And I'm not going to
    20   the contract language refers to the service providers       20   state one today.
    21   detainee work plan, program/plan. And in our work           21      Q When did you have this conversation with ICE
    22   program, detainee shall receive a stipend of $1 per day.    22   officials?
    23   I also asked ICE officials if detainees could be            23      A It would have been the latter part of 2014,
    24   compensated more than a $1 a day at the expense of GEO      24   approximately. I don't recall the exact date, but it
    25   and the response was no.                                    25   was shortly after I got to Adelanto.
                                                          Page 118                                                         Page 120

     1      Q Why did you ask ICE officials if detainees              1     Q And you got there in September?
     2   could be compensated more than $1 per day?                   2     A September of '14.
     3      A I did it shortly after coming to Adelanto. And          3     Q Okay. And who did you speak with at ICE?
     4   I was becoming more familiar with the Adelanto ICE           4     A I spoke with the AFOD.
     5   Processing Center and the policies and PBNDS. And I          5     Q What does that mean?
     6   wanted to -- I'm always looking for opportunities to         6     A Assistant field office director.
     7   enhance programs. So I felt I would sit down with the        7     Q And what is that person's name?
     8   client, discuss the matter with them to see if they          8     A Gabriel Valdez.
     9   would be open to maybe allowing me or the company to         9     Q And did this conversation occur at Adelanto?
    10   enhance the program by paying a little more to the          10     A Yes.
    11   workers at the expense of the company. And the response     11     Q Does Mr. Valdez maintain an office at Adelanto?
    12   I got was no.                                               12     A Excuse me?
    13      Q Why did you think that paying detainee workers         13     Q Does Mr. Valdez maintain an office at Adelanto?
    14   more than $1 a day would enhance the Voluntary Work         14     A Yes.
    15   Program?                                                    15     Q Did you have more than one conversation with
    16      A I just -- I like to -- if they would get more          16   Mr. Valdez or anybody else about increasing the
    17   detainees to be involved, it would maybe keep the           17   compensation in the Voluntary Work Program?
    18   idleness down and the -- just give them more                18     A I don't recall any other conversations with
    19   opportunities to keep themselves busy on a daily basis.     19   Mr. Valdez. I may have had a conversation with the
    20      Q So it would incentivize more detainees to              20   Corps, the contracting officer also.
    21   participate in the work program if they're paid more        21     Q And when was that conversation?
    22   than a $1 a day?                                            22     A It would have been around the same time as the
    23      A To keep them busy, to keep them occupied, to --        23   conversation with Mr. Valdez.
    24   you know, if they learned something from being involved     24     Q Was it after the conversation with Mr. Valdez?
    25   with the job, that's great. They learn something they       25     A I honestly don't remember.
                                                          Page 119                                                         Page 121

                                                                                                         31 (Pages 118 - 121)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 33 of 78 Page ID
    Job No. 3431598               #:2214
      1       Q And what did the contracting officer tell you?          1   of the conversation.
      2       A I don't remember, but the ultimate was, no,             2   BY MS. WRIGHT:
      3   it's going to -- we're going to stick with that the           3      Q Was Mr. Black in favor of increasing
      4   contract states and what the $1 a day payment to the          4   compensation for detainee workers?
      5   detainee population.                                          5      A I don't remember the conversation. I just know
      6       Q What was the name of the contracting officer            6   I wasn't told not to talk to ICE. I don't remember the
      7   that you spoke with?                                          7   specifics.
      8       A Dan Pomplun.                                            8      Q And what did you want the compensation to be
      9       Q Can you spell that?                                     9   increased to?
     10       A P-o-m-p-l-u-n.                                         10      A I'm sorry?
     11       Q Since late 2014, have you had any other                11      Q What did you want the compensation to be
     12   conversations with anybody about increasing the              12   increased to when you were having these conversations?
     13   compensation for the work program?                           13      A I didn't have a number. I just asked ICE if
     14       A No.                                                    14   the company was willing to -- would ICE consider it.
     15       Q Did you report either the conversation with            15   And my response back to me was no.
     16   Mr. Valdez or the conversation about Pomplun up your         16      Q Is it your understanding that Mr. Valdez has
     17   chain of command?                                            17   authority to modify the contract that's in place at
     18       A Not that I recall.                                     18   Adelanto?
     19       Q Have you ever asked anybody at GEO about               19         MS. ARMSTRONG: Objection. Calls for a legal
     20   increasing the wages for the work program?                   20   conclusion.
     21       A Not after that date.                                   21         THE WITNESS: I can't speak to his authority
     22       Q How about before that date?                            22   with modifications of the contract.
     23       A I spoke to my -- at the time, was my regional          23   BY MS. WRIGHT:
     24   vice president and mentioned that I would see if he was      24      Q Do you know who is empowered to modify the
     25   okay with me approaching ICE officials with that             25   contract?
                                                            Page 122                                                        Page 124

      1   conversation.                                                 1       A I don't, not specifically with ICE. It's --
      2      Q And who was that person?                                 2   it's above me, over my level. And I don't want to
      3      A James Black.                                             3   misspeak for the government.
      4      Q And what did Mr. Black say?                              4       Q Uh-huh.
      5      A He was in favor -- he was fine with me to speak          5          Did you record in any way or take any notes
      6   to the ICE officials.                                         6   following your conversation with Mr. Black?
      7      Q So Mr. Black's position is the regional vice             7       A Not that I recall.
      8   president of -- is that his full title, regional vice         8       Q Did you record or memorialize in any way your
      9   president?                                                    9   conversations with Mr. Valdez or Mr. Pomplun?
     10      A Yes. He was the regional -- of the western              10       A Not that I can recall.
     11   region. He's now in a different region.                      11       Q Sitting here today, if ICE came to you, if
     12      Q At the time you had this conversation with him,         12   Mr. Valdez came to you and said that ICE would permit
     13   was he based in Adelanto?                                    13   GEO to pay more than $1 a day to detainee workers, would
     14      A No.                                                     14   you recommend that to your supervisors?
     15      Q Where was he based?                                     15          MS. ARMSTRONG: Objection. Calls for
     16      A Los Angeles.                                            16   speculation.
     17      Q Los Angeles.                                            17          THE WITNESS: I wouldn't make a recommendation.
     18         So you approached Mr. Black and requested              18   I would relay whatever was communicated to me up my
     19   permission to speak with ICE about increasing detainee       19   chain of command.
     20   wages?                                                       20   BY MS. WRIGHT:
     21         MS. ARMSTRONG: Objection. Vague.                       21       Q Do you think it would be a good idea to
     22         THE WITNESS: I don't remember the specifics of         22   increase detainee wages?
     23   the conversation, but I -- I mentioned it to him. And        23       A I'm not going to speak to that. I get paid to
     24   he didn't have objections that I would speak to the ICE      24   and I'm hired to manage the Adelanto Detention Facility
     25   officials, but I don't -- I don't remember the specifics     25   as our contract is written and as PBNDS states.
                                                            Page 123                                                        Page 125

                                                                                                          32 (Pages 122 - 125)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 34 of 78 Page ID
    Job No. 3431598               #:2215
     1      Q In 2014, you felt that this was important              1 GEO from paying more than a $1 a day?
     2   enough to raise it with your supervisor, Mr. Black, with    2        MS. ARMSTRONG: Objection. Misstates prior
     3   Mr. Valdez and Mr. Pomplun.                                 3 testimony.
     4         What's changed for you since 2014?                    4        THE WITNESS: I don't agree to that. I -- it's
     5         MS. ARMSTRONG: Objection. Vague. Compound.            5 a national standard. It's applicable to the national
     6         THE WITNESS: As I stated earlier, I was               6 detention.
     7   relatively new to the facility, becoming familiar with      7 BY MS. WRIGHT:
     8   the facility. And it was actually a conversation that       8    Q    Does this standard, the compensation provision
     9   that was part of my understanding the ICE officials and     9 of standard 5.8 prohibit GEO from paying more than a $1
    10   their position on certain matters.                         10 a day? I understand the contract does. I'm asking
    11         MS. ARMSTRONG: The food is here, just so we          11 about this sentence, this standard. Does this prohibit
    12   know.                                                      12 GEO from paying more than a $1 per day?
    13         MS. WRIGHT: Just a couple more minutes and           13        MS. ARMSTRONG: Objection. Asked and answered.
    14   we'll get to a good stopping point.                        14        THE WITNESS: I can't speak to the legal
    15      Q If you could just flip to PBNDS, which is page,       15 aspects of how that would be interpreted from a
    16   407.                                                       16 contractual standpoint. I don't want to speak -- I
    17      A It's out of order.                                    17 can't speak to that.
    18         MS. ARMSTRONG: I'll fixed them, but --               18 BY MS. WRIGHT:
    19         THE WITNESS: I'm sorry.                              19    Q    What does "at least" mean to you?
    20         MS. ARMSTRONG: It's okay.                            20    A    At the minimal.
    21   BY MS. WRIGHT:                                             21    Q    Are you aware that GEO pays detainee workers
    22      Q We're on 407 or you could just look up here, if       22 more than a $1 a day at some other immigration detention
    23   you'd like. PBNDS stated 5.8.5.K is entitled               23 centers?
    24   Compensation. And it says, "The compensation is at         24    A    No.
    25   least $1 per day."                                         25    Q    Does it surprise you to hear that?
                                                        Page 126                                                                 Page 128

     1          Do you see that?                                     1      A I can't speak for them. I can't speak for
     2      A Yes.                                                   2   their contract. I can't speak for their local clients.
     3      Q So this says, "The compensation is at least $1         3      Q So it doesn't surprise you to hear that GEO
     4   per day." This is the PBNDS. So "at least" means that       4   pays more than a $1 a day at other facilities?
     5   the service provider can pay whatever it wants, so long     5      A I -- I strictly -- I don't manage those
     6   as it's equal to or more than A $1 a day?                   6   facilities, so I manage mine in accordance with the
     7          MS. ARMSTRONG: Objection. Compound. Calls            7   contract and with my client.
     8   for a legal conclusion. Calls for speculation.              8      Q Knowing now, you've learned for the first time
     9   Misstates prior testimony and lacks foundation.             9   today that GEO paid more than a $1 a day at other civil
    10          THE WITNESS: As stated earlier, our contract        10   immigration detention centers, knowing that now, would
    11   under the reimbursement section speaks to a $1 a day.      11   you consider reapproaching your supervisor or ICE
    12   The contract also refers to the detainee work plan, as     12   officials to ask for an increase in compensation at
    13   a -- will be used as part of the pay scale and our pay     13   Adelanto?
    14   scale in detainee work plan is $1 per day. And, again,     14          MS. ARMSTRONG: Objection. Lacks foundation.
    15   ICE officials have told me that we will only pay $1 per    15   Calls for speculation.
    16   day in Adelanto.                                           16          THE WITNESS: As stated earlier, I've -- since
    17   BY MS. WRIGHT:                                             17   my conversation with ICE, I manage it in accordance with
    18      Q But you agree that the PBNDS does not prohibit        18   our contract. Our work plan, and the conversation that
    19   GEO from paying more than a $1 a day?                      19   I had with the ICE officials that are still at the
    20          MS. ARMSTRONG: Objection. Misstates prior           20   facility.
    21   testimony.                                                 21   BY MS. WRIGHT:
    22          THE WITNESS: PBNDS states the compensation is,      22      Q You're not answering my question. And it's
    23   at least, $1 per day.                                      23   not -- it's not meant to be a tricky question.
    24   BY MS. WRIGHT:                                             24          Could you please read back my last question.
    25      Q So you agree that the PBNDS does not prohibit         25              (The record was read as follows:
                                                        Page 127                                                                 Page 129

                                                                                                             33 (Pages 126 - 129)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 35 of 78 Page ID
    Job No. 3431598               #:2216
      1                  "QUESTION: Knowing now, you've                         1   BY MS. WRIGHT:
      2              learned for the first time today that                      2      Q Mr. Janecka, before our lunch break, we were
      3              GEO paid more than a $1 a day at other                     3   discussing the compensation provided to detainee workers
      4              civil immigration detention centers,                       4   at Adelanto who participate in the Voluntary Work
      5              knowing that now, would you consider                       5   Program. And you testified that the policy at Adelanto
      6              reapproaching your supervisor or ICE                       6   is that every Voluntary Work Program job is compensated
      7              officials to ask for an increase in                        7   the same way, which is $1 a day; is that right?
      8              compensation at Adelanto?")                                8      A Yes.
      9            MS. ARMSTRONG: Same objections that I made on                9      Q Does GEO ever pay bonuses or incentives to
     10 the record at the time.                                                10   detainees for their labor?
     11            THE WITNESS: No.                                            11      A Are you speaking at Adelanto?
     12 BY MS. WRIGHT:                                                         12      Q Yes.
     13        Q    Do you think that the current rate of                      13      A Not to my knowledge.
     14 compensation is fair?                                                  14      Q I'm going to hand you Exhibit 29.
     15            MS. ARMSTRONG: Objection. Asked and answered.               15         (Plaintiffs' Exhibit 29 was marked for
     16            THE WITNESS: I'm not going to state a personal              16   identification by the Certified Shorthand Reporter and
     17 opinion. I strictly operate our institution as I stated                17   attached hereto.)
     18 earlier by contract and by conversation I had with my                  18   BY MS. WRIGHT:
     19 client.                                                                19      Q Exhibit 29 is titled monthly food service
     20 BY MS. WRIGHT:                                                         20   department meeting minutes, July 26th, 2018. It is on
     21        Q    I'm not asking how you implement this policy.              21   GEO letterhead, specifically Adelanto ICE Processing
     22 I'm asking whether you think that $1 a day is fair?                    22   Center letterhead. And the Bates number is
     23        A    I can't speak to that.                                     23   GEO-Novoa-728.
     24        Q    Would you work for $1 a day?                               24         Have you ever seen this document before?
     25            MS. ARMSTRONG: Objection. Lacks foundation.                 25      A Not to my -- no, not that I'm aware of.
                                                              Page 130                                                               Page 132

     1     1         THE WITNESS: I can't speak to that either.                 1      Q Okay. Who runs the monthly food service
     2     2   BY MS. WRIGHT:                                                   2   department meetings?
     3     3      Q What do you mean you can't speak to that?
     4     4      A I don't fall under --
                                                                                3      A It would be the food service manager.
     5     5      Q Seems like the easiest question of this whole               4      Q And who's that?
     6     6   deposition.                                                      5      A Ms. Sharon Buczkowske.
     7     7         You would consider working for $1 a day?                   6      Q Is that -- is she also known as Ms. B?
     8     8         MS. ARMSTRONG: Objection. Calls for                        7      A Yes.
     9     9   speculation.
    10    10          THE WITNESS: If you were -- I'm not really
                                                                                8      Q Do you ever attend the monthly food service
    11    11    going to speak to that. That standard isn't applicable          9   department meetings?
    12    12    to me or to me personally.                                     10      A No, ma'am.
    13    13    BY MS. WRIGHT:                                                 11      Q Is that because as warden, you delegate the
    14    14       Q Well, we'll be sure to let Mr. Ragsdale and               12   responsibility to running the monthly food services
    15    15    Mr. Venturella that you are apparently open to a
    16    16    significant decrease in compensation.
                                                                               13   meetings to the food service manager, Ms. B?
    17    17          Why don't we take our lunch break and we'll go           14      A They have their internal meetings, yes.
    18    18    ahead and pick up after the break.                             15      Q You delegate the responsibility for running
    19    19          THE VIDEOGRAPHER: We are going off the record.           16   those meeting to Ms. B; is that right?
    20                 12:11 20 The time is        p.m.                        17      A Yes.
    21                 12:11 21          (Lunch recess was taken at
          p.m. and
                                                                               18      Q Let's look at page 2 of Exhibit 28. The
    22                                                                         19   paragraph that I have highlighted here on your screen.
    22 22          resumed at 1:00 p.m.)                                       20   Says, "Showing appreciation to our detainee workers
    23                                                                         21   would go a long way with it comes to detainee
       23                THE VIDEOGRAPHER: We are going back on the            22   retention." I think that's a typo. "Its okay to thank
    24
       24          record. The time is 1:00 p.m.
                                                                               23   the detainees for doing task, such as cleaning the line
    25                                                                         24   or chow hall with extra attention, taking out trash or
       25          ///                                                         25   for putting away heavy items. This is all work that
                                                                    Page 131                                                         Page 133

                                                                                                                   34 (Pages 130 - 133)
                                                              Veritext Legal Solutions
                                                                   800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 36 of 78 Page ID
    Job No. 3431598               #:2217
     1    should be recognized and appreciated. If we didn't have       1          MS. ARMSTRONG: Objection.
     2    the detainees doing the work, we would have so much more      2   BY MS. WRIGHT:
     3    to do ourselves. We have been granted extra permission        3      Q -- do you agree?
     4    from Warden Janecka to treat our detainees to treats,         4          MS. ARMSTRONG: Objection. Lacks foundation.
     5    such as extra dessert, ice cream, peanut butter and           5          THE WITNESS: The section highlighted states
     6    jelly sandwiches, breakfast tacos, money bread, et            6   the same fare. They do eat the same meals.
     7    cetera. When expectations are set higher for what is          7   BY MS. WRIGHT:
     8    needed for the detainees and we treat the detainees well      8      Q My question was, do you agree that it violates
     9    and with respectful voices, we will incur a higher            9   this PBNDS standard to provide detainee workers with
    10    retention working rates."                                    10   extra treats like ice cream and monkey bread and
    11           MS. ARMSTRONG: I just want to let you know it         11   breakfast tacos, like we just saw in the monthly meeting
    12    says granted permission from Warden Janecka and not          12   minutes?
    13    extra permission.                                            13          MS. ARMSTRONG: Objection. Lacks foundation.
    14           MS. WRIGHT: Thank you for that correction.            14          THE WITNESS: Those standards state they shall
    15       Q Other than that, did I read that correctly?             15   receive the same fare as other detainees. And they
    16       A Yes.                                                    16   still had the same meals as the other detainees as their
    17       Q Is there anything about this paragraph that is          17   main meal.
    18    incorrect to your knowledge?                                 18   BY MS. WRIGHT:
    19       A Not to my knowledge.                                    19      Q Do all detainees get extra treats, like ice
    20       Q Does it violate the PBNDS to compensate                 20   cream and monkey bread?
    21    detainee workers with extra food or treats?                  21      A We serve it occasionally, but as far as extra
    22           MS. ARMSTRONG: Objection. Calls for legal             22   treats, occasionally, we serve extra food in the dining
    23    conclusion.                                                  23   room for the population.
    24           THE WITNESS: I don't think it says compensate.        24      Q Do you understand the monthly food service
    25    We let them have the leftovers. If there's extras, they      25   department minutes that we just looked at Exhibit 29?
                                                            Page 134                                                         Page 136

      1   eat it. If they want to have a little extra function          1      A Uh-huh.
      2   form among themselves and food service, they may have         2      Q Do mean that the kitchen worker detainees,
      3   had an extra function, like to cook some extra items. I       3   receive something additional or different from the
      4   don't see it as compensation.                                 4   general population of detainees?
      5   BY MS. WRIGHT:                                                5         MS. ARMSTRONG: Objection. Vague.
      6      Q What do you mean when you say extra function?            6         THE WITNESS: They -- it states they have been
      7      A They could just say thank you to the detainee            7   granted permission from me to treat our detainee workers
      8   workers as a -- we're going to have this, leftovers,          8   to treats such as extra dessert, ice cream, peanut
      9   extras, extra dessert, extra, a thank you.                    9   butter and jelly sandwiches, breakfast tacos, monkey
     10      Q So you have granted GEO staff permission to             10   bread, et cetera. So they were given some extra treats
     11   treat the detainee workers in the kitchen to treats such     11   of those as a thank you for the work they do in our --
     12   as extra dessert, ice cream, et cetera?                      12   namely food service.
     13      A In the past, yes, as a thank you for --                 13   BY MS. WRIGHT:
     14      Q If you return to Exhibit 2, the PBNDS. Go               14      Q Was the general population of detainees given
     15   ahead and flip to page 232. We're looking at Section         15   those extra treats on that day?
     16   4.1, which is the food service section, at subsection        16         MS. ARMSTRONG: Objection. Calls for
     17   C-5. Do you see here highlighted, says, Meals For Food       17   speculation.
     18   Service Workers?                                             18         THE WITNESS: I don't -- can't speak to that.
     19      A Yes.                                                    19   I don't know.
     20      Q And it says, "Detainee workers shall receive            20   BY MS. WRIGHT:
     21   the same fare as other detainees"; is that correct?          21      Q What does extra treats mean?
     22      A Yes.                                                    22      A I don't know what she meant by extra treats.
     23      Q So it's a violation of this PBNDS standard for          23      Q You testified that you approved this policy of
     24   GEO staff to give food service detainees extra treats        24   giving detainee workers in the kitchen extra treats?
     25   and extra food --                                            25         MS. ARMSTRONG: Objection.
                                                            Page 135                                                         Page 137

                                                                                                           35 (Pages 134 - 137)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 37 of 78 Page ID
    Job No. 3431598               #:2218
     1    BY MS. WRIGHT:                                                 1   Work Program. And it could be construed as oversight of
     2       Q What are extra treats?                                    2   that standard.
     3          MS. ARMSTRONG: Mischaracterizes testimony                3      Q I'm not sure I understand. I don't follow.
     4    regarding policy.                                              4   Would you tell me what you mean?
     5          THE WITNESS: This isn't a policy.                        5          MS. ARMSTRONG: Objection. Vague.
     6    BY MS. WRIGHT:                                                 6          THE WITNESS: It could be construed as a
     7       Q What is it?                                               7   violation of that standard. If they were given extra
     8       A It's a meeting minutes from a food service                8   treats or if you want to say I used treats loosely,
     9    meeting that I wasn't involved in.                             9   treats means some of the items she described in her
    10       Q You testified that you instructed GEO staff to           10   meeting minutes.
    11    provide kitchen worker detainees with extra treats.           11   BY MS. WRIGHT:
    12          Do you remember that?                                   12      Q How often are detainees working in the kitchen
    13          MS. ARMSTRONG: Objection. Misstates prior               13   given extra food or extra treats?
    14    testimony.                                                    14      A I can't speak to that. I don't know.
    15          THE WITNESS: Can you -- can someone repeat my           15      Q Is it a -- have you authorized GEO staff today
    16    testimony?                                                    16   as we sit here today to reward kitchen worker detainees
    17    BY MS. WRIGHT:                                                17   with extra food or extra treats?
    18       Q No.                                                      18          MS. ARMSTRONG: Objection. Vague.
    19       A Okay.                                                    19          THE WITNESS: I don't recall the conversation
    20       Q You don't recall testifying to that effect?              20   recently. I mean, this is dated sometime in 2018. I
    21       A What I stated --                                         21   don't recall the last time it's been mentioned.
    22          MS. ARMSTRONG: Same objection. Asked and                22   BY MS. WRIGHT:
    23    answered. Argumentative.                                      23      Q So you don't know as you sit here today, you
    24          THE WITNESS: What I stated was that they were           24   have no personal knowledge about whether GEO kitchen
    25    given permission to have extras that are leftover. And        25   staff are giving detainees extra food or extra treats?
                                                             Page 138                                                         Page 140

      1   if they were given some extra treats, it was a thank you       1          MS. ARMSTRONG: Objection. Misstates prior
      2   for their work in the food service department.                 2   testimony.
      3   BY MS. WRIGHT:                                                 3          THE WITNESS: I have no personal knowledge of
      4       Q Go ahead and turn to page 229 of the PBNDS,              4   how often they're giving them any extra food or any
      5   Exhibit 2. The portion that I've highlighted here,             5   other treats as she describes.
      6   enumerated No. 13, says, "Food shall never be used for         6   BY MS. WRIGHT:
      7   reward or punishment."                                         7      Q Turning back to Policy 8.1.8, Exhibit 22,
      8          Do you agree that using food for a reward at            8   page 4. We're still looking at the compensation section
      9   the Adelanto Detention Center violates this PBNDS              9   which is J. Now, this says that detainees shall be paid
     10   standard?                                                     10   daily.
     11          MS. ARMSTRONG: Objection. Calls for legal              11          Do you see that?
     12   conclusion. Vague. Lacks foundation.                          12      A I do, yes.
     13          THE WITNESS: The standard states it shall              13      Q Is it GEO's policy to pay detainees who
     14   never be used as a reward or punishment, yes. It does         14   participate in the Voluntary Work Program every day?
     15   state that.                                                   15          MS. ARMSTRONG: Objection. Vague.
     16   BY MS. WRIGHT:                                                16          THE WITNESS: I don't know the specifics of
     17       Q You agree that it violates the this standard to         17   their -- when they receive their pay. They're paid $1
     18   use food as a reward?                                         18   per day for their days they work, but I don't know the
     19          MS. ARMSTRONG: Objection. Calls for legal              19   actual transaction of the funds. If it's paid daily,
     20   conclusion.                                                   20   monthly. I don't know the specifics of that.
     21          THE WITNESS: It could be considered that.              21   BY MS. WRIGHT:
     22   BY MS. WRIGHT:                                                22      Q So you understand that the policy here that
     23       Q Do you consider it that?                                23   we're looking at, 8.1.8, says that detainees shall be
     24       A They still receive their -- to my knowledge,            24   paid daily, but you have no personal knowledge of
     25   they still receive their compensation for the Voluntary       25   whether detainees are actually paid daily at Adelanto;
                                                             Page 139                                                         Page 141

                                                                                                            36 (Pages 138 - 141)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 38 of 78 Page ID
    Job No. 3431598               #:2219
     1    is that correct?                                              1   a shift, that's not the same thing as a list of who
     2       A Correct.                                                 2   earned $1 a do day.
     3       Q GEO pays the detainees by putting money in               3         Do you see the distinction?
     4    their commissary accounts. Is that how that works?            4         MS. ARMSTRONG: Objection. Vague.
     5       A Correct.                                                 5         THE WITNESS: I'm not familiar with the
     6       Q And then GEO submits an invoice to ICE for               6   processes that -- as to how it's filled out and how it
     7    reimbursement for those payments?                             7   goes from point A to point B. I understand your
     8       A Correct.                                                 8   question, but I'm not familiar with the specific
     9       Q How does GEO -- what records does GEO maintain           9   processes.
    10    to determine which detainees should get paid for which       10   BY MS. WRIGHT:
    11    days?                                                        11      Q My question is, does GEO keep track of it's
    12       A I don't know all the specific documents.                12   payments to detainees under the Voluntary Work Program?
    13    There's -- the work rosters that acknowledge a detainee      13      A Yes. There's a tracking mechanism. I can't
    14    worked on that day. And I'm not familiar with all the        14   speak to the specifics of it. That ends up in the
    15    specific steps that are -- that is involved with what's      15   business office for payment to the detainee population.
    16    maintained in the business office.                           16      Q Is the tracking mechanism a physical piece of
    17       Q Okay. So there's a work roster. Who maintains           17   paper?
    18    the work roster?                                             18      A I don't know. I don't know what it is.
    19       A I'm not -- I'm not familiar with the details as         19      Q Is it a computer program?
    20    to who maintains it. It ultimately ends up in the            20      A I -- I don't want to misspeak. I don't know.
    21    business office for the detainee payments.                   21      Q What is it called?
    22       Q Do detainees control the work roster?                   22      A I've heard it referred to as the detainee
    23       A No.                                                     23   payroll sheets, detainee payroll sheets.
    24       Q So GEO controls the work roster?                        24      Q But as you sit here today, you don't know what
    25       A Yes.                                                    25   form the detainee payroll sheets take, whether
                                                            Page 142                                                       Page 144

      1      Q And is the work roster a list of who's going to          1   they're --
      2   work on any particular crew? What is -- tell me more          2      A No.
      3   about the work roster?                                        3      Q -- a physical piece of paper or a computer
      4          MS. ARMSTRONG: Objection. Vague.                       4   program?
      5          THE WITNESS: To my knowledge, it's a roster of         5      A No, I don't.
      6   detainees that are eligible and approved to work in a         6      Q And as you sit here today, you have -- you
      7   certain area. And it has their names. And it has a            7   don't know whether detainees have to sign to confirm
      8   series of dates as to a period of time when they              8   that they've worked any specific day?
      9   actually worked or did not work.                              9      A Not 100 percent, I don't know.
     10   BY MS. WRIGHT:                                               10      Q Do you know to any percentage of certainty?
     11      Q Do detainees sign the work roster after every           11      A No.
     12   shift?                                                       12      Q So all you know as warden of the facility is
     13      A I'm not 100 percent sure.                               13   that detainees work and detainees get paid through
     14      Q But the work rosters are an accurate list of            14   commissary, but you don't know what happens in between;
     15   who worked on any given shift on any given day in the        15   is that correct?
     16   Voluntary Work Program; is that right?                       16         MS. ARMSTRONG: Objection. Misstates prior
     17          MS. ARMSTRONG: Objection. Calls for                   17   testimony. Calls for speculation and lacks foundation.
     18   speculation.                                                 18         THE WITNESS: I don't know the specifics to the
     19          THE WITNESS: It's to my knowledge a list of           19   processes that leads up to their payment from the
     20   detainees that are approved and eligible to work in --       20   business office.
     21   at a certain job for that department or that area.           21   BY MS. WRIGHT:
     22   BY MS. WRIGHT:                                               22      Q I'm not asking for specifics. I'm asking for
     23      Q But the question is, how does GEO know who to           23   generally what happens. So can you tell me generally
     24   pay? If the work roster is -- is just a list of people       24   how do detainees get paid? What is that process?
     25   who are eligible and could show up if they wanted to for     25      A The detainee works. The hours and days that
                                                            Page 143                                                       Page 145

                                                                                                          37 (Pages 142 - 145)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 39 of 78 Page ID
    Job No. 3431598               #:2220
      1   they work is recorded in some fashion or form and it's        1   Voluntary Work Program Policy, Detainee Responsibility,
      2   forwarded to -- eventually to the business office for         2   if you look at that portion that I've highlighted.
      3   payment.                                                      3   Says, "The detainee will exercise care in performing
      4      Q And who in the business office handles that              4   assigned work using safety equipment and other
      5   transaction?                                                  5   precautions in accordance with the work supervisor's
      6      A To the best of my knowledge, Peggy Turner.               6   instructions."
      7      Q What's her job title?                                    7          Did I read that correctly?
      8      A Her title is bookkeeper.                                 8      A Yes, ma'am.
      9      Q So to the best of your knowledge, Peggy Turner           9      Q Now, the work supervisor is a GEO employee;
     10   is the person who's responsible for ensuring that the        10   right?
     11   detainees actually are paid?                                 11      A Yes.
     12      A For processing the payroll or -- yes, that              12      Q And the work supervisor --
     13   ultimately pays them to the best of my knowledge, yes.       13          So a GEO employee provides the detainee worker
     14      Q Are you the person who's ultimately responsible         14   with instructions of how to complete the functions of
     15   for ensuring that detainees are paid pursuant to this        15   their job?
     16   policy?                                                      16      A Yes.
     17      A The business -- ultimately, if there's an issue         17      Q And the GEO work supervisor also provides
     18   with the payroll of any type for the detainee                18   safety equipment to the detainees; is that right?
     19   population, I would get involved to look at the issue        19      A Yes. If safety equipment is necessary, yes.
     20   and have it corrected, if there is an issue, if it rose      20      Q And the GEO worker supervisor instructs the
     21   to my level, yes.                                            21   detainees on the precautions that the detainee needs to
     22      Q When the facility is audited, do the auditors           22   take in order to complete the assigned job; is that
     23   check the detainee payroll sheets?                           23   right?
     24      A I don't know.                                           24      A Yes.
     25      Q Do you know if the auditors verify in any way           25      Q And it's correct that GEO assigns the work for
                                                            Page 146                                                         Page 148

     1    whether the detainee workers are actually paid the $1 a       1   the detainees in the Voluntary Work Program?
     2    day that they've earned?                                      2          MS. ARMSTRONG: Objection. Vague.
     3          MS. ARMSTRONG: Objection. Vague as to                   3          THE WITNESS: Yes, in accordance with PBNDS
     4    auditing -- auditors.                                         4   standards.
     5          THE WITNESS: I don't know.                              5   BY MS. WRIGHT:
     6    BY MS. WRIGHT:                                                6      Q Right. But the detainees don't assign
     7       Q So you have no personal knowledge whether                7   themselves work?
     8    there's any outside oversight of the compensation system      8      A No, ma'am.
     9    of the Voluntary Work Program?                                9      Q The GEO tells detainees where to go and what to
    10          MS. ARMSTRONG: Objection. Vague.                       10   do once they get there?
    11          THE WITNESS: I'm not aware of the outer                11      A If the detainee volunteers for work, signs up,
    12    process, if there is.                                        12   fills out one of the applications we discussed earlier,
    13    BY MS. WRIGHT:                                               13   they are considered -- if approved, they're ultimately
    14       Q You're not aware of the audit process. What do          14   assigned to the job that they asked to work.
    15    you mean by that?                                            15      Q And GEO provides all detainee workers with not
    16       A If there is an audit process or an audit of the         16   just the safety equipment that they need, but all
    17    detainee payroll, I'm not familiar with it at all.           17   equipment that they need to fulfill their jobs; is that
    18       Q Are you, as the warden, informed of the results         18   right?
    19    of audits of the Adelanto Facility?                          19      A Yes.
    20          MS. ARMSTRONG: Objection. Vague as to audits.          20      Q Do detainee workers have keys to the tool room
    21          THE WITNESS: If there's findings.                      21   or the maintenance room where tools are kept?
    22    BY MS. WRIGHT:                                               22      A No.
    23       Q What do you mean if there's findings?                   23      Q Who has those keys?
    24       A If there's a negative finding.                          24      A Staff, GEO staff.
    25       Q Let's look at Section L on Exhibit 22.                  25      Q So GEO staff controls detainee access to the
                                                            Page 147                                                         Page 149

                                                                                                           38 (Pages 146 - 149)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 40 of 78 Page ID
    Job No. 3431598               #:2221
      1   tools, the equipment that they need?                          1          Have you ever seen this document before?
      2       A Yes.                                                    2      A Not that I'm aware of.
      3       Q Go ahead and flip to page 7 of Exhibit 22.              3      Q Okay. If you flip to the very last page of the
      4   Subsection M of Policy 8.1.8 is Detainee Training and         4   packet. You see at the bottom it says updated,
      5   Safety. "Detainee working conditions shall comply with        5   September 19th, 2016. You can look at the screen also?
      6   all applicable federal state or local work safety laws        6      A I see it.
      7   and regulations."                                             7      Q Do you see it? Do you see that?
      8         Did I read that correctly?                              8      A Yes.
      9       A Yes.                                                    9      Q Now, this is a -- this appears to be a sort of
     10       Q And then it gives some examples, including but         10   new hire packet for a kitchen worker at the Adelanto
     11   not limited to occupational safety and health                11   Facility.
     12   administration or OSHA regulations, national fire            12          Is that an accurate characterization of this
     13   protection association and it kind of goes on from           13   exhibit?
     14   there; right?                                                14      A I'm not familiar with the document. Initial
     15       A Yes.                                                   15   Hazardous Communication Safety Training is what the
     16       Q So GEO is responsible for ensuring that the            16   document states.
     17   detainee working conditions at Adelanto comply with          17      Q Okay. Well let's go through it. So on the
     18   federal, state or local work safety laws and                 18   first page we see food service department safety
     19   regulations; is that correct?                                19   training certification. This is certification that
     20       A Yes.                                                   20   training has been conducted in accordance with OSHA
     21       Q And GEO controls the working conditions for            21   hazard communications standard and then it lists the
     22   detainee workers at Adelanto?                                22   statute.
     23         MS. ARMSTRONG: Objection. Vague.                       23          Do you see that?
     24         THE WITNESS: Yes.                                      24      A Yes.
     25   ///                                                          25      Q So are kitchen workers, kitchen -- you
                                                            Page 150                                                        Page 152

      1   BY MS. WRIGHT:                                                1   mentioned training earlier on hazardous materials. Is
      2       Q No. 2 in Subsection M says, "Upon the                   2   this an example of the training that a kitchen worker
      3   detainee's assignment to a job or detail, the supervisor      3   would receive with respect to hazardous materials?
      4   shall provide thorough instructions regarding safe work       4          MS. ARMSTRONG: Objection. Calls for
      5   methods and, if relevant, hazardous materials."               5   speculation.
      6         Did I read that correctly?                              6          THE WITNESS: I'm not familiar with the
      7       A Yes.                                                    7   document. That's what the document says they would
      8       Q You agree that GEO is -- a GEO supervisor               8   receive.
      9   provides detainee workers with thorough instructions          9   BY MS. WRIGHT:
     10   regarding the safe work methods that need to be applied      10      Q Look at page -- the next page of this packet,
     11   at the facility?                                             11   Bates stamped 117. Do you see at the bottom of this
     12       A There's safety training for detainees when they        12   page, says revised March 20th of 2017.
     13   take a voluntary job.                                        13          Do you see that?
     14       Q Do all detainees receive safety training?              14      A Yes.
     15       A To the best of my knowledge, if they have a --         15      Q This is entitled Detainee Kitchen Worker
     16   if they're approved for a job.                               16   Orientation Checklist.
     17       Q Let's look at an example. I'm going to hand            17          Have you ever seen this document?
     18   you Exhibit 30.                                              18      A No, not that I'm aware of.
     19         (Plaintiffs' Exhibit 30 was marked for                 19      Q Do you have any understanding of what this
     20   identification by the Certified Shorthand Reporter and       20   document is?
     21   attached hereto.)                                            21      A States Detainee Kitchen Worker Orientation
     22   BY MS. WRIGHT:                                               22   Checklist, is what the title of it is?
     23       Q This is a packet on GEO letterhead. It's               23      Q So this appears to be a checklist that's used
     24   entitled the GEO Group, Inc. Initial/Hazardous               24   in training a new kitchen worker; is that right?
     25   Communications Safety Training.                              25      A The document states Detainee Kitchen Worker
                                                            Page 151                                                        Page 153

                                                                                                           39 (Pages 150 - 153)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 41 of 78 Page ID
    Job No. 3431598               #:2222
      1 Orientation Checklist.                                                1   this document is utilized, the detainees would receive
      2    Q    Do you agree that this appears to be a                        2   this information.
      3 checklist used in training a new kitchen worker?                      3       Q Well, even if it's not utilized, I mean just
      4        MS. ARMSTRONG: Objection. Asked and answered.                  4   generally, GEO employees, the food service manager, this
      5 He says he doesn't know.                                              5   food service supervisor will train detainees on
      6        THE WITNESS: I don't know if it's new --                       6   sanitation in the kitchen before they work in the
      7 existing. I don't know how often it's used in the food                7   kitchen; is that right?
      8 service department.                                                   8       A Yes.
      9 BY MS. WRIGHT:                                                        9       Q The next page Bates stamp is 120, what is the
     10    Q    Do you agree that this is a checklist for                    10   title of this document?
     11 training a food service, a kitchen worker at Adelanto?               11       A Excuse me?
     12        MS. ARMSTRONG: Objection. Asked and answered.                 12       Q What is the title of this document, please?
     13        THE WITNESS: It's an orientation checklist and                13       A Hand Washing Procedures.
     14 food service.                                                        14       Q And what is this to the best of your
     15 BY MS. WRIGHT:                                                       15   understanding?
     16    Q    At Adelanto?                                                 16       A Basic instructions for washing their hands for
     17    A    Yes.                                                         17   proper sanitation and cleanliness.
     18    Q    Turn to the next page, which is Bates 118.                   18       Q So to the best of your knowledge, detainee
     19 What's the title of this page, sir?                                  19   workers participating in the Voluntary Work Program in
     20    A    Kitchen Worker Rules and Regulations.                        20   the food service on a food service crew are instructed
     21    Q    What is this document to the best of your                    21   by GEO about proper handwashing procedures; is that
     22 understanding?                                                       22   correct?
     23    A    It appears to be the rules and regulations for               23          MS. ARMSTRONG: Objection. Calls for
     24 a kitchen worker.                                                    24   speculation.
     25    Q    The rules and regulations that -- that are set               25          THE WITNESS: To the best of my knowledge.
                                                                  Page 154                                                         Page 156

     1    by GEO for a detainee kitchen worker; is that correct? 1                BY MS. WRIGHT:
     2          MS. ARMSTRONG: Objection. Calls for              2                    Q Let's look at the next page, Bates Stamp 121,
     3    speculation.                                           3                titled Sanitation Rules. Does GEO instruct detainee
     4          THE WITNESS: It's -- it's got a GEO Group        4                workers on a food service crew about appropriate
     5    header on it. It sets forth kitchen worker rules and   5                sanitary rules?
     6    regulations. I'm not familiar with the document.       6                    A The -- GEO does instruct, yes.
     7    BY MS. WRIGHT:                                         7                    Q And GEO ensures that these rules and all the
     8       Q Do detainees create their own rules and           8                rules are actually complied with by detainee workers;
     9    regulations for their jobs?                            9                right?
    10       A No.                                              10                       MS. ARMSTRONG: Objection. Vague.
    11       Q GEO creates the rules and regulations for each 11                         THE WITNESS: This is the information that's
    12    detainee job; right?                                  12                provided to the detainee population. I'm not in food
    13       A GEO does in accordance with the contract and 13                    service on a daily basis.
    14    PBNDS, yes.                                           14                BY MS. WRIGHT:
    15       Q Let's look at the next page, Bates stamp is      15                    Q Generally speaking, GEO creates these rules for
    16    GEO-Novoa-119. Read the title of this page, please? 16                  detainee workers; is that right?
    17       A Sanitation Practices and Food Handling.          17                    A Yes.
    18       Q And what is this document to the best of your 18                       Q And GEO expects that detainee workers follow
    19    understanding?                                        19                the rules; is that right?
    20       A It appears to be some bullets of safe            20                    A Yes.
    21    sanitation practices and food handling.               21                    Q And GEO supervises detainee workers to make
    22       Q So GEO instructs detainee workers in the         22                sure that they're following the rules; is that right?
    23    kitchen regarding safe sanitation practices. Is that  23                    A Yes.
    24    accurate?                                             24                    Q And if detainee workers break a rule, the
    25       A I'm not familiar with the processes, but if      25                worker can be penalized or punished in some way; is that
                                                                  Page 155                                                         Page 157

                                                                                                                 40 (Pages 154 - 157)
                                                             Veritext Legal Solutions
                                                                  800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 42 of 78 Page ID
    Job No. 3431598               #:2223
      1   right?                                                        1   trainer and the trainee, the detainee to sign?
      2       A Depends on the severity of the rule violation.          2      A Correct.
      3       Q So the detainee workers who break a rule, can           3      Q So is it your understanding that all detainees
      4   be punished, but there's a scale of the severity of the       4   working in food service are provided with hazardous
      5   punishment? Is that what you're saying?                       5   chemical training by GEO?
      6       A They can be.                                            6      A To the best of my knowledge.
      7       Q And a detainee who violates a rule -- excuse            7      Q Let's flip to page 76. The Bates stamp is 125.
      8   me. A detainee participating in the Voluntary Work            8   This document is entitled Equipment Training.
      9   Program who violates one of GEO's rules with respect to       9          What is this document to the best of your
     10   the job can be terminated from that position?                10   knowledge?
     11       A They can be.                                           11      A It appears to be an -- an initial training
     12       Q Let's look at the next page, Bates Stamp 122,          12   checklist on some of the different equipment that's in
     13   titled Equipment Safety. Now, I think you already            13   the food service department.
     14   testified that GEO provided detainee workers with all of     14      Q So detainee workers are not only provided with
     15   the equipment that they'll need for their given job          15   all the equipment that they need to fulfill their jobs,
     16   assignments; is that right?                                  16   but GEO also trains them on how to use that equipment;
     17       A Yes.                                                   17   is that right?
     18       Q That includes personal protective equipment?           18          MS. ARMSTRONG: Objection. Calls for
     19       A Yes.                                                   19   speculation. Vague.
     20       Q Or PPE?                                                20          THE WITNESS: To the best of my knowledge.
     21       A Yes.                                                   21   BY MS. WRIGHT:
     22       Q Is that what it's known as?                            22      Q Flip to the next page. This is Bates
     23       A Yes.                                                   23   Stamped 126. This is entitled Kitchen Worker Skills
     24       Q And that includes uniforms?                            24   Checklist.
     25       A Yeah, well, are you speaking specifically to           25          What is this document to the best of your
                                                            Page 158                                                         Page 160

     1    food service or are you speaking to different jobs?           1   knowledge?
     2       Q Well, let's take a holistic view. Certain jobs           2      A It appears to be a checklist for the proper
     3    require detainee workers to wear uniforms; right?             3   sanitation and cleaning methods for some of the areas in
     4       A Yes.                                                     4   food service.
     5       Q Food service is one of those jobs?                       5      Q These, again, GEO instructs and trains the
     6       A Yes.                                                     6   detainees on the proper sanitation and cleaning methods
     7       Q What other jobs require detainees to wear                7   that the detainees should use to fulfill their jobs in
     8    uniforms?                                                     8   the work program; is that right?
     9       A Different than their normal uniform?                     9      A To the best of my knowledge, yes.
    10       Q Right. Yes. Thank you.                                  10      Q And then GEO expects the detainees to actually
    11       A To the best of my knowledge, only food service.         11   use those methods in accomplishing their jobs; is that
    12       Q Does GEO -- does GEO provide detainees working          12   right?
    13    in the kitchen through the Voluntary Work Program with       13      A Yes.
    14    the uniforms that are required as part of their jobs in      14      Q Go to Bates Stamp 127, the next document in
    15    the kitchen?                                                 15   this packet. Now, this is titled Offender Kitchen
    16       A Yes.                                                    16   Worker Orientation Checklist. Is it your understanding
    17       Q Turn to the next page, 74. Bates stamp is               17   that this document is used at Adelanto Detention Center?
    18    GEO-Novoa-123.                                               18      A Again, I'm not familiar with this document.
    19          What is the title of this document, please?            19   This is the first time that I've seen it.
    20       A Hazardous Chemical Training Acknowledgment.             20      Q Do you know whether there's an orientation
    21       Q And what is this document to the best of your           21   checklist that GEO supervisors use when they train
    22    understanding?                                               22   detainees in any department or any work crew?
    23       A It's an overview of chemical training and               23      A There is a training process, that's conducted,
    24    possible chemical hazards.                                   24   but I'm not sure the specific documents that are used.
    25       Q And then at the bottom, there's a place for the         25      Q And to be clear, there's a training process of
                                                            Page 159                                                         Page 161

                                                                                                           41 (Pages 158 - 161)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 43 of 78 Page ID
    Job No. 3431598               #:2224
      1   detainee workers that is conducted by GEO supervisors;         1   bottom; right?
      2   is that right?                                                 2      A Yes.
      3       A Correct.                                                 3      Q So it also informs the detainee of what
      4       Q The detainees don't train themselves and they            4   specific actions or misconduct will result in the
      5   don't train each other; right?                                 5   detainee being terminated from the job; correct?
      6       A Correct.                                                 6      A If -- yes. If a detainee fails to follow these
      7       Q Okay. Next page, GEO-Novoa 128 is the Bates              7   basic instructions, yes.
      8   stamp. If you look at the bottom, it says updated              8      Q So, for example, unsatisfactory work
      9   9/19/2016.                                                     9   performance is on this list. If a GEO supervisor
     10          Do you see that?                                       10   concludes that the detainee's work on the job is
     11       A Yes.                                                    11   unsatisfactory, then GEO can terminate the detainee from
     12       Q And at the top it says, Adelanto Detention              12   the work program?
     13   Facility West Detainee Job Description. And the job           13      A Yes.
     14   title is dishwasher/pots and pans.                            14      Q And for the sake of completeness, let's look at
     15          Do you see that?                                       15   the very last page in this packet. This is a detainee
     16       A Yes.                                                    16   job description for a cook, prep, server position.
     17       Q What is this document to the best of your               17         Do you -- to the best of your knowledge is this
     18   knowledge?                                                    18   an accurate and updated job description for the detainee
     19       A It appears to be the job description for                19   cook, prep, server position?
     20   detainee dishwasher/pots and pans.                            20      A I'm not sure if it's the most recent. The date
     21       Q Is there a detainee job description that GEO            21   on here is September 19th of '16. I'm not sure if it's
     22   creates for every Voluntary Work Program position?            22   the most recent.
     23       A To the best of my knowledge, yes.                       23      Q Who at GEO is in charge of creating these
     24       Q What's the purpose of this document?                    24   detainee job descriptions?
     25          MS. ARMSTRONG: Objection. Calls for                    25      A Not 100 percent sure.
                                                             Page 162                                                         Page 164

      1   speculation.                                                   1      Q What's your best guess?
      2         THE WITNESS: To give some basic work duties              2      A It would be food service personnel. Maybe the
      3   that the job will entail and some of the training              3   food service manager for her department.
      4   requirements.                                                  4      Q So the supervisor of each specific department
      5   BY MS. WRIGHT:                                                 5   is responsible for creating a detainee job description
      6      Q Does the detainee worker receive this job                 6   for the detainee jobs within that department?
      7   description?                                                   7      A They have input. I'm not sure as to who
      8      A To the best of my knowledge, yes.                         8   actually develops them, but there is input.
      9      Q So this lays out -- well, specific work duties,           9      Q Would it be the classification office?
     10   so what the detainee will be expected to do on the job;       10      A I'm not sure.
     11   right?                                                        11      Q So let's go back to Exhibit 22, Policy 8.1.8.
     12      A Yes.                                                     12   Flip to page 6, please. At the very bottom, Subsection
     13      Q And it lays out special requirements that the            13   Q. It says Work Detail Job Descriptions. "The office
     14   detainee needs to fulfill in order to be eligible to be       14   records manager will maintain written work detail job
     15   hired for the job; right?                                     15   descriptions."
     16      A Yes.                                                     16         Do you see that?
     17      Q Lays out specific training requirements, so              17      A Yes.
     18   specific training programs that the detainee will have        18      Q Do you think the work -- the office records
     19   to undergo in order to be qualified to work the specific      19   manager is responsible for creating work detail job
     20   job; is that right?                                           20   descriptions?
     21      A Yes.                                                     21      A I'm not sure.
     22      Q These trainings are -- I think you already said          22      Q But you agree that the office records manager
     23   provided by GEO?                                              23   is responsible for maintaining written work detail job
     24      A Yes.                                                     24   descriptions?
     25      Q And then there's a termination policy at the             25      A That's what the policy states. I'm not 100
                                                             Page 163                                                         Page 165

                                                                                                            42 (Pages 162 - 165)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 44 of 78 Page ID
    Job No. 3431598               #:2225
      1   percent sure.                                                1      A I was looking at the -- at doing some
      2      Q So if the office records manager did not                2   beautification projects, as far as like, I use the term,
      3   maintain written work detail job descriptions, that          3   say, flower beds, or having some beautification
      4   would be a violation of this policy.                         4   projects. And ICE at the facility told me they would
      5         Do you agree?                                          5   not allow it.
      6      A It would not be consistent with the policy, but         6      Q Who did you ask at ICE?
      7   I'm not sure where they're maintained.                       7      A I had the conversation with the AFOD,
      8      Q So it would be a violation of the policy, you           8   Mr. Valdez.
      9   agree?                                                       9      Q Is this part of the same conversation where you
     10      A It wouldn't be consistent with the policy, yes.        10   discussed the compensation rate of the detainee work
     11      Q I'm not asking if it would be consistent. I'm          11   program with Mr. Valdez?
     12   asking if the office records manager failed to maintain     12      A I don't recall if it was the exact same
     13   written work detailed job descriptions, if the office       13   conversation, but it was right around the same time.
     14   records manager would be violating Policy 8.1.8?            14      Q So right around September of 2014?
     15         MS. ARMSTRONG: Objection. Vague as to                 15      A I'm not going say that early. It would have
     16   violate. Vague as to office records manager. Asked and      16   been in the fall of 2014, somewhere in the latter part
     17   answered.                                                   17   of 2014?
     18         THE WITNESS: I don't know if it would be              18      Q Mr. Valdez's job title at the time was AFOD?
     19   considered as a violation. It would just not be             19      A Assistant field office director.
     20   consistent with the policy.                                 20      Q What is your understanding of the job
     21   BY MS. WRIGHT:                                              21   responsibilities of the assistant field office director?
     22      Q As the warden of the detention center, your            22      A The assistant field office director is the
     23   testimony is that you don't know whether it would           23   highest ranking ICE official at that time on grounds
     24   violate the policy that's written right here if the         24   that had oversight and responsibility over the daily
     25   office records manager did the opposite of what is          25   operations of the facility.
                                                           Page 166                                                       Page 168

     1    written in the policy?                                    1         Q So is it your understanding that at the time
     2           MS. ARMSTRONG: Objection --                        2      Mr. Valdez had the authority to create a new Voluntary
     3    BY MS. WRIGHT:                                            3      Work Program job?
     4       Q That's your testimony?                               4         A I don't know if he had the authority personally
     5           MS. ARMSTRONG: -- vague. Compound. Misstates 5            or if he would have to get approval from above him. I
     6    prior testimony. Asked and answered.                      6      don't know exactly ICE's processes to approve that.
     7           THE WITNESS: My testimony was that it is not       7         Q At the time, who was directly above Mr. Valdez
     8    consistent with the way the policy is written, if that    8      in the chain of command?
     9    person or that position did not maintain that policy.     9         A I don't remember who the -- the position is
    10    BY MS. WRIGHT:                                           10      called a DFOD. I don't recall who the DFOD was then.
    11       Q Now, GEO can create a new Voluntary Work            11         Q But the DFOD is not -- does not maintain an
    12    Program position when it becomes necessary; right?       12      office at Adelanto?
    13           MS. ARMSTRONG: Object. Vague.                     13         A No.
    14           THE WITNESS: It would -- it would have to be      14         Q Where is that office located?
    15    with the approval of ICE, if it's outside the scope of   15         A The L.A. field office -- L.A. I'm sorry.
    16    PBNDS, what PBNDS outlines as jobs that detainees may 16            Q Did you -- when Mr. Valdez denied your request
    17    have as voluntary jobs.                                  17      to create an outside grounds crew position in the
    18    BY MS. WRIGHT:                                           18      Voluntary Work Program, did you ask anybody else at ICE
    19       Q Have you ever requested an approval from ICE to     19      to create that position?
    20    create a new detainee work program job?                  20         A Not that I recall.
    21       A I had discussions when I first got to the           21         Q Did you ask anybody at GEO about creating that
    22    facility about the possibility of having outside grounds 22      position?
    23    crew. And ICE did not authorize it.                      23         A Not that I recall.
    24       Q Why did you -- why did you want to have an          24         Q So Mr. Valdez denied your request to create an
    25    outside grounds crew of detainee workers?                25      outside grounds crew or a landscaping crew, it sounds
                                                           Page 167                                                       Page 169

                                                                                                         43 (Pages 166 - 169)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 45 of 78 Page ID
    Job No. 3431598               #:2226
     1   like what you're describing; is that accurate?              1      A Again, I don't know the ICE processes, if he
     2      A Similar, yes.                                          2   would have to get that approval above him or -- I didn't
     3      Q Did you end up doing the landscaping?                  3   ask.
     4      A We contracted with a private landscape crew to         4      Q Did he provide the answer to you on the spot
     5   come out. And they come out routinely to do our grounds     5   during your conversation or did he take some time to
     6   and some landscaping as needed.                             6   think about it and come back to you with an answer?
     7      Q Hand you Exhibit 31.                                   7      A To the best of my recollection, it was a
     8         (Plaintiffs' Exhibit 31 was marked for                8   conversation we had. In the conversation, he gave me
     9   identification by the Certified Shorthand Reporter and      9   the -- his response during the conversation, at that
    10   attached hereto.)                                          10   time, was no, we're not going to pay more. I don't
    11   BY MS. WRIGHT:                                             11   recall him coming back to me at a later date or
    12      Q Actually, before we move on to this, did              12   anything.
    13   Mr. Valdez give you a reason for his denial of the --      13      Q Okay. Now, we're ready for Exhibit 31. This
    14   your request to create an outside grounds crew?            14   is an e-mail. And we're going to review the e-mail from
    15      A To the best of my memory, he wasn't comfortable       15   the back, because that's the newest one, but before we
    16   with having detainees outside of the secure facility. I    16   do that, I'll just show you at the very top, the most
    17   don't remember the specifics of the conversation.          17   recent e-mail in this chain is from Kyle Fouts. It was
    18      Q And my understanding, as we've discussed              18   sent on May 29th, 2015 to you. The subject line is
    19   earlier, is that to date detainees are not allowed         19   Forward Regarding New Worker Positions. And there are a
    20   outside of the secured perimeter?                          20   couple of attachments here containing Detainee Work
    21      A That's correct.                                       21   Detail Application and Warehouse Worker.
    22      Q Is that the right lingo?                              22         Is that all right?
    23      A That's correct.                                       23      A (No audible response.)
    24      Q Thinking back to your conversation with               24      Q Who is Kyle Fouts?
    25   Mr. Valdez about increasing compensation for detainees     25      A He was deputy warden at that time.
                                                         Page 170                                                        Page 172

     1   in the work program, what was the reason that Mr. Valdez    1      Q And that's the person directly under you as the
     2   gave for declining your request to increase                 2   warden?
     3   compensation?                                               3      A Correct.
     4      A If I recall, he said something to the effect of        4      Q Is there only one deputy warden?
     5   he did not want to set a precedence for paying more. He     5      A Yes.
     6   felt that it could have a negative impact or                6      Q Who is the current deputy warden?
     7   repercussion on other detention facilities if a detainee    7      A Frank Carroll.
     8   that was in Adelanto was receiving a higher                 8      Q Right. Okay.
     9   compensation. And if they were ever in another              9          And, actually, this -- the e-mail at the bottom
    10   detention facility, that it could cause -- maybe cause a   10   of this page, is the first e-mail in this chain?
    11   disruption for that facility. And he didn't think it       11          MS. ARMSTRONG: Page 2262?
    12   was a good idea. I don't remember his exact words, but     12          MS. WRIGHT: That's correct.
    13   in a gist.                                                 13      Q Do you recall receiving this e-mail?
    14      Q So when you say that he thought it might set a        14      A I don't recall receiving it.
    15   bad precedence, what exactly do you mean by that?          15      Q But you do agree that it was sent to your
    16      A Well, the -- to my understanding, that his --         16   e-mail address?
    17   his understanding of PBNDS and our contract speaks to $1   17      A Yes.
    18   a day. And that was his position. And I don't want to      18      Q Okay. If you look at the bottom of this first
    19   make an assumption for him, but the conversation lead me   19   page, 2262, it looks like Mr. Fouts wrote to Angelica.
    20   to believe that his previous experience with detainee      20   And I believe that would be Angelica Hernandez on May
    21   pay has always been the $1 a day for a day's work. And     21   28th, 2015.
    22   I respect his position and his authority. And that's       22          Do you see that? You can look on the screen
    23   the conversation we had. We left it at that.               23   too, if that's easier.
    24      Q And do you know if Mr. Valdez at the time had         24      A Yes.
    25   the authority to authorize an increase in compensation?    25      Q Who is Angelica Hernandez?
                                                         Page 171                                                        Page 173

                                                                                                       44 (Pages 170 - 173)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 46 of 78 Page ID
    Job No. 3431598               #:2227
      1      A She was a former employee of GEO. I'm not sure           1   have been. I don't recall. After the construction in
      2   what her position was.                                        2   July of 2015, our warehouse was moved outside the secure
      3      Q When did she leave GEO?                                  3   perimeter. We no longer have detainee workers in the
      4      A I don't know.                                            4   warehouse.
      5      Q Was she fired from GEO?                                  5      Q Okay. And that was in 2015 that the warehouse
      6      A No. No.                                                  6   was moved outside the secured perimeter?
      7      Q Did she leave GEO recently?                              7      A The extension -- when the expansion occurred
      8      A I -- it's been a couple of years maybe.                  8   and was completed in July of 2015, the warehouse --
      9      Q If you turn to page 2263, you've got                     9   there was a warehouse built outside of the secured
     10   Ms. Hernandez's signature block. It says classification      10   perimeter that's staffed with two GEO employees. No
     11   officer.                                                     11   detainee workers.
     12         Does that jog your memory?                             12      Q Do you have any reason to believe -- this
     13      A Okay. Yes.                                              13   e-mail is dated May 28th, 2015. So is it possible that
     14      Q She was probably the classification officer?            14   GEO created two warehouse worker positions to help the
     15      A She was probably one of the classification              15   west warehouse manager in addressing his daily duties
     16   officers.                                                    16   for the months between the date of this e-mail and when
     17      Q One of five; right?                                     17   the expansion was completed and the warehouse was moved
     18      A Yes.                                                    18   outside the secured perimeter?
     19      Q So Mr. Fouts says to Ms. Hernandez, "Please             19         MS. ARMSTRONG: Objection. Vague.
     20   create two positions for the west warehouse manager to       20         THE WITNESS: I don't recall.
     21   use in addressing his daily duties. These two will be        21   BY MS. WRIGHT:
     22   screened under the same criteria as the detainees we use     22      Q If --
     23   in the laundry."                                             23      A May be possible, but I don't remember or
     24         Do you see that?                                       24   recall.
     25      A Yes.                                                    25      Q Do you have any reason to believe that it
                                                            Page 174                                                                 Page 176

     1       Q So in May of 2015, GEO created two new                   1 didn't happen?
     2    warehouse worker positions for west; is that right?           2    A    No.
     3          MS. ARMSTRONG: Objection. Assumes facts not             3    Q    If you look up the chain of e-mails,
     4    in evidence.                                                  4 Ms. Hernandez responds, "Copy that." And then she again
     5          THE WITNESS: The document says here's the job           5 e-mails Eric Fouts on May 29th, 2015. And she says,
     6    description and the work detail for the application. I        6 "Here's the warehouse work description and an updated
     7    don't recall if we actually created the positions. I          7 work detail application. As soon as I get approved
     8    don't recall.                                                 8 workers I will hire them immediately."
     9    BY MS. WRIGHT:                                                9        Is that correct?
    10       Q But you recall -- do you recall seeing or               10    A    Yes.
    11    receiving a request to create a warehouse worker             11    Q    So is the best of your knowledge, is a
    12    position?                                                    12 classification officer in charge of creating job work
    13       A I don't recall.                                         13 descriptions?
    14       Q Do you recall having any discussion with                14        MS. ARMSTRONG: Objection. Asked and answered.
    15    anybody about creating a warehouse worker position?          15        THE WITNESS: They may play a role, but
    16       A I don't recall.                                         16 specifically, I don't know if they're the people that
    17       Q Is there currently a warehouse worker                   17 actually create the job description.
    18    position --                                                  18 BY MS. WRIGHT:
    19       A No.                                                     19    Q    Okay. Turn to the next page. This is Bates
    20       Q -- in the work program?                                 20 2264. Really quickly, we have here a warehouse worker
    21          Has there ever been a warehouse worker position        21 job description that was attached to the e-mail that you
    22    in the worker program?                                       22 received from Kyle Fouts.
    23       A Prior to July 2015 our warehouse was inside the         23        Is that an accurate description of this
    24    main building at west, I don't recall if we had detainee     24 document?
    25    workers in -- working in that department. There may          25    A    It's titled warehouse worker. Gives a
                                                            Page 175                                                                 Page 177

                                                                                                                  45 (Pages 174 - 177)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 47 of 78 Page ID
    Job No. 3431598               #:2228
     1    description of the duties or responsibilities, safety,    1        facilities. This is a requirement. It will be
     2    sanitation and job controls.                              2        discussed in Mr. Donahue's conference call on April
     3       Q And on the last page, Bates 2265, we see a           3        4th."
     4    Detainee Work Detail Application. And you can see that    4               So this is -- when he says, "This is a
     5    the warehouse position has been added.                    5        requirement," do you understand him to mean this is a
     6          Do you see that?                                    6        GEO requirement?
     7       A Yes.                                                 7           A It was instructions that came out of the
     8       Q But we know that there's a more updated work         8        corporate office, yes.
     9    detail application; right? That's what we've been         9           Q And who is Mr. Donahue?
    10    talking about, Exhibit 26?                               10           A Mr. Donahue is senior vice present and
    11          MS. ARMSTRONG: Objection. Vague.                   11        president of the company.
    12          THE WITNESS: I don't recall the dates on the       12           Q What are his responsibilities to the best of
    13    other documents you showed me.                           13        your knowledge?
    14    BY MS. WRIGHT:                                           14           A I -- I don't know what his responsibilities
    15       Q That's fine. Let's look at Exhibit 32.              15        are. He -- he's responsible for a lot of things, but
    16          (Plaintiffs' Exhibit 32 was marked for             16        specifically I don't know what -- what his
    17    identification by the Certified Shorthand Reporter and   17        responsibilities are.
    18    attached hereto.)                                        18           Q Does he ever visit the Adelanto Facility?
    19    BY MS. WRIGHT:                                           19           A Periodically.
    20       Q Okay. This is an e-mail chain. So we will           20           Q Does he conduct tours, walk throughs of the
    21    start with the last e-mail in the chain, which is on the 21        Adelanto Facility?
    22    page labeled Bates GEO-Novoa-128. Okay. Again, you can 22             A He has periodically.
    23    look up at the screen, if that helps.                    23           Q Does he check in on how things are going at the
    24          So this is an e-mail from Todd Larson. It was      24        facility?
    25    sent on Friday, March 23rd, 2018. And it was sent to     25               MS. ARMSTRONG: Objection. Vague.
                                                             Page 178                                                          Page 180

      1   you among other people.                                        1          THE WITNESS: Yeah, I mean, he looks at --
      2         Do you see that?                                         2   walks through the entire facility. And what he's
      3      A Yes.                                                      3   exactly looking at, I don't know. I mean he looks at
      4      Q And the subject is Clean Team. Is that correct            4   the sanitation. He looks at the operation, the overall
      5   so far?                                                        5   facility.
      6      A Yes.                                                      6   BY MS. WRIGHT:
      7      Q Who is Todd Larson?                                       7      Q Okay. So here Mr. Larson -- Mr. Larson is
      8      A He -- I don't know him personally. It's my --             8   telling a host of people, including you, to create a
      9   I think he works in our -- either in one of our regional       9   clean team. He says, "This clean team is above and
     10   offices or worked -- I'm not sure what his position is.       10   beyond your daily and monthly cleaning schedule. You
     11   He was in the food service either -- I think in the --        11   may only have one or two shifts instead of four, but put
     12   in corporate office.                                          12   the roster of inmates/detainees on the schedule."
     13      Q So he's GEO corporate?                                   13          So do you understand this to mean that
     14      A Yes. He was -- he was, I don't know the                  14   Mr. Larson is telling you to create a clean team and
     15   gentleman personally.                                         15   staff it with detainee workers?
     16      Q But he doesn't still work at GEO to the best of          16      A Yes.
     17   your knowledge?                                               17      Q Do you understand that Mr. Larson is telling
     18      A I don't know.                                            18   you that create a daily and monthly cleaning schedule
     19      Q Okay.                                                    19   for the clean team?
     20      A I don't know.                                            20      A I don't see where he uses -- oh, this schedule
     21      Q Have you received any correspondence with him            21   is generic form. He gave us a -- apparently a generic
     22   after March 23rd, 2018 to your knowledge?                     22   guide, a generic schedule as to what he was instructed
     23      A Not that I can remember.                                 23   as far as areas of the facilities be cleaned.
     24      Q Okay. In this e-mail Mr. Larson says, "As you            24      Q Then he says, "This is not a weekly or monthly
     25   all know, we need a clean team in place in each of your       25   list. You already have" -- excuse me. "This is not the
                                                             Page 179                                                          Page 181

                                                                                                             46 (Pages 178 - 181)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 48 of 78 Page ID
    Job No. 3431598               #:2229
     1    weekly or monthly list you already have. It's a daily 1 half ago maybe.
     2    schedule you will adjust for your facilities schedule." 2 Q Was she fired?
     3           Do you see that?                                  3 A No.
     4       A Yes.                                                4 Q Do you know why she left?
     5       Q Do you agree that he's instructing you to           5 A She went to work for the state of Washington.
     6    create a daily clean team schedule?                      6 Q At the Tacoma Center?
     7       A That's his instructions, yes.                       7 A No.
     8       Q And but it's something separate from your           8 Q Do you know what she does for the state of
     9    facility schedule?                                       9 Washington?
    10       A It tells us to adjust for your facility            10 A I don't know her exact title.
    11    schedule.                                               11 Q Who took her place at GEO at the Adelanto
    12       Q So there's a facility schedule                     12 Facility?
                                                                       13      A Joshua Johnson.
                                                   And then he's       14      Q And is he still employed there now as assistant
    15    telling you to create the clean team and create a            15   warden?
    16    schedule for the clean team that fits within the             16      A Yes.
    17    facility schedule; is that right?                            17      Q Okay. So Ms. Love says in her e-mail to you,
    18       A We will -- the way I understood his direction           18   "Michelle and Dionne did a great job of going the extra
    19    is that we are to adjust our daily schedule to --            19   mile to formulate a document inclusive of daily, weekly,
    20       Q To make room for the clean team?                        20   and monthly cleaning crew work schedule. We will
    21       A Correct, to add the duties.                             21   utilize four crews of three detainees from 0700 to 1200
    22       Q What is a clean team?                                   22   hours and 1500 to 1730 hours at west and four crews of
    23       A It's -- it's a cleaning crew that goes to a             23   two detainees from 0700 to 1200 hours and 1400 to 1800
    24    certain area and deep cleans that area.                      24   hours at east on a daily basis. We have requested the
    25       Q When -- when you say cleaning crew, it's a              25   new jobs through Classification/Work Crew Assignments."
                                                            Page 182                                                         Page 184

      1   cleaning crew of detainee workers; is that right?             1         Is that all correct?
      2       A If we have detainees that volunteer to work on          2      A That's what she wrote, yes.
      3   that crew or if the detainees don't volunteer or if they      3      Q Do you have any reason to believe that what she
      4   don't show up for work, then GEO staff do the cleaning.       4   wrote is incorrect?
      5       Q So the clean teams best case scenario is it's           5      A No.
      6   staffed by detainee workers. Worst case scenario is           6      Q On or around March 27th of 2018, GEO added 24
      7   it's staffed by GEO employees?                                7   clean team detainee work positions in west and 16 clean
      8       A I don't call worst or best. It's a matter of            8   team positions in east; is that right?
      9   if detainees sign up for it and go to work, then they'll      9      A Appears, if I'm reading her e-mail correctly,
     10   do the cleaning under the direction of staff. If             10   we're trying to formulate four crews of three detainees
     11   detainees don't go to work or don't sign up and              11   at west, which is 12. And four crews of two detainees
     12   volunteer, then the staff do the cleaning.                   12   at east, which is eight. So a total of 20 positions.
     13       Q Go ahead and flip to the first page of this            13      Q But at both east and west, there are two
     14   e-mail chain. This is Bates GEO-Novoa 1216.                  14   shifts; right? And, for instance -- well, correct? Am
     15          Now, it looks like this e-mail is kind of             15   I correct? There's two shifts of the clean team at east
     16   forwarded around internally. On Tuesday, March 27,           16   and two shifts at the clean team at west?
     17   2018, Patricia Love sent an e-mail to you and cc'd some      17      A Yes.
     18   other people. And the subject is Regarding Forward,          18      Q And if we look at east, the first shift is five
     19   Clean Team.                                                  19   hours long. The second shift is four hours long. And
     20          Do you see that?                                      20   so one detainee cannot work both shifts, right, because
     21       A Yes.                                                   21   that would exceed the four-hour maximum that we've
     22       Q Who is Patricia Love?                                  22   already discussed?
     23       A She was formerly an assistant warden.                  23      A Correct.
     24       Q What is she now?                                       24      Q And same thing -- is it the same thing at west?
     25       A She left the company approximately year and a          25   The hours at west are a little bit different; right?
                                                            Page 183                                                         Page 185

                                                                                                           47 (Pages 182 - 185)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 49 of 78 Page ID
    Job No. 3431598               #:2230
     1    They're a little bit less.                                 1          THE WITNESS: It's -- we operate and manage the
     2        A They're different.                                   2   facility.
     3        Q So, therefore, pursuant to Ms. Love's e-mail,        3   BY MS. WRIGHT:
     4    GEO created 24 positions at west and 16 positions at       4      Q And the detainees work inside the facility?
     5    east for the clean team for a total of 40 positions for    5      A Yes.
     6    the clean team; right?                                     6      Q So GEO operates and manages the spaces in which
     7            MS. ARMSTRONG: Objection. Calls for                7   detainees work?
     8    speculation.                                               8      A Yes.
     9            THE WITNESS: We created the four crews of          9      Q So GEO controls the spaces in which detainees
    10    three at west. It was her direction. And the four         10   work?
    11    crews of two at east for the two different shifts at      11      A When you say "controls," can you be a little
    12    both buildings, yes.                                      12   more -- when you say "control," control is a broad -- in
    13    BY MS. WRIGHT:                                            13   my view pretty broad.
    14        Q Is the clean team part of the Voluntary Work        14      Q What do you think control means?
    15    Program?                                                  15      A We operate and we manage it. We have the keys
    16        A I don't recall if it is currently. It was at        16   to it. It allows access in and out, so we control who's
    17    that time.                                                17   in and who's not in the area.
    18        Q Does it still exist?                                18      Q GEO's in charge at the Adelanto Facility?
    19        A I don't recall if our actual positions, if we       19      A Yes.
    20    title it clean team, at this time. I don't know.          20      Q Okay. Let's return to Exhibit 26, which is the
    21        Q Who would know?                                     21   detainee work detail application. It's part of an
    22        A One of our classification staff.                    22   e-mail.
    23        Q Were detainees who worked on the clean team         23      A I got them out of order.
    24    compensated for their labor?                              24      Q Again, you can look up here too.
    25        A If they showed up to work, yes.                     25          Now, on the program application we discussed
                                                         Page 186                                                         Page 188

      1      Q So you agree that GEO sets detainee worker            1   earlier, which is Exhibit 26, it says at the top there
      2   shifts; right?                                             2   are 40 paid positions in the Work Member Detail Program.
      3      A We have the basic hours, yes, for the period of       3   Do you see that? You can look up here if you'd like.
      4   time they're going to work, yes.                           4      A What the document states, yes.
      5      Q And that GEO controls detainee worker hours?          5      Q What does that mean that there are 40 paid
      6          MS. ARMSTRONG: Objection. Vague.                    6   positions in the Work Member Detail Program?
      7          THE WITNESS: To the point that a detainee           7      A Not exactly sure of the meaning, if it's by
      8   shows up on time or stays for their entire time that       8   individual job or if it's -- I would -- I'm not exactly
      9   they're going to work that day.                            9   sure. I'm not familiar with this document,
     10   BY MS. WRIGHT:                                            10   specifically. I didn't create the documents.
     11      Q But GEO controls that detainees can't work           11      Q So as you sit here today, you don't know
     12   longer than eight hours a day?                            12   whether 40 paid positions means 40 positions total
     13      A Yes.                                                 13   across all of the different crews or whether it means 40
     14      Q And you agree that GEO supervises detainees for      14   positions for each individual crew?
     15   the duration of their shift?                              15      A I don't know specifically, no. I -- 40 would
     16      A Can you say that again? I'm sorry.                   16   be low for all of those positions.
     17      Q You agree that GEO supervises detainee workers       17      Q What do you mean?
     18   for the duration of their shift?                          18      A It's a lot of different positions.
     19      A Yes.                                                 19      Q So you need more than 40 detainees to work to
     20      Q And you agree that GEO controls detainee -- the      20   fill all of these positions on any given day?
     21   spaces in which detainees work?                           21      A I don't know if the word need is correct, but
     22      A Yes.                                                 22   we typically open it up, to my knowledge, for all of
     23      Q So GEO controls detainee worker conditions; is       23   those different areas for more than 40 positions or
     24   that right?                                               24   opportunities.
     25          MS. ARMSTRONG: Objection. Vague.                   25      Q So even though it says there are 40 paid
                                                         Page 187                                                         Page 189

                                                                                                        48 (Pages 186 - 189)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 50 of 78 Page ID
    Job No. 3431598               #:2231
      1   positions in the Work Member Detail Program on the           1      A Well, you look at the opportunities that we can
      2   ground, there are more than 40 paid jobs available to        2   make available to the population. If you take food
      3   detainees?                                                   3   service department at west, there's different jobs they
      4      A Throughout the entire buildings, yes.                   4   can create for the population. So -- and just total up
      5      Q On any given day, how many detainees do you             5   the different areas that a detainee would work in.
      6   think work in the work program at Adelanto?                  6      Q So, okay, you say food service as an example.
      7      A I don't know the specific number.                       7   There's -- in food service there's dishwashers, for
      8      Q Ballpark?                                               8   example. How many dishwashers are needed to -- to run
      9      A Estimate, maybe 2- to 300 that have been                9   the two kitchens in -- the kitchen in east and the
     10   approved for the Voluntary Work Program.                    10   kitchen in west for a shift?
     11      Q 200 to 300 have been approved?                         11      A To my knowledge, we have -- we have five
     12      A That may have been approved for the Voluntary          12   dishwashers between the two buildings, if I'm correct.
     13   Work Program.                                               13      Q And is that five positions that are available
     14      Q And do you expect that those detainees who have        14   or just five detainees who regularly show up to do
     15   been approved for the work program actually do work in      15   dishwashing?
     16   the work program?                                           16      A It would be five positions that could be
     17      A I can't expect it. It's strictly up to them if         17   available to the population.
     18   they're going to work each day. I don't know how many       18      Q Okay. How many cooks, detainee cooks, do you
     19   of them -- what the percentage is that actually work on     19   have in the kitchens?
     20   a given day.                                                20      A I don't know.
     21      Q Who would have that information?                       21      Q Ballpark?
     22      A It may be in our classification staff have that        22      A I -- I don't know. I would -- if I give you a
     23   information.                                                23   ballpark number, I would be -- I don't know. It would
     24      Q But on any given day 2- to 300 workers could           24   be maybe 12, 15.
     25   work in the work program?                                   25      Q In each kitchen?
                                                           Page 190                                                         Page 192

     1       A I don't know the specific number. I'm giving            1      A Between the two.
     2    you an estimate of -- I would estimate that 2- to 300        2      Q So 12 or 15 detainee cooks in east and west
     3    have been approved as -- in the Voluntary Work Program.      3   combined?
     4       Q Which means that they're eligible to show up            4      A That would be a total guess, an estimate. I
     5    for a shift; is that correct?                                5   don't know the specific number.
     6       A Correct.                                                6      Q Do you know how many detainees are hired to do
     7       Q And GEO decides ultimately how many detainees           7   cleaning or sanitation work outside of the housing
     8    to hire for a work program job; right?                       8   units?
     9       A Yes.                                                    9      A I don't know the number.
    10       Q That's not in the PBNDS to your knowledge?             10      Q Which job is the most popular?
    11       A To my knowledge, no.                                   11      A I can't really speak to that. I mean largest
    12       Q How do you decide how many detainee workers to         12   work crew would be the food service or the -- would
    13    hire for any given work crew?                               13   probably be one of the -- or dorm porter.
    14       A I don't really decide. We get feedback from            14      Q What do you base that knowledge on?
    15    different areas of the building, whether it's food          15      A The high custody detainees, one, meaning the
    16    service, whether it's laundry as to how many positions      16   medium, highs and highs. PBNDS restricts them from
    17    they could make available to the population.                17   working outside of the housing unit. So their primary
    18       Q How often do you -- do you solicit that                18   work would be as an -- on a cleaning crew inside of
    19    feedback from GEO supervisors in each department?           19   their living area. So that would be the largest number.
    20       A Periodically, nothing periodically, yes.               20      Q And what's your sense of how many pod porters
    21       Q And do you know how the GEO supervisors in each        21   there are?
    22    department determine how many detainee workers they'll      22      A I -- I don't know the number. I honestly do
    23    need for their department?                                  23   not know how many total.
    24       A Not specifically.                                      24      Q On -- do you -- is it your understanding that
    25       Q Generally?                                             25   on any given day at Adelanto, 200 to 300 detainees work
                                                           Page 191                                                         Page 193

                                                                                                          49 (Pages 190 - 193)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 51 of 78 Page ID
    Job No. 3431598               #:2232
     1    in the Voluntary Work Program?                                1   service department shall be designed according to actual
     2           MS. ARMSTRONG: Objection. Misstates prior              2   needs of the facility?
     3    testimony.                                                    3          MS. ARMSTRONG: Objection. Vague.
     4           THE WITNESS: I -- I couldn't say that --               4          THE WITNESS: I -- this is the first time that
     5    that's not my understanding. My understanding -- my --        5   I've -- actually have read that specific language in
     6    if I recall, my response was I would estimate 2- to 300       6   PBNDS. It states that it shall eliminate any bias
     7    that may have been approved for the Voluntary Work            7   towards over- or understaffing.
     8    Program. How many actually worked each day, I don't           8   BY MS. WRIGHT:
     9    know.                                                         9      Q You are ultimately responsible at Adelanto for
    10    BY MS. WRIGHT:                                               10   ensuring that the PBNDS are implemented and followed at
    11       Q What do you base that understanding on, that 2-         11   the facility; right?
    12    to 300 workers have been approved for the Voluntary Work     12      A Yes.
    13    Program?                                                     13      Q Do you agree that if there is not a quota of
    14       A That's just strictly an estimate that you asked         14   detainees assigned to food service that is based on
    15    me for, based on the size of the buildings.                  15   actual needs of food service at Adelanto, that that is
    16       Q Okay. Do you agree that the number of detainee          16   in violation of PBNDS 4.1.C.1?
    17    workers who are hired for any given work assignment is       17          MS. ARMSTRONG: Objection. Calls for
    18    based on the actual needs of the facility?                   18   speculation. Calls for a legal conclusion. Vague.
    19       A No. I think that's based on providing the               19   Ambiguous.
    20    opportunities for the Voluntary Work Program to the          20          THE WITNESS: It's strictly a volunteer
    21    population.                                                  21   detainee work program. If detainees don't show up for
    22       Q Let's return to the PBNDS. This is Exhibit 2.           22   work, staff are going to prepare the meals, serve the
    23    If you could flip to page 231, please. This is the Food      23   meals. There's really no way to gauge how many
    24    Service Section 4.1 of the PBNDS at Subsection C-1.          24   detainees are actually going to show up for work on any
    25           With respect to the detainee workforce, it            25   given day.
                                                            Page 194                                                         Page 196

      1   says, "The number of detainees assigned to the food           1   BY MS. WRIGHT:
      2   service department shall be based on a quota developed        2      Q That's not what I asked.
      3   by the FSA and approved by the facility administrator."       3         If the Adelanto Facility does not staff the
      4         Did I read that correctly?                              4   kitchen with detainee workers based on the actual needs
      5      A Yes.                                                     5   of the food service department at Adelanto, does that
      6      Q What does FSA stand for?                                 6   violate the express terms of the PBNDS, which are right
      7      A I'm not familiar with the title FSA.                     7   in front of you?
      8      Q Do you know who the FSA is at Adelanto?                  8         MS. ARMSTRONG: Objection. Vague.
      9      A I don't have anyone that goes by that acronym.           9   Argumentative. Asked and answered. Calls for
     10      Q But you are the facility administrator; right?          10   speculation.
     11      A Correct.                                                11         THE WITNESS: Again, not to my knowledge,
     12      Q So do you agree that the number of detainees            12   because if detainees do not show up to work, the work
     13   assigned to food service is based on a quota that's          13   will be performed by GEO staff in order to serve the
     14   approved by you?                                             14   meal to the population.
     15      A I'm not familiar with this section of PBNDS.            15   BY MS. WRIGHT:
     16      Q So you have not approved a quota for food               16      Q You understand that this is talking about the
     17   service?                                                     17   number of detainees assigned to food service; correct?
     18      A Not that I recall.                                      18      A I understand that.
     19      Q The second sentence is, "The quota shall be" --         19      Q Not the number of detainees who actually show
     20   "The quota shall provide staffing according to actual        20   up to work food service.
     21   needs and shall eliminate any bias towards over- or          21         Do you understand?
     22   understaffing."                                              22      A Yes.
     23         Do you see that?                                       23      Q This is talking about the number of food
     24      A Yes.                                                    24   service positions available to detainees.
     25      Q Do you disagree that the staffing in the food           25         Do you understand?
                                                            Page 195                                                         Page 197

                                                                                                           50 (Pages 194 - 197)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 52 of 78 Page ID
    Job No. 3431598               #:2233
     1      A Yes.                                                   1     Q     I understand.
     2      Q The number of food service positions that are          2          Okay. So you look at what the actual workload
     3   available to detainees is based on the needs of the         3   is for each department first. And then you figure out
     4   facility; is that correct?                                  4   how many detainees are needed to handle that work; is
     5      A It states that the quota will be developed.            5   that correct?
     6   The quota shall provide staffing according to the actual    6      A In general, we -- periodically I discuss it
     7   needs. As I stated earlier, we look at every available      7   with my different department heads. And then we discuss
     8   opportunity that's available in food service. If I have     8   what jobs we can make available.
     9   four serving lines at the west building with four           9      Q Is there anything about the statement that I
    10   inserts in each serving line for the dining room, that's   10   just made that's incorrect?
    11   16 positions that I can make available per shift. If I     11      A I don't --
    12   have four dishwashers at my west building, there's four    12          MS. ARMSTRONG: Objection. Vague.
    13   additional positions that I can offer to the population.   13          THE WITNESS: I don't specifically look at
    14   Makes 20. Then you mentioned cooks and some other          14   every position in the building.
    15   areas. I don't know how many cooks that we employ as       15   BY MS. WRIGHT:
    16   far as in the Voluntary Work Program. And there are a      16      Q Because you're the warden and you delegate
    17   few other jobs that we can offer in food service. So       17   those assignments to your subordinates, but my question
    18   when we're looking at a job, it's what can we offer that   18   is, my understanding of your testimony, and I think
    19   there is productive work for a detainee to do in a         19   we're finally on the same page about this, is that you
    20   certain department. And when I look at it, that's what     20   look at the volume of work that needs to be done. And
    21   I reflect on, what can we offer that's available           21   say the kitchen for dishwashers, you look at the volume
    22   positionwise to -- offered to the population.              22   of work that needs to be done. And then GEO figures out
    23      Q And you testified earlier that GEO cannot pick        23   how many detainee workers can be put into the position
    24   and choose which PBNDS standards to apply at Adelanto?     24   to get all that work done?
    25      A We currently operate off the PBNDS 2011, 2016         25      A It's -- I'm using the word opportunities that
                                                         Page 198                                                         Page 200

     1   errata.                                                     1   we can provide to the detainee population, that if
     2      Q Can you answer my question, please?                    2   they -- there's enough work to be done in the building,
     3      A No, we can't.                                          3   that's what we determine, is we can offer these many
     4      Q So if GEO is not staffing the kitchen with             4   jobs or opportunities for a detainee to get out of
     5   detainee workers based on actual needs, that is a           5   their -- or if they can work outside of their living
     6   violation of the PBNDS. You would agree with that?          6   area, to work and learn some new skills, make a $1 a
     7          MS. ARMSTRONG: Objection. Misstates prior            7   day.
     8   testimony. Asked and answered. Vague.                       8      Q But you offered the number of opportunities
     9          THE WITNESS: I don't -- I don't consider it a        9   that you do based on the work that's available?
    10   violation. We look at the opportunities that we can        10      A Correct.
    11   make available to the population. For other positions      11      Q Exhibit 33.
    12   that are in a certain department. If it's -- I don't       12          (Plaintiffs' Exhibit 33 was marked for
    13   see it as a violation.                                     13   identification by the Certified Shorthand Reporter and
    14   BY MS. WRIGHT:                                             14   attached hereto.)
    15      Q How do you know what opportunities you can make       15   BY MS. WRIGHT:
    16   available to the population? What is that calculus?        16      Q This is an e-mail. Again, we'll read from the
    17      A I used food service for an example. I                 17   bottom. From June Long sent on February 18th of 2016
    18   listed -- I stated some of the different functions of      18   sent to Greg Hillers. And the subject is Cleaning and
    19   different areas of the department, that would be a         19   Food Service. And then if you look at the next e-mail
    20   productive job for a detainee to work at.                  20   in the chain. It looks like this was maybe forwarded --
    21      Q But how do you know, for instance, that you           21   forwarded to you by Sharon Buczkowske, Ms. B, on
    22   need four dishwhasers in west?                             22   February 24th, 2016.
    23      A Because I have four dishwashers. It's enough          23          Do you see that?
    24   work to keep four individuals active and busy through      24      A Yes.
    25   their day or through their work.                           25      Q Okay. Who is June Long?
                                                         Page 199                                                         Page 201

                                                                                                        51 (Pages 198 - 201)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 53 of 78 Page ID
    Job No. 3431598               #:2234
      1      A June Long is with our corporate food service              1   don't know. I wasn't involved in this specific
      2   department.                                                    2   conversation.
      3      Q And where is she? Is she located at Adelanto?             3       Q Okay. At the end it says, "The sanitation is
      4      A No.                                                       4   going to be a huge issue with Mr. Donahue."
      5      Q Do you know where she's based?                            5          Now, Mr. Donahue is the -- is from GEO
      6      A I don't know exactly where her office is.                 6   corporate; right? He's the senior vice president?
      7      Q But corporate is in Boca Raton, Florida?                  7       A Yes.
      8      A I'm not sure if she offices in Boca or one of             8       Q We talked about him before.
      9   the regional offices. I'm not sure.                            9          Why do you think sanitation would be a huge
     10      Q And Gregory Hillers, can you remind me who he            10   issue with Mr. Donahue?
     11   is?                                                           11          MS. ARMSTRONG: Objection. Calls for
     12      A He's my assistant warden of finance.                     12   speculation.
     13      Q In this e-mail, June Long says to Mr. Hillers,           13          THE WITNESS: I can't speak for Mr. Donahue.
     14   "You wanted 22 detainees per shift on the roster,             14   It's a topic he stresses, is sanitation of the
     15   correct?" And she's talking about cleaning and food           15   facilities.
     16   service. Do you see that?                                     16   BY MS. WRIGHT:
     17      A Yes.                                                     17       Q You said that he comes to visit the center
     18      Q How many shifts are available in food service?           18   sometimes; right?
     19      A Three.                                                   19       A He has. He visits all the -- all our
     20      Q So three shifts times two detainees, times two           20   facilities in GEO.
     21   kitchens is 132 detainees between east and west?              21       Q Okay. Looking back at Exhibit 26, this is the
     22         MS. ARMSTRONG: Objection. Vague.                        22   work --
     23   BY MS. WRIGHT:                                                23          MS. ARMSTRONG: These are --
     24      Q Is that right? Sorry. 122.                               24   BY MS. WRIGHT:
     25         MS. ARMSTRONG: I think you might just want to           25       Q Look up here as well. If you look -- now, we
                                                             Page 202                                                       Page 204

      1   start over.                                                    1   talked about the 40 paid positions in the Work Member
      2          MS. WRIGHT: I think you might be right.                 2   Detail Program. And we discussed that there are more
      3      Q First of all, do you have any reason to believe           3   than 40 detainees working the Voluntary Work Program at
      4   that -- that this is incorrect, that there should be 22        4   any given time; right?
      5   detainees per shift on the roster for food service?            5      A Yes.
      6          MS. ARMSTRONG: Vague.                                   6      Q The second part of this line here is, "If all
      7          THE WITNESS: From what I'm reading, that's              7   paid positions are filled, would you be interested in
      8   what apparently Mr. Hillers and Ms. Long discussed. I          8   working on a voluntary basis?" And then there's a space
      9   don't know. If I understand the e-mail correct, that's         9   for the detainee to check yes or no.
     10   what I gather from it.                                        10          Do you see that?
     11   BY MS. WRIGHT:                                                11      A Yes.
     12      Q And so 22 detainees times three shifts is 66             12      Q So what does this mean, if all paid positions
     13   detainees, total; right? You agree with my math?              13   are filled, would you be interested in working on a
     14      A Yes.                                                     14   voluntary basis? What is your understanding of that
     15      Q And there are two kitchens at Adelanto, one in           15   sentence?
     16   east and one at west; right?                                  16          MS. ARMSTRONG: Objection. Calls for
     17      A Yes.                                                     17   speculation. He's testified he hasn't seen this.
     18      Q And 66 times two is 132; right?                          18          THE WITNESS: Like I say, I'm not familiar with
     19      A Yes.                                                     19   the document. I didn't create it. But it's asking
     20      Q This is correct that there should be 22                  20   detainees if they're interested in working on a
     21   detainees per shift on the roster, then we're looking at      21   voluntary basis.
     22   132 detainees working in the kitchen any given day?           22   BY MS. WRIGHT:
     23      A I don't see where they're speaking to the two            23      Q Is it policy and procedure at the Adelanto
     24   kitchens in this e-mail, but I mean it may be 22              24   Detention Center that detainees can work in the
     25   detainees for three shifts divided by two buildings. I        25   Voluntary Work Program for no compensation?
                                                             Page 203                                                       Page 205

                                                                                                           52 (Pages 202 - 205)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 54 of 78 Page ID
    Job No. 3431598               #:2235
     1      A I'm not -- I don't recall if it's written in            1      Q But it is possible that detainees at Adelanto
     2   our policy, but I don't recall if it's in the policy         2   complete shifts of Voluntary Work Program jobs for no
     3   that they may volunteer for other work that's not part       3   payment?
     4   of the volunteer program.                                    4         MS. ARMSTRONG: Objection. Calls for
     5      Q In your experience, as the warden responsible           5   speculation. Vague.
     6   for day-to-day operations, the man on the ground, leader     6         THE WITNESS: To my knowledge, if they're in a
     7   on the ground, your testimony is that you do not know        7   Voluntary Work Program, they get paid for the day they
     8   whether GEO has a policy of permitting detainees to work     8   work -- the days they work.
     9   in the Voluntary Work Program for no pay; is that            9   BY MS. WRIGHT:
    10   correct?                                                    10      Q I'm asking a different question. So we've
    11         MS. ARMSTRONG: Objection. Misstates prior             11   covered that the Voluntary Work Program has these 40
    12   testimony.                                                  12   paid positions, but we know that it's actually more than
    13         THE WITNESS: Every detainee that is part of           13   40. And if you work your shift, you get paid your $1;
    14   the Voluntary Work Program will get paid if they show up    14   right?
    15   for work. I am not positive if our policy speaks to         15         MS. ARMSTRONG: Objection. Compound.
    16   working on a voluntary basis.                               16         THE WITNESS: They work and are part of the
    17   BY MS. WRIGHT:                                              17   voluntary program, they get paid.
    18      Q So if there is a program where detainees can           18   BY MS. WRIGHT:
    19   work in the work program without pay, that would be         19      Q Okay. Now, there's this other program here,
    20   separate from the Voluntary Work Program?                   20   where if all paid positions in the Voluntary Work
    21      A If a detainee volunteers to do something,              21   Program are taken, would you be willing to work one of
    22   they're volunteering to do something. If they're on the     22   these jobs, one of these voluntary work program jobs, on
    23   approved volunteer worker list or program part of it,       23   a voluntary basis, which means for free.
    24   they're going to get paid their $1 a day.                   24         Do you understand?
    25      Q When you say if a detainee volunteers, they're         25         MS. ARMSTRONG: Objection. Misstates prior
                                                          Page 206                                                          Page 208

     1   volunteering to do something, do you mean they're            1   testimony. Calls for speculation. Vague. Ambiguous.
     2   volunteering to do something for free?                       2   Lacks foundation.
     3       A I can't speak to that. I don't know of a               3         THE WITNESS: Again, I'm not familiar with this
     4   detainee volunteering, but if they decide to voluntarily     4   document or this specific language. And it -- the
     5   do something, I -- I don't know if that's written            5   question asks, would you be interested in working on a
     6   anywhere. I'm not familiar with it.                          6   volunteer basis, yes or no. What occurs from there, I
     7       Q I think we're using the word volunteer and             7   don't know. I'm not familiar with it.
     8   volunteering in some different ways, because of the          8   BY MS. WRIGHT:
     9   title of this policy. So I'm just trying to understand       9      Q And when you say working on a voluntary basis,
    10   what you're saying. So if a detainee initiates this         10   what do you mean?
    11   policy, if all detainee -- if all paid positions are        11         MS. ARMSTRONG: Objection. Calls for
    12   filled, there's no more paid positions, the facility is     12   speculation. He said he has not seen this document.
    13   at max capacity, there's no more need for a detainee        13         THE WITNESS: I'm reading the language on the
    14   worker as part of the Volunteer Work Program, if a          14   document. I'm not familiar with this document or the
    15   detainee still wants to work in, say, the barber shop,      15   language that's on it.
    16   can that detainee work in the barber shop?                  16   BY MS. WRIGHT:
    17       A I'm not familiar with that being done. Barbers        17      Q You are responsible for the policies and
    18   have to be part of the approved workers program, because    18   procedures in place at the Adelanto Detention Center,
    19   they have to have a medical clearance to do so. So I'm      19   aren't you, Warden Janecka?
    20   not familiar with this document or the language that's      20      A The overall, yes.
    21   written on it.                                              21      Q And you're responsible for ensuring that GEO's
    22       Q Have you ever heard of detainees working in the       22   policies and procedures at the Adelanto Facility are
    23   voluntary work program for no compensation?                 23   implemented in practice; right?
    24       A No. If they're approved and in the Voluntary          24      A Ultimately, yes.
    25   Work Program, they receive pay.                             25      Q You are responsible for making sure that the
                                                          Page 207                                                          Page 209

                                                                                                         53 (Pages 206 - 209)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 55 of 78 Page ID
    Job No. 3431598               #:2236
     1    boots on the ground actually follow the policies and         1   Program, something to that effect.
     2    procedures that GEO has created for the Adelanto Center;     2   BY MS. WRIGHT:
     3    is that right?                                               3      Q So a detainee that -- who is working in the
     4       A Ultimately, yes.                                        4   Voluntary Work Program must be paid $1 per day per
     5       Q Do you have any understanding of how often              5   the PBNDS; is that correct?
     6    detainees check the yes box after the sentence, if all       6      A Under the detainee work program standard.
     7    paid positions are filled, would you be interested in        7      Q Of the PBNDS; correct?
     8    working on a voluntary basis?                                8      A Correct.
     9           MS. ARMSTRONG: Objection. Calls for                   9      Q But a detainee who is working in some other
    10    speculation. He's testified probably 18 times that he's     10   program, a detainee who volunteers to work outside of
    11    never seen this document and doesn't know what it says.     11   the Voluntary Work Program does not need to be paid a $1
    12           THE WITNESS: I have no idea.                         12   a day; is that correct?
    13    BY MS. WRIGHT:                                              13         MS. ARMSTRONG: Objection. Calls for a legal
    14       Q Who would know?                                        14   conclusion and speculation.
    15       A Possibly a classification officer. I don't             15         THE WITNESS: If they're going to volunteer, if
    16    know.                                                       16   they see there's a piece of paper on the trash -- on the
    17       Q And if a detainee received this work                   17   floor and pick it up and they voluntarily pick it up. I
    18    application and checked the yes box indicating an           18   I'm not familiar with this. I mean, it's something they
    19    interest in working on a quote, "voluntary basis," you      19   did voluntarily and wasn't under the direction of staff.
    20    agree that that would violate the PBNDS?                    20   BY MS. WRIGHT:
    21           MS. ARMSTRONG: Objection. Calls for                  21      Q The detainee did a shift in laundry, would that
    22    speculation. Calls for a legal conclusion. Vague.           22   detainee be paid a $1 a day?
    23           THE WITNESS: I'm not familiar with the               23      A Again, I'm not familiar with this document or
    24    document or what its intended purpose is. I don't -- as     24   the processes. If they're a part of the Voluntary Work
    25    I stated before, I do not know once a detainee checks       25   Program and have been approved, they would receive the
                                                           Page 210                                                        Page 212

      1   yes or no what the process is from there. I'm not            1   $1 a day pay.
      2   familiar with it.                                            2       Q If the detainee did not receive the $1 a day
      3         MS. WRIGHT: Could you read back my question,           3   pay, would that violate the PBNDS?
      4   please.                                                      4          MS. ARMSTRONG: Objection. Calls for
      5         (The record was read as follows:                       5   speculation. Calls for legal conclusion.
      6                "QUESTION: And if a detainee                    6          THE WITNESS: If the -- can you be a little
      7           received this work application and                   7   more specific as to that question? Are you speaking to
      8           checked the yes box indicating an                    8   a detainee that's approved through the Voluntary Work
      9           interest in working on a quote,                      9   Program.
     10           'voluntary basis,' you agree that that              10   BY MS. WRIGHT:
     11           would violate the PBNDS?")                          11       Q Yes?
     12   BY MS. WRIGHT:                                              12       A Wouldn't be -- if he didn't receive it that
     13      Q And the --                                             13   day, there may have been a mistake and it can be
     14         MS. ARMSTRONG: Same objections that I put on          14   rectified. They would receive the payment once it was
     15   the record earlier related to that question.                15   noticed as a mistake.
     16         THE WITNESS: Not to my knowledge.                     16       Q If a detainee worked a shift in the laundry
     17   BY MS. WRIGHT:                                              17   through the voluntary work program and was never paid
     18      Q You agree that the PBNDS regulation 5.8, which         18   the $1 for his labor, would that violate the PBNDS?
     19   governs the Voluntary Work Program states that the          19       A If a detainee was part of the Voluntary Work
     20   detainee shall be paid at least $1 a day. Do you            20   Program never received his pay, it would violate the
     21   remember we discussed that earlier?                         21   PBNDS.
     22         MS. ARMSTRONG: Objection. Compound.                   22       Q I'm going to hand you Exhibit 33 -- 34. Thank
     23         THE WITNESS: I don't recall the specific              23   you. 34.
     24   language that we discussed, but it speaks to detainees      24   ///
     25   that have been approved through the Voluntary Work          25   ///
                                                           Page 211                                                        Page 213

                                                                                                         54 (Pages 210 - 213)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 56 of 78 Page ID
    Job No. 3431598               #:2237
      1         (Plaintiffs' Exhibit 34 was marked for                   1   BY MS. WRIGHT:
      2   identification by the Certified Shorthand Reporter and         2      Q This pot cleaning policy that we're looking at
      3   attached hereto.)                                              3   here on page 3 of Exhibit 34, my question is, does this
      4   BY MS. WRIGHT:                                                 4   relate to the Sanitation Policy 12.1.4?
      5      Q This is the GEO Group Adelanto ICE Processing             5         MS. ARMSTRONG: Objection. It calls for
      6   Center Housekeeping Plan.                                      6   speculation.
      7         Have you seen this document before?                      7         THE WITNESS: I don't see where the
      8      A I've seen it.                                             8   housekeeping plan reflects stating this policy of
      9      Q In fact, if you look at the last page, is that            9   12.1.4. It's -- it's the housekeeping plan that's for
     10   your signature, on the last page following reviewed by?       10   the facility. I can't state that it's specifically part
     11      A Yes.                                                     11   of 12.1.4.
     12      Q And you signed this on June 18th, 2018?                  12    BY MS. WRIGHT:
     13      A That's the date, yes, on the document.                   13      Q Are detainees responsible for cleaning and
     14      Q What is this document?                                   14   maintaining their pods and housing units?
     15      A It's the Adelanto ICE Processing Center                  15      A Their immediate living areas, yes.
     16   Housekeeping Plan.                                            16      Q And that's pursuant to Policy 12.1.4? Yes?
     17      Q What does that mean?                                     17      A PBNDS standard that we discussed earlier where
     18      A It's the daily housekeeping plan.                        18   it spoke to it that they will be responsible for
     19      Q So this is the set of guidelines which GEO               19   cleaning their immediate living areas.
     20   implements at Adelanto for cleaning and sanitation; is        20      Q And GEO policy 12.1.4, the sanitation policy;
     21   that accurate?                                                21   correct?
     22      A It's -- yes, basic guide for the cleaning and            22      A Detainee 12.1.4 does state detainees are
     23   sanitation of the facility.                                   23   responsible for the cleanliness of those areas. Their
     24      Q And at the very top it says that the                     24   immediate living areas.
     25   housekeeping -- the facility establishes this                 25      Q Thank you.
                                                             Page 214                                                          Page 216

      1   housekeeping plan to maintain the physical plant and to        1          Looking at Exhibit 34, at page 3, which is on
      2   ensure that sanitation and safety practices applies with       2   your screen, under facility clean up, daily cleaning
      3   applicable laws, codes, regulations and standards              3   schedule, there's a chart of different areas of the
      4   relating to sanitation and safety within the facility;         4   facility that need to be cleaned, per the daily cleaning
      5   is that correct?                                               5   schedule.
      6      A Yes.                                                      6          Are there any of these areas that are not
      7      Q Is this housekeeping plan implemented on the              7   cleaned by detainee workers in the Voluntary Work
      8   ground at the Adelanto Detention Center?                       8   Program?
      9      A Yes.                                                      9          MS. ARMSTRONG: Object as vague. Ambiguous.
     10      Q If you turn to page 3 of this document,                  10          THE WITNESS: There's -- there's windows and
     11   Exhibit 34? "Pot cleaning, on a weekly basis or as            11   floors and walls and restrooms throughout the building,
     12   needed, all housing units will be subject to a total          12   secure side and non-secure side. So, yes, and if
     13   sanitation mission to assure standards are met and            13   detainees don't go to work one day in a certain area,
     14   maintained. The responsibility for cleaning each              14   staff will clean it.
     15   housing unit will be shared by all shifts."                   15   BY MS. WRIGHT:
     16         Do you see that?                                        16      Q With respect to the secure side only, are there
     17      A Yes.                                                     17   any of these areas that we're looking at on this chart
     18      Q Is this talking about the sanitation policy              18   on page 3 of Exhibit 34, where detainees do not clean?
     19   that we discussed earlier, 12.1.4, which is Exhibit 23?       19          MS. ARMSTRONG: Objection. Vague.
     20         MS. ARMSTRONG: Objection. Calls for                     20          THE WITNESS: There's jobs available for all
     21   speculation. What was the exhibit number?                     21   those areas to be cleaned. And if it's in a housing
     22         MS. WRIGHT: 23.                                         22   unit and it's part of their immediate living area,
     23         MS. ARMSTRONG: I'll find it for you.                    23   they're responsible to clean it.
     24         THE WITNESS: Can you restate your question?             24   BY MS. WRIGHT:
     25   I'm sorry.                                                    25      Q So the answer to my question is yes?
                                                             Page 215                                                          Page 217

                                                                                                            55 (Pages 214 - 217)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 57 of 78 Page ID
    Job No. 3431598               #:2238
      1       A Yes.                                                    1         MS. ARMSTRONG: Objection. Vague?
      2       Q Sorry. I think I'm tripping myself up here.             2         THE WITNESS: My testimony, if I recall, was
      3   To make sure we're on the same page, within the secure        3   there -- according to PBNDS, they're responsible for the
      4   side of the facility in east and west, detainees are          4   cleanliness of their immediate living area.
      5   responsible for cleaning all of the areas that are            5   BY MS. WRIGHT:
      6   listed on the chart on page 3 of Exhibit 34?                  6      Q So within a detainee's immediate living area
      7          MS. ARMSTRONG: Objection. Misstates prior              7   each and every detainee at Adelanto is responsible for
      8   testimony.                                                    8   cleaning the floors, divider walls, window sills, sinks
      9   BY MS. WRIGHT:                                                9   and commodes, showers, trash receptacles, furniture,
     10       Q Correct?                                               10   equipment and stainless steel showers and sinks; is that
     11          MS. ARMSTRONG: Vague.                                 11   your testimony?
     12          THE WITNESS: They'll clean -- there's jobs            12         MS. ARMSTRONG: Objection. Misstates prior
     13   available for them to clean all of these areas. And if       13   testimony.
     14   it isn't cleaned by detainee population, it will be          14         THE WITNESS: I'm saying that's what is stated
     15   cleaned by staff.                                            15   in PBNDS as part of their immediate living area.
     16   BY MS. WRIGHT:                                               16   There's also jobs through the Voluntary Work Program for
     17       Q What's the difference between an immediate             17   detainee porters that allow for those functions to be
     18   living area and a living area?                               18   done through the Voluntary Work Program.
     19       A A living area is, in general, a housing unit.          19   BY MS. WRIGHT:
     20   The immediate living area is the area of a housing unit      20      Q My question is really simple. It's really
     21   that they actually are assigned to. As I stated              21   clear. The personal housekeeping requirement of the
     22   earlier, there's four pods in a housing unit. So you         22   PBNDS as you interpret it requires each and every
     23   have four individual pods that are comprised of living       23   detainee to clean the areas that are listed in this
     24   areas.                                                       24   chart; is that correct?
     25       Q Turn to the next page, please, of Exhibit 34.          25      A If it's part of the immediate living area.
                                                            Page 218                                                        Page 220

      1   On page 4, this is called -- entitled Housing Unit            1     Q     Thank you.
      2   Cleaning Schedule.                                            2          MS. ARMSTRONG: Can we take a break?
      3          Within the secured area of east and west, are          3          MS. WRIGHT: Sure.
      4   there any areas represented in this chart where               4          THE VIDEOGRAPHER: We are going off the record.
      5   detainees do not clean?                                       5   The time is 3:02 p.m.
      6          MS. ARMSTRONG: Objection. Vague.                       6          (Whereupon a recess was taken.)
      7          THE WITNESS: Detainees, there are jobs for             7          THE VIDEOGRAPHER: We are going back on the
      8   them to clean this or there's also several areas that         8   record. The time is 3:25 p.m.
      9   would be part of their immediate living area. Again, if       9   BY MS. WRIGHT:
     10   it's not cleaned by the population, it would be cleaned      10       Q Warden Janecka, what happens when there's an
     11   by staff.                                                    11   insufficient number of detainee workers to staff any
     12   BY MS. WRIGHT:                                               12   particular Voluntary Work Program crew?
     13       Q So the answer is that there are no areas in            13       A If we need somebody to perform the job
     14   this list where detainees do not clean; is that correct?     14   function, we get staff from throughout the building to
     15          MS. ARMSTRONG: Objection. Vague.                      15   perform those functions.
     16          THE WITNESS: My answer was there's jobs that          16       Q Do you have to pay that GEO staff overtime?
     17   would -- detainee jobs through the Voluntary Work            17       A If there's a need to, we will. If it can be
     18   Program that would allow for the -- or call for the          18   accomplished during their normal hours of work they'll
     19   cleaning of all of these areas. And several of these         19   get their straight pay.
     20   areas are a part of the immediate living area that PBNDS     20       Q Are there any other consequences to the
     21   allows for or requires them to maintain.                     21   facility when an insufficient number of detainees work
     22   BY MS. WRIGHT:                                               22   in the Voluntary Work Program?
     23       Q And the PBNDS requires each and every detainee         23       A Not to my knowledge, no.
     24   to maintain these spaces within their immediate living       24       Q Let's look at Exhibit 35.
     25   area? That's your testimony?                                 25   ///
                                                            Page 219                                                        Page 221

                                                                                                           56 (Pages 218 - 221)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 58 of 78 Page ID
    Job No. 3431598               #:2239
     1         (Plaintiffs' Exhibit 35 was marked for                1   that -- or not enough staff that was there, but our
     2   identification by the Certified Shorthand Reporter and      2   mission is to serve the meal.
     3   attached hereto.)                                           3   BY MS. WRIGHT:
     4   BY MS. WRIGHT:                                              4      Q How often would you estimate that it occurs
     5      Q This is an e-mail. And, again, you can look at         5   that GEO has to shut down one of the dining halls,
     6   the screen. This is an e-mail chain and we'll start at      6   because there's not enough staff to run the dining hall?
     7   the very end, because that's the earliest e-mail.           7      A Periodically. I don't know exactly.
     8   Exhibit 35 is an e-mail chain that starts with an e-mail    8      Q What -- ballpark, has it happened this month?
     9   from Theodore Hauser, dated March 4th, 2018. The e-mail     9      A Not to my knowledge.
    10   is sent to you, James Janecka. And the subject is          10      Q Has it happened in 2019 that not all four
    11   Kitchen Staff and Their Lunches.                           11   dining halls could be run on any given shift, because of
    12         Do you see that?                                     12   a lack of staff?
    13      A Yes.                                                  13      A I don't know exactly. It's -- I know it's the
    14      Q Did you receive this e-mail?                          14   exception and not the norm.
    15      A I'm on the e-mail string, yes.                        15      Q But you have no knowledge as you sit here today
    16      Q Now, it says, "This evening, we are only              16   that this has happened this year; is that right?
    17   running three chow halls again, because in addition to     17      A Not that I can think of, specifically. It may
    18   the lacking detainee workers, kitchen staff took their     18   have.
    19   lunch."                                                    19      Q Go ahead and turn to the first page of this
    20         What do you understand Mr. Houser to be talking      20   e-mail chain, Exhibit 35. You see that Michelle Keeney
    21   about here?                                                21   forwarded this e-mail -- this e-mail chain on March 6th,
    22         MS. ARMSTRONG: Objection. Calls for                  22   2018 to Patricia Love and Theodore Hauser. And the
    23   speculation.                                               23   subject line is, again, Kitchen Staff and the Their
    24         THE WITNESS: My understanding of the e-mail is       24   Lunches.
    25   there weren't enough detainee workers or staff at that     25          Do you see that?
                                                         Page 222                                                          Page 224

     1   time to run four dining halls at west. So the meal that     1      A Yes.
     2   appears to be the evening meal was fed out of three         2      Q Now, Ms. Keeney is reporting that on Saturday,
     3   dining halls.                                               3   they were only able to run three chow halls at dinner,
     4   BY MS. WRIGHT:                                              4   because they had only six detainee workers, one of them
     5      Q And if you look at the next e-mail in the              5   being a dishwasher. And they were told there wasn't
     6   chain, this is from Patricia Love on March 4th. And         6   enough officers to run four chow halls.
     7   you're not copied on this part of the chain, but she        7         Do you see that?
     8   says, "It is never our expectation to run fewer than all    8      A Yes.
     9   four dining halls."                                         9      Q Do you have any reason to believe that's not
    10         Do you agree with that sentence?                     10   true?
    11      A It's -- we have four dining halls, so it's            11      A That's what's written. I don't have a reason
    12   expected. It's not required.                               12   to believe she would lie.
    13      Q What is "it" in that sentence?                        13      Q And then it says the reason they only ran three
    14      A To run all four dining halls, there's no              14   chow halls was because they only had seven detainees,
    15   requirement for it.                                        15   who two of which were dishwashers.
    16      Q But you expect to run all four dining halls at        16         Do you see that?
    17   the Adelanto Facility?                                     17      A Yes.
    18      A If we can, yes.                                       18      Q Do you have any reason to believe that's not
    19      Q Are there any other circumstances aside from a        19   true?
    20   worker shortage or staffing shortage that prevent you      20      A It's what's written, so...
    21   from running all four dining halls?                        21      Q Do you have any reason to believe that that's
    22         MS. ARMSTRONG: Objection. Vague.                     22   not true?
    23         THE WITNESS: If I can think of something, it         23      A No.
    24   may be that maybe we had an equipment failure or           24      Q So when there are not enough detainee workers
    25   something in one of the dining halls. Other than           25   to staff all four chow halls, GEO suspends operation in
                                                         Page 223                                                          Page 225

                                                                                                         57 (Pages 222 - 225)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 59 of 78 Page ID
    Job No. 3431598               #:2240
     1    some of the chow halls; is that right?                    1      were not working in these areas prior to your e-mail?
     2       A If we have to run less than four, we run four,       2         A It was -- apparently, it was evident to me that
     3    but the meal is still served to the population.           3      the sanitation slipped. If they were working, it wasn't
     4       Q So you agree with that I just said?                  4      up to standards of -- that I set for the facility
     5          MS. ARMSTRONG: Objection. Vague.                    5      sanitation.
     6          THE WITNESS: I agree that if we don't have          6         Q So these detainees that you're referencing here
     7    enough staff, GEO staff, or detainee workers, that we 7          in this e-mail are detainee workers participating in the
     8    may have to shut down the dining hall.                    8      Voluntary Work Program?
     9    BY MS. WRIGHT:                                            9         A Yes.
    10       Q Hand you now Exhibit 36.                            10         Q What's a D-space?
    11          (Plaintiffs' Exhibit 36 was marked for             11         A It's the area around the housing unit control.
    12    identification by the Certified Shorthand Reporter and 12           Q Are detainees allowed inside housing unit
    13    attached hereto.)                                        13      control?
    14    BY MS. WRIGHT:                                           14         A No.
    15       Q This is another e-mail chain. So as before,         15         Q Who cleans that space?
    16    we'll start on the last page, which in this context here 16         A Staff.
    17    is really page 2, which is Bates Stamped 2295.           17         Q Is -- are D-spaces subject to the personal
    18    Geo-Novoa-2295.                                          18      housekeeping policy that we've discussed earlier?
    19          Now, this is an e-mail from you, James Janecka. 19            A It's a common area outside of the actual living
    20    Do you see?                                              20      areas in the housing unit. It's -- it's like an
    21       A Yes.                                                21      octagon. If you want to describe. You have a control
    22       Q And it was sent on Tuesday, May 26th of 2015 22             center in the middle of four pods that are outside of
    23    is that correct?                                         23      the pods, in the middle. It's basically a round
    24       A Yes. That's the date.                               24      hallway. And there are -- that's areas that the
    25       Q Okay. And you wrote, "After walking through 25              volunteer work program works.
                                                           Page 226                                                          Page 228

      1   west today, it is very evident sanitation has slipped        1      Q But that area is not part of the immediate
      2   backwards several notches. We need all shifts to start       2   living area that is subject to the personal housekeeping
      3   putting detainees to work in the hallways, medical           3   requirement?
      4   intake, the D-spaces and hallways leading to the housing     4      A It's in the immediate housing unit. I'm not
      5   units, et cetera."                                           5   for sure if it's considered immediate housing area that
      6         Is that correct?                                       6   we talked about earlier, but it's in the immediate
      7      A Yes.                                                    7   housing unit itself.
      8      Q What did you mean when you wrote, "We need all          8      Q So under the personal housekeeping requirement
      9   shifts to start putting detainees to work in the             9   as you interpret it, each and every detainee could be
     10   hallways, medical intake, the D-spaces and the hallways     10   required to clean the D-spaces?
     11   leading to the housing units, et cetera."                   11      A They could. It's part of the housing area,
     12      A Those are all areas that the voluntary work            12   part of the immediate area.
     13   crews work in.                                              13      Q I'll hand you Exhibit 37.
     14      Q What did you mean when you said we need all            14         (Plaintiffs' Exhibit 37 was marked for
     15   shifts to start putting detainees to work in those          15   identification by the Certified Shorthand Reporter and
     16   spaces?                                                     16   attached hereto.)
     17      A Calling the crews out to work and working.             17   BY MS. WRIGHT:
     18      Q How do you start putting detainees to work?            18      Q We have another e-mail chain. And we'll start
     19      A You call them out. If they show up for work,           19   at the bottom of the first page, which is Bates
     20   they go to work.                                            20   No. GEO-Novoa-5839. That's where it starts. This is an
     21      Q What do you mean call them out?                        21   e-mail from you, James Janecka, dated Tuesday,
     22      A You announce those detainees names for those           22   April 4th, 2017. The subject is East Sanitation.
     23   job assignments to come out and work. If they come out      23         Do you see that?
     24   to work, they go to work.                                   24      A Yes.
     25      Q So is it your recollection that the detainees          25      Q Okay. If you turn to the next page. You
                                                           Page 227                                                          Page 229

                                                                                                          58 (Pages 226 - 229)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 60 of 78 Page ID
    Job No. 3431598               #:2241
      1   wrote, "After a tour of the east building this morning,        1   BY MS. WRIGHT:
      2   I was totally frustrated with the lack of cleaning that        2      Q But it happens on occasion?
      3   has been done in the last week. The building honestly          3      A Very rarely, but it has happened.
      4   looked the worst I have ever seen it in the 2.5 years          4      Q Is removing the TV a form of punishment?
      5   that I have been here. There was not one detainee              5      A It's not a punishment. There's no normal
      6   working or being asked to work in the entire building,         6   sanctions that go with it.
      7   housing units, hallways, kitchen, laundry, intake,             7      Q Is removing access to recreation a punishment?
      8   et cetera." And then in capital letters, "Not One.             8      A It's not -- it's not a formal sanction. We can
      9   This is totally unacceptable," followed by two                 9   give them recreation later. Do what we call a make up
     10   exclamation marks. "Once lunch is complete, I expect          10   day to give them a make up day.
     11   all TV, Xbox and recreation to be suspended until the         11      Q But the point here is that you ordered your
     12   building is clean and presentable. We can't shut down         12   subordinates in east to suspend TV, Xbox and recreation
     13   courts, medical visits, attorney visits, et cetera. We        13   so that the detainees would clean the facility; right?
     14   have a tour tomorrow and Friday."                             14      A Well, they would have cleaned the housing
     15          Did I read that correctly?                             15   units, which are required. And if -- if they didn't
     16      A Yes.                                                     16   have detainees that went to work in those areas that I
     17      Q Can you describe to me why you sent this                 17   was going to have to have all staff available to get
     18   e-mail?                                                       18   those areas clean.
     19      A Again, the sanitation expectations are the --            19      Q But this is talking about more than just the
     20   the sanitation was not up to my expectations of what I        20   housing units. This is talking about the hallways, the
     21   believe should be there.                                      21   kitchen, the laundry, the intake, et cetera; right? So
     22      Q How often are you frustrated with the lack of            22   this is talking about the entire east facility?
     23   cleaning in the facility?                                     23      A That's correct.
     24      A Again, it's the expectation and not the norm.            24      Q So your practice and policy at the Adelanto
     25      Q You said there was not one detainee working or           25   Detention Center is to suspend recreation to incentivize
                                                             Page 230                                                          Page 232

     1    being asked to work in the entire building.                    1   or entice workers to clean when you feel it's necessary?
     2          Do you mean here that there was not a single             2         MS. ARMSTRONG: Objection. Misstates prior
     3    detainee working in the Voluntary Work Program in the          3   testimony.
     4    entire building?                                               4         THE WITNESS: I didn't say it was a policy or
     5        A I didn't see any detainees out working that              5   practice. It can be allowed. And if I don't have
     6    day.                                                           6   enough detainees from the Voluntary Work Program to go
     7        Q When you said there was not one detainee being           7   into those departments, then the staff that are working
     8    asked to work in the entire building, does that refer to       8   there, they are going to have to GI them.
     9    the personal housekeeping requirement?                         9   BY MS. WRIGHT:
    10        A I'm referring to housing unit, so that's their          10      Q What does GI mean?
    11    immediate living area.                                        11      A Clean them thoroughly.
    12        Q Right. Because GEO can't ask detainees to work          12      Q What does GI stand for?
    13    except for that personal housekeeping requirement;            13      A I don't -- GI is referred to -- it's a military
    14    right?                                                        14   term as a GI, a thorough cleaning.
    15        A Right.                                                  15      Q Do you agree that suspending recreation time
    16        Q You said that this was totally unacceptable             16   for a detainee is a form of punishment?
    17    with two exclamation marks. Once lunch is complete, you       17         MS. ARMSTRONG: Objection. Misstates prior
    18    expect all TV, Xbox and recreation to be suspended until      18   testimony.
    19    the building is clean and presentable. How often do you       19         THE WITNESS: It's allowed. And if I need to
    20    suspend all recreation until the entire building,             20   make up recreation time. I can make up the number of
    21    including hallways, kitchen, laundry and intake is clean      21   hours at a make up day during that week.
    22    can presentable?                                              22   BY MS. WRIGHT:
    23          MS. ARMSTRONG: Objection. Compound. Vague.              23      Q That's not the question I asked. I asked, do
    24          THE WITNESS: Very rare.                                 24   you agree that suspending recreation time is a form of
    25    ///                                                           25   punishment?
                                                             Page 231                                                          Page 233

                                                                                                             59 (Pages 230 - 233)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 61 of 78 Page ID
    Job No. 3431598               #:2242
      1      A No.                                                        1   as a form of punishment when a detainee declines to
      2      Q Is it a reward?                                            2   clean their living space?
      3      A Excuse me?                                                 3       A Remember we discussed that sanction as one of
      4      Q Is it a reward?                                            4   12 or 13 other sanctions, yes.
      5      A No.                                                        5       Q Do you recall whether any detainee were placed
      6      Q How often do you suspend recreation for                    6   in disciplinary segregation or restriction as a result
      7   detainees?                                                      7   of the incident that you're discussing here in
      8      A Rarely.                                                    8   Exhibit 37?
      9      Q Do detainees have a right to recreation?                   9       A No.
     10      A It's a program activity that can be suspended.            10       Q You don't recall or it didn't happen?
     11      Q My question was do detainees have a right to              11       A To my knowledge, it did not happen.
     12   recreation?                                                    12       Q Do you agree that GEO relies on detaining
     13      A To my knowledge, it's not a right.                        13   workers to perform daily operation and maintenance tasks
     14      Q Is access to recreation a requirement under the           14   at the Adelanto Facility?
     15   PBNDS?                                                         15       A If they go to work, we rely on them to perform
     16      A Yes.                                                      16   the function. If they don't go to work, then staff
     17      Q So detainees at the Adelanto Detention Facility           17   perform the function.
     18   have a right under the PBNDS to recreation time?               18       Q Is it more expensive for GEO when the staff
     19         MS. ARMSTRONG: Objection. Vague.                         19   performs those functions than when the detainees perform
     20         THE WITNESS: PBNDS speaks to the number of               20   those functions?
     21   hours of recreation or outdoor time or out of cell time.       21         MS. ARMSTRONG: Objection. Vague.
     22   I don't know specifically what it states.                      22         THE WITNESS: I have to pay staff irregardless
     23   BY MS. WRIGHT:                                                 23   if they work. So they're at work for their normal work
     24      Q In this case, did you actually, you or your               24   schedule. I have their labor cost irregardless.
     25   subordinates actually suspend TV, Xbox and recreation          25   ///
                                                              Page 234                                                                 Page 236

      1   time until the entire east building was clean and               1 BY MS. WRIGHT:
      2   presentable?                                                    2    Q     But sometimes, they have to pay overtime;
      3      A I don't recall.                                            3 right?
      4      Q Do you recall whether you made up the                      4    A     Periodically.
      5   recreation time, if you did indeed suspend it?                  5    Q     How often does that happen?
      6         MS. ARMSTRONG: Objection. Calls for                       6        MS. ARMSTRONG: Objection. Vague.
      7   speculation. He's testified he doesn't remember.                7        THE WITNESS: I -- when you say how often does
      8         THE WITNESS: I can't recall at this time.                 8 that recur, can be a little more specific?
      9   BY MS. WRIGHT:                                                  9 BY MS. WRIGHT:
     10      Q Now, with respect to the detainee workers who             10    Q     I can. And we'll do that with Exhibit 37 --
     11   are not being asked to work in their housing units, we         11 excuse me -- 38.
     12   agreed that that was part of the personal housekeeping         12        (Plaintiffs' Exhibit 38 was marked for
     13   requirement; right? Detainees can be asked to work             13 identification by the Certified Shorthand Reporter and
     14   pursuant to the personal housekeeping requirement;             14 attached hereto.)
     15   right?                                                         15 BY MS. WRIGHT:
     16      A Yes. PBNDS requires or states that detainees              16    Q     This is another e-mail chain, so we'll start at
     17   are responsible for cleaning their immediate living            17 the last page. This e-mail starts with a message from
     18   areas.                                                         18 Sharon Buczkowske, Ms. B, on February 16th on 2017. And
     19      Q And under the sanitation policy, there are                19 it's been forwarded up to you.
     20   other disciplinary measures that are available when            20        Do see your name here?
     21   detainees do not participate in cleaning pursuant to the       21    A     Yes.
     22   housekeeping policy; right?                                    22    Q     Okay. And Ms. B says, "I've instructed the
     23      A There was some listed. I can't quote them.                23 morning staff to stay for overtime to help serve lunch.
     24      Q Do you remember earlier today our discussion              24 Detainee workers are not coming to work today."
     25   about the use of disciplinary restriction or segregation       25        Do you see that?
                                                              Page 235                                                                 Page 237

                                                                                                                     60 (Pages 234 - 237)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 62 of 78 Page ID
    Job No. 3431598               #:2243
      1      A Yes.                                                    1 service?
      2      Q So is this an example on February 26th, 2017            2    A    Approximately -- approximately 30.
      3   when GEO morning staff had to be paid overtime to stay       3    Q    Does GEO employ any dishwashers non-detainee
      4   because not enough detainee workers volunteered for the      4 dishwashers?
      5   lunch shift?                                                 5    A    Not -- I mean not specific titles to that, no.
      6      A It appears to be, according to Ms. B's e-mail.          6 They're --
      7      Q But you have no personal knowledge of how often         7    Q    I'm going to hand you what has been previously
      8   this occurs where GEO staff have to be paid overtime for     8 marked as Exhibit 15.
      9   stepping in when --                                          9        MS. ARMSTRONG: Again, this -- is this an
     10      A Not --                                                 10 exhibit that was previously marked and now we have a
     11      Q -- detainees -- when there are not enough              11 version that has Bates numbers?
     12   detainees to do the work?                                   12        MS. WRIGHT: This is identical to the version
     13         MS. ARMSTRONG: Objection. Vague.                      13 that we've used in one of the other depositions.
     14         THE WITNESS: Not specifically. It happens             14        MS. ARMSTRONG: As Exhibit 15. And now this
     15   periodically.                                               15 version includes the Bates number ADELANTO-SDT-0002103.
     16   BY MS. WRIGHT:                                              16        MS. WRIGHT: We did not have those Bates
     17      Q If -- it sounds like it's not ideal for GEO to         17 numbers.
     18   have its own staff running the maintenance and operation    18        MS. ARMSTRONG: I'm sorry. I understand.
     19   functions that detainee workers can perform.                19        MS. WRIGHT: Yeah, no problem.
     20         Do you agree with that?                               20        (Plaintiffs' Exhibit 15 was previously marked
     21         MS. ARMSTRONG: Objection. Vague.                      21 for identification by the Certified Shorthand Reporter
     22         THE WITNESS: It may not be ideal, but it's            22 and attached hereto.)
     23   hour responsibility to provide the services.                23 BY MS. WRIGHT:
     24   BY MS. WRIGHT:                                              24    Q    Mr. Janecka, this is an Amendment of
     25      Q I'm not sure I understand your question -- your        25 Solicitation Slash/Modification of Contract,
                                                           Page 238                                                               Page 240

     1    answer. It's not ideal -- well, actually, it's fine.         1   Amendment No. P00020. And it looks like it was signed
     2          How many warehouse clerks do you employ at the         2   on December 1st, 2015 by Cynthia Herrera. This is a
     3    Adelanto Detention Center?                                   3   modification to the IGSA.
     4       A Staff?                                                  4          Have you seen this document before?
     5       Q That's right?                                           5      A Yes.
     6       A GEO staff?                                              6      Q When was the last time you saw this?
     7       Q GEO staff. Thank you for the clarification.             7      A I can't be specific as to what date it was.
     8       A I have a warehouse supervisor and one clerk.            8      Q Was it this week?
     9       Q How many janitors did you say that you employ?          9      A This is an old document, so it's been a while
    10       A I'm authorized seven.                                  10   since I referred to it.
    11       Q But only six are currently employed?                   11      Q Okay. Let's look at page Bates Stamp
    12       A I believe that's correct.                              12   ADELANTO-SDT-2105. This is a Minimum Guaranteed
    13       Q How many laundry technicians do you employ?            13   Staffing Plan. My understanding is that this is -- this
    14       A I believe it's three.                                  14   is a staffing plan for when there are 1,455 detainees at
    15       Q And you said that there are five detainee              15   the Adelanto Detention Center; is that correct?
    16    workers who work in the laundry as part of the Voluntary    16      A It's correct.
    17    Work Program; is that right?                                17      Q Okay. So under this staffing plan, the Minimum
    18       A I don't recall stating that, but that's an             18   Guaranteed Staffing Plan -- you know what, we're going
    19    approximate number.                                         19   to do -- we're going to go through the staffing plan.
    20       Q How many GEO employees work in maintenance at          20   And I'm going to make a little chart as we go. And then
    21    Adelanto?                                                   21   we will enter that into evidence. So if you will
    22       A I have a supervisor, five or six maintenance           22   indulge me.
    23    techs. I forget the exact number. And two -- two tool       23          How many warehouse clerks are provided for in
    24    room clerks.                                                24   this staffing plan, full-time employees?
    25       Q And how many GEO employees work in food                25      A On this staffing plan?
                                                           Page 239                                                               Page 241

                                                                                                                 61 (Pages 238 - 241)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 63 of 78 Page ID
    Job No. 3431598               #:2244
      1      Q That's correct.                                                  1   document?
      2      A Zero.                                                            2   BY MS. WRIGHT:
      3      Q So Minimum Guarantee Staffing Plan, there's                      3       Q That is what I'm asking. We're just talking
      4   zero warehouse clerks.                                                4   about this document right now.
      5         How many janitors are provided for in this                      5       A Okay. Because --
      6   staffing plan?                                                        6       Q We're talking about the document that is Bates
      7      A On this staffing document, three.                                7   labeled ADELANTO-SDT-0002108.
      8      Q How many laundry technicians?                                    8       A Right. On the document, it's six -- or I'm
      9      A Two.                                                             9   sorry -- 8. I didn't see it clearly.
     10      Q Let's turn to the next -- oh, no, same page.                    10       Q And how many food service workers including
     11         How many maintenance -- maintenance workers?                   11   managers and supervisors are required when the staffing
     12      A Total of six.                                                   12   plan is at max capacity pursuant to this document?
     13      Q A total of six. And that includes a                             13       A The staffing plan authorizes 27.
     14   maintenance supervisor; right?                                       14       Q So the difference here between minimum
     15      A Correct.                                                        15   guaranteed and maximum beds is 485 detainees, but
     16      Q And we've already established that detainees                    16   according to these staffing plans, despite an increase
     17   are not supervisors --                                               17   in the population of 485 detainees, GEO does not need to
     18      A Correct.                                                        18   staff additional janitors.
     19      Q -- in the work program?                                         19          You see that; right?
     20         How many food service workers are presented for                20       A On the --
     21   in this staffing plan total?                                         21          MS. ARMSTRONG: Objection. Assumes facts not
     22      A Twenty-seven.                                                   22   in evidence.
     23      Q And that includes managers, supervisors,                        23          THE WITNESS: On this staffing document, there
     24   workers and clerks; right?                                           24   were none allotted.
     25      A That's correct.                                                 25   ///
                                                                    Page 242                                                         Page 244

      1    Q     Okay. Go ahead and flip the page of Exhibit 15                 1   BY MS. WRIGHT:
      2 to the page Bates marked ADELANTO-SDT-0002107. Here                     2      Q And that's because detainee workers would
      3 we've got-- oops. I'm sorry. Wrong page.                                3   theoretically work to clean the facility?
      4        Please turn to the page marked 2108?                             4      A No. The janitor strictly worked the
      5        MS. ARMSTRONG: 2108?                                             5   administrative areas outside of the secure area. I
      6        THE WITNESS: Okay.                                               6   can't speak to the company and ICE's rationale for
      7 BY MS. WRIGHT:                                                          7   agreeing to this document.
      8    Q     This is the staffing plan at full capacity,                    8      Q So more janitors are not needed with the
      9 which is 1,940 beds; right?                                             9   facility increases, because why? Can you explain that
     10    A     Yes.                                                          10   to me?
     11    Q     Okay. When there is full capacity, when there                 11      A I can't speak to why this document didn't have
     12 are 1,940 detainees at the Adelanto Detention Center,                  12   more janitors built into it.
     13 how many warehouse clerks do you need?                                 13      Q Why would GEO need to employ only two laundry
     14    A     We have one.                                                  14   technicians in the context when the detainee population
     15    Q     How many janitors do you need?                                15   increases by 485 people?
     16    A     We have seven at the moment --                                16          MS. ARMSTRONG: Objection. Calls for
     17    Q     And that's --                                                 17   speculation.
     18    A     -- authorized -- on the document, it says                     18          THE WITNESS: I can't speak to it, but the
     19 three?                                                                 19   laundry departments did not change in their physical
     20    Q     Okay. How many laundry technicians do you                     20   plant size.
     21 need?                                                                  21      Q But the quantity of laundry that needs to be
     22    A     Strictly technicians, it has two.                             22   laundered would change with 485 additional bodies.
     23    Q     How many maintenance workers do you need total                23          Don't you agree?
     24 including the supervisor?                                              24      A I can't speak to why the company and ICE agreed
     25        MS. ARMSTRONG: Are you asking what's on the                     25   that those were the approved numbers. I had no
                                                                    Page 243                                                         Page 245

                                                                                                                   62 (Pages 242 - 245)
                                                               Veritext Legal Solutions
                                                                    800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 64 of 78 Page ID
    Job No. 3431598               #:2245
     1   involvement in it.                                          1      Q Do you know whether Paul Laird, the western
     2      Q Do you agree that the amount -- the quantity of        2   regional vice president, has authority to create
     3   laundry that would need to be laundered would increase      3   staffing plans at Adelanto?
     4   with the addition of 485 detainees?                         4      A To my knowledge, no. He may have some input,
     5      A The laundry will increase.                             5   but create, no, not to my knowledge.
     6      Q And the work in the laundry rooms will increase        6      Q No, he doesn't have authority to do it or no,
     7   as a result.                                                7   you don't know?
     8         Do you agree with that?                               8      A To my knowledge, I -- I'm not aware of him
     9      A There would be some increase.                          9   having the authority to do it.
    10      Q And let's look at the food service column.            10      Q Does David Donahue create staffing plans for
    11   Under this staffing plan, GEO needs 27 food service        11   Adelanto?
    12   workers at minimum capacity and 27 food service workers    12      A He has involvement. I can't speak to his
    13   at maximum capacity.                                       13   authority. I don't know all of his authorities when it
    14         Why do you think that there's no change in           14   comes to these documents.
    15   between those two plans?                                   15      Q Do you, as the warden of the Adelanto Detention
    16         MS. ARMSTRONG: Objection. Calls for                  16   Center, have any input in creating staffing plans, like
    17   speculation.                                               17   the one that we're looking at right now?
    18         THE WITNESS: Again, I didn't have involvement        18      A I can make a suggestion or a comment, may
    19   in developing the staffing document. I can't speak for     19   not -- may or may not be considered.
    20   whomever developed it.                                     20      Q How frequently do you make suggestions or
    21   BY MS. WRIGHT:                                             21   comments?
    22      Q Do you know who developed this staffing plan?         22      A I think I mentioned this morning, when we were
    23      A Not off the top of my head, no.                       23   speaking, regarding janitor -- GEO janitorial staff,
    24      Q Is it someone at GEO?                                 24   that there was a discussion between my regional vice
    25      A Not for sure.                                         25   president, Mr. James Black, and myself, that GEO added
                                                         Page 246                                                         Page 248

     1      Q But you as the warden of the Adelanto Detention        1   for additional janitors, whether I make a suggest and
     2   Center are not responsible for coming up with staffing      2   it's considered or not it way above my authority.
     3   plans for your own facility?                                3       Q Did you have any input with respect to these
     4         MS. ARMSTRONG: Objection. Misstates prior             4   staffing numbers that were looking at in Exhibit 15?
     5   testimony.                                                  5       A On this document, your -- specific to this
     6         THE WITNESS: I don't have the authority to            6   document; correct?
     7   develop an entire staffing plan.                            7       Q I'm talking about Exhibit 15, that's correct,
     8   BY MS. WRIGHT:                                              8   the document in front of you?
     9      Q Who does?                                              9       A I don't recall specific input. I -- not that I
    10      A It's done at a level much higher than mine.           10   recall at this time.
    11      Q Which level?                                          11       Q So your testimony is that you don't know who
    12      A I'm not exactly sure who develops them in the         12   created this staffing plan that we're looking at here
    13   corporate office.                                          13   for the Adelanto Detention Center; is that correct?
    14      Q Okay. Let's talk about the corporate office.          14       A I don't know who created a final version. I
    15   Your immediate supervisor, remind me of who that is?       15   don't.
    16      A Joe Moorehead.                                        16       Q Who created a draft version?
    17      Q And he's in Los Angeles?                              17       A I don't know.
    18      A Correct.                                              18       Q Who should we be asking these questions to if
    19      Q And his title is?                                     19   it's not you?
    20      A Director western region director of operations.       20       A Someone at the corporate office develops our
    21      Q Do you know whether Joe Moorehead creates             21   contractual staffing plan. I'm not sure who that
    22   staffing plans for the Adelanto Detention Center?          22   individual is.
    23      A He may have some involvement, but as far as           23       Q And these numbers are different today, you've
    24   creating them to become a contractual document not to my   24   said; is that correct?
    25   knowledge.                                                 25          MS. ARMSTRONG: Objection. Vague.
                                                         Page 247                                                         Page 249

                                                                                                        63 (Pages 246 - 249)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 65 of 78 Page ID
    Job No. 3431598               #:2246
     1          THE WITNESS: The number that I recognize as           1   BY MS. WRIGHT:
     2   being different is the janitor numbers.                      2       Q You're the warden of the detention center. You
     3   BY MS. WRIGHT:                                               3   have an understanding of what it takes to maintain and
     4      Q Okay. So let's add this today. And how many             4   operate the Adelanto Detention Center; right?
     5   janitors are staffed pursuant to the current Adelanto        5       A Yes.
     6   Detention Center staffing plan at minimum guaranteed         6       Q You have an understanding of what it takes to
     7   capacity?                                                    7   do the laundry for 1,940 people; right?
     8      A Right now, we operate off the 1,940. My                 8       A Yes.
     9   authorized staffing for janitors is seven.                   9       Q And to run the kitchens for that many people;
    10      Q Okay. But there are only six currently on              10   right?
    11   staff?                                                      11       A Yes.
    12      A I believe. I'm not 100 percent sure, but I             12       Q So if no detainee workers showed up or the
    13   believe seven -- excuse me -- six of seven are filled.      13   Voluntary Work Program ceased to exist, would you have
    14      Q Okay. How many warehouse clerks do you employ          14   to hire additional staff to fulfill those functions?
    15   at the Adelanto Detention Center?                           15         MS. ARMSTRONG: Objection. Compound. Calls
    16      A One.                                                   16   for speculation. Vague.
    17      Q How many laundry technicians?                          17         THE WITNESS: I don't know. As of right now,
    18      A Two.                                                   18   if detainees don't show up, we use additional staff
    19      Q How many maintenance workers?                          19   resources to accomplish whatever tasks needs to be
    20      A Eight.                                                 20   accomplished. It would be above my authority. I don't
    21      Q How many food service workers?                         21   know if it would have to be increased.
    22      A The 27.                                                22         MS. WRIGHT: We'll enter this chart into the
    23      Q Okay. So the only change between the document          23   record as Exhibit 39.
    24   that we we're looking at, Document 15, and today, to        24   ///
    25   your knowledge is that four additional janitors --          25   ///
                                                          Page 250                                                       Page 252

     1   janitor positions have been created?                         1         (Plaintiffs' Exhibit 39 was marked for
     2       A To those columns, yes.                                 2   identification by the Certified Shorthand Reporter and
     3       Q And all seven of those janitor positions are to        3   attached hereto.)
     4   clean and maintain areas outside the secured perimeter?      4   BY MS. WRIGHT:
     5       A Primarily, yes.                                        5       Q Okay. Warden Janecka, the Adelanto Facility is
     6       Q That's -- earlier you said that janitors               6   audited on occasion by governmental or non-governmental
     7   maintain the administrative buildings, where detainees       7   organizations; right?
     8   can't go.                                                    8         MS. ARMSTRONG: Objection. Compound.
     9         Are you changing your testimony now?                   9         THE WITNESS: Yes, it's audited.
    10         MS. ARMSTRONG: Objection. Misstates prior             10   BY MS. WRIGHT:
    11   testimony. Argumentative. If you're going to state          11       Q How do you prepare for those audits?
    12   things like that, at least, be accurate about what he       12       A We prepare by trying to ensure that we're
    13   did state earlier, which isn't what you just said.          13   meeting the PBNDS standards and the ACA standards.
    14   BY MS. WRIGHT:                                              14       Q What specific tasks do you undertake in advance
    15       Q Go ahead, sir.                                        15   of an audit?
    16       A I'm not changing any statement. That is where         16       A Could be to ensure our sanitation levels are
    17   the areas they clean.                                       17   up. It could be to ensure -- try to ensure that our
    18       Q If no detains showed up for any voluntary work        18   policies are up to date, post orders, meet with staff
    19   program shifts ever, would these numbers have to change,    19   are some of the things we do.
    20   staffing program numbers have to change?                    20       Q When you meet with staff in advance of an
    21         MS. ARMSTRONG: Objection. Calls for                   21   audit, what is the purpose of that conversation?
    22   speculation.                                                22         MS. ARMSTRONG: Objection. Vague.
    23         THE WITNESS: I can't speak to that. I don't           23         THE WITNESS: It's for their staff awareness of
    24   know.                                                       24   their departments.
    25   ///                                                         25   ///
                                                          Page 251                                                       Page 253

                                                                                                        64 (Pages 250 - 253)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 66 of 78 Page ID
    Job No. 3431598               #:2247
     1    BY MS. WRIGHT:                                                 1      A Correct.
     2       Q Now, the Adelanto Detention Center is                     2      Q Okay. So you were notified that an audit would
     3    accredited by the America Credential Association; is           3   take place on October 24th or 25th of 2016; right?
     4    that right?                                                    4      A Correct.
     5       A That's correct.                                           5      Q And this letter is dated September 20th, 2016.
     6       Q That's known as ACA?                                      6   So you had a little over a month's notice?
     7       A Correct.                                                  7      A Approximately, yes.
     8       Q And to obtain that accreditation and to                   8      Q But in this case, you've got more than a couple
     9    maintain it, ACA conducts audits of Adelanto; right?           9   of months notice of the next audit. You already know
    10       A Correct.                                                 10   the date of that; right?
    11       Q How frequently does ACA conduct an audit of              11      A Our audits are pretty consistent, every three
    12    Adelanto?                                                     12   years. It's going to be around that time period. So I
    13       A Once every three years.                                  13   said late October, early November. I don't know exactly
    14       Q When was the most recent inspection.                     14   the dates.
    15       A It was in 2016, the fall. I forget the month,            15      Q But you've been notified of the date of the
    16    but it was in the fall of 2016.                               16   audit. You just can't recall it as you sit here today?
    17       Q When is the next ACA inspection?                         17      A Correct.
    18       A This fall, 2019.                                         18      Q Hand you Exhibit 41.
    19       Q What day?                                                19         (Plaintiffs' Exhibit 41 was marked for
    20       A I don't know -- it's the latter part of                  20   identification by the Certified Shorthand Reporter and
    21    October, early November. I don't know the specific            21   attached hereto.)
    22    dates off the top of my head.                                 22   BY MS. WRIGHT:
    23       Q But ACA has notified you of the date?                    23      Q Exhibit 41 is an e-mail from Sharon Buczkowske,
    24       A I was -- been notified by my regional office as          24   Ms. B, sent on September 26th of 2016 to you. And the
    25    of the date. I don't know it specifically.                    25   subject line is Day One ACA Mock Walk.
                                                             Page 254                                                         Page 256

      1      Q Have you started preparing for that audit yet?            1          Do you see that?
      2      A We try to stay prepared on a daily basis.                 2      A Yes.
      3      Q But have you undertaken any tasks specifically            3      Q Do you recall receiving this e-mail?
      4   in anticipation of that audit?                                 4      A I don't recall receiving it, but I'm on the
      5      A I emphasized to staff what some of the auditors           5   e-mail.
      6   look for as their on their walk throughs and some of the       6      Q Do you have any reason to think you didn't
      7   requirements.                                                  7   receive it?
      8      Q Okay. I'll hand you Exhibit 40.                           8      A No.
      9          (Plaintiffs' Exhibit 40 was marked for                  9      Q Let's look at the last e-mail in this chain,
     10   identification by the Certified Shorthand Reporter and        10   which actually starts at the bottom of the first page.
     11   attached hereto.)                                             11   So we're looking at the bottom of the page Bates Stamped
     12   BY MS. WRIGHT:                                                12   2274. You can look at the screen, if that's helpful.
     13      Q This is a letter to American Correctional                13   This is an e-mail from you, James Mr. Janecka, dated
     14   Association letterhead. It is dated September 20th,           14   July 20th, 2016. The subject is Day One ACA Mock Walk;
     15   2016, addressed to you, James Mr. Janecka, warden of          15   correct?
     16   Adelanto Detention Facility. And its signed by -- at          16      A Yes.
     17   the bottom by Samuel Meyer at Standards and                   17      Q And in the e-mail you say that you weren't able
     18   Accreditation, ACA.                                           18   to attend all of the Day One ACA Mock Walk, but you did
     19          Are you familiar with this document?                   19   get to attend about two-thirds of it.
     20      A Yes.                                                     20          What is an ACA mock walk?
     21      Q What is this document?                                   21      A An ACA mock walk is our company sends staff in
     22      A It's the notice from ACA that -- when the                22   from our regional office or other facilities, typically,
     23   facility will be going through the ACA audit.                 23   six -- four to six months prior to the actual audit.
     24      Q So this pertains to the 2016 audit, which is             24   And those individuals go through and they are -- they go
     25   the most recent ACA audit; right?                             25   through all the different ACA standards and things that
                                                             Page 255                                                         Page 257

                                                                                                            65 (Pages 254 - 257)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 67 of 78 Page ID
    Job No. 3431598               #:2248
      1   the actual ACA auditors may look at, and point out areas     1   build. It involves review of policy and post orders.
      2   that -- if they need improvement or things that could be     2       Q What ACA files do you build? What does that
      3   improved upon.                                               3   mean?
      4      Q And who from corporate conducts the ACA mock            4       A There's -- I can't quote the exact number, but
      5   walk?                                                        5   there's approximately 400 standards that ACA audits.
      6      A It could be -- it could be somebody from the            6   And there are files that are built for supporting
      7   corporate office. Typically, it's some -- our regional       7   documentation on each one of those approximately 400
      8   compliance director or one of her staff.                     8   standards.
      9      Q And what's her name?                                    9       Q Who maintains those files?
     10      A Heather West.                                          10       A My compliance manager.
     11      Q Who conducted this ACA mock walk from                  11       Q Who is that?
     12   corporate?                                                  12       A Joanne Langill, L-a-n-g-i-l-l.
     13      A I don't recall who was on the walk. I don't            13       Q And what exactly is in the files? Are they
     14   remember.                                                   14   physical files or computer files?
     15      Q Have you already had the ACA mock walk for the         15       A They're computer files. It's in an -- I guess
     16   2019 inspection?                                            16   I'm not an electronics person. I'm not that savvy, but
     17      A No.                                                    17   it's an electronic database-type that maintains the
     18      Q Have you planned it?                                   18   files.
     19      A We have an upcoming remote audit, second or            19       Q What is the database called?
     20   third week in July.                                         20       A I -- I don't know the specific name of the
     21      Q And who from corporate is going to conduct the         21   database.
     22   remote audit?                                               22       Q And so what -- what is specifically within each
     23      A It's going to be some of the regional                  23   file?
     24   compliance team.                                            24       A There's a copy of the standard that ACA
     25      Q And who is that?                                       25   provides to all facilities that fall under their
                                                           Page 258                                                         Page 260

      1      A Heather West, if I'm not mistaken, a gentleman          1   standards. And it will state whatever the standard is.
      2   by the name of Christopher Nardozi. And there's another      2   And then behind it, there will be supporting
      3   lady that works in -- for Heather, that I don't remember     3   documentation to show that you meet the standard.
      4   her name. She may be on the team also.                       4       Q And who creates the supporting documentation to
      5      Q And are those individuals also going to conduct         5   show that the standard is met?
      6   an in-person ACA -- ACA mock walk for the 2019               6       A The documentation is collected from the
      7   inspection?                                                  7   different departments where the standard is applicable
      8      A To my knowledge, I haven't been notified of a           8   to. So each department has a set of standards. Their
      9   personal walk. I have been notified of the remote            9   paperwork is designed to meet the ACA standards. So
     10   audit.                                                      10   it's collected and turned over to Ms. Langill.
     11      Q What does the remote audit entail?                     11       Q And how often do these ACA files get audited?
     12      A It -- it's a review of files and policies and          12   How often are they added to?
     13   procedures.                                                 13       A Some standards require quarterly documentation.
     14      Q Does the remote audit review the conditions on         14   Some standards require annual. It varies on the
     15   the ground, the sanitation and the maintenance on the       15   standard.
     16   ground?                                                     16       Q Let's look at page -- the first page of
     17      A I haven't been notified that we're going to            17   Exhibit 41, Bates Stamp 2274. So you e-mailed your team
     18   have a physical audit at the facility, mock audit yet.      18   on July 20th, 2016 about the mock walk with a list of
     19      Q So the remote audit does not involve an audit          19   tasks that you thought should be attended to before the
     20   of the conditions on the ground?                            20   mock walk; is that right?
     21      A Not if it's a remote, no.                              21       A I think it was actually during the mock audit,
     22      Q So -- and you said the remote audit does               22   because I was -- said I was not able to attend all of
     23   involve looking through records? Is that what you said?     23   day one. So it was either during or immediately after
     24   Can you remind me?                                          24   the mock audit.
     25      A It involves looking through ACA files that we          25       Q Okay. And then Ms. Buczkowske responded to
                                                           Page 259                                                         Page 261

                                                                                                          66 (Pages 258 - 261)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 68 of 78 Page ID
    Job No. 3431598               #:2249
     1    your e-mail to you on September 26th, 2016 and she says,    1      A Yes.
     2    "The ceilings need to be done by maintenance when           2      Q And during this period, there is one event that
     3    they're able. The cleaning will be done by staff and        3   is recorded in this Significant Incident Summary by ACA.
     4    detainees"; is that correct?                                4   What is that event?
     5       A That's correct.                                        5      A A suicide.
     6       Q So the detainee workers contribute to preparing        6      Q On March 28th, 2017, a 32-year-old man died at
     7    for the audits; is that right?                              7   an area hospital after he was found hanging from his bed
     8          MS. ARMSTRONG: Objection. Vague.                      8   sheets in his cell at the Adelanto Facility; right?
     9          THE WITNESS: The detainees would be performing        9      A Correct.
    10    functions under the their voluntary work assignment.       10      Q What was his name?
    11    BY MS. WRIGHT:                                             11      A If I'm not mistaken, it was -- Gonzalez Gadba,
    12       Q So it's correct that the detainees would be           12   Gadba Gonzalez.
    13    performing work in preparation for this audit?             13      Q How many detainees have died during their
    14       A If they choose to do so as part of their              14   detention at the Adelanto Facility since you became
    15    Voluntary Work Program.                                    15   warden?
    16       Q So it is correct, the detainees working in the        16      A Five, I believe.
    17    Voluntary Work Program, who perform work that              17      Q This is Exhibit 43.
    18    contributes to preparing for an ACA audit?                 18         (Plaintiffs' Exhibit 43 was marked for
    19       A It can.                                               19   identification by the Certified Shorthand Reporter and
    20       Q Okay. Let's look at Exhibit 42.                       20   attached hereto.)
    21          (Plaintiffs' Exhibit 42 was marked for               21   BY MS. WRIGHT:
    22    identification by the Certified Shorthand Reporter and     22      Q This the detainee death review of Raul Ernesto
    23    attached hereto.)                                          23   Morales Ramos.
    24    BY MS. WRIGHT:                                             24         Have you ever seen this document before?
    25       Q This is a Significant Injury Summary. It's got        25      A I don't recall. I don't recall seeing it
                                                          Page 262                                                         Page 264

      1   an ACA logo at the bottom and the Bates number is ACA       1   specifically. I may have.
      2   144.                                                        2      Q Who creates these documents, these detainee
      3         MS. ARMSTRONG: I think it says Significant            3   death reviews? Do you know?
      4   Incident Summary.                                           4      A I don't know. I was looking for who conducted
      5         MS. WRIGHT: I don't know what I said, but that        5   this. I don't know off the top of my head.
      6   is correct.                                                 6      Q Is this a GEO document?
      7         MS. ARMSTRONG: Injury.                                7      A It doesn't appear to be.
      8   BY MS. WRIGHT:                                              8      Q Have you ever heard of the ICE Office of
      9      Q Okay. Have you seen this document before?              9   Professional Responsibility External Review and Analysis
     10      A Yes.                                                  10   Unit?
     11      Q When was the last time you saw this?                  11      A I've heard of it, yes.
     12      A This specific document? This one in particular        12      Q What's your understanding of that unit?
     13   or in general?                                             13      A I don't -- I'm not that familiar with that part
     14      Q Well, when did you last see this particular           14   of the DHS.
     15   document?                                                  15      Q Is there an external reviews and analysis unit
     16      A I couldn't tell you the last time I saw this          16   located at the Adelanto Facility?
     17   document.                                                  17      A I'm sorry. Can you say that again?
     18      Q When did you see this document in general?            18      Q Does ICE maintain an Office of Professional
     19      A I've seen it over the years I have worked in          19   Responsibility External Reviews and Analysis Unit at the
     20   corrections and detention. It would have been prior to     20   Adelanto Facility?
     21   possibly our last ACA audit.                               21      A No, not that I'm aware of.
     22      Q If you look at the top here, the reporting            22      Q Does ICE conduct its own external reviews after
     23   period is January 2017 to December 2017; right?            23   a detainee dies while in detention there?
     24      A Okay.                                                 24      A When you refer to ICE, there's multiple
     25      Q Is that right?                                        25   branches.
                                                          Page 263                                                         Page 265

                                                                                                         67 (Pages 262 - 265)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 69 of 78 Page ID
    Job No. 3431598               #:2250
      1     Q    I'm sorry.                                             1         Do you see that?
      2         Does GEO conduct its own internal reviews               2       A Yes.
      3   following a detainee death in detention at the facility?      3       Q Do you recall the death of Mr. Morales?
      4      A Sometimes.                                               4       A Generally, yes.
      5      Q When does GEO conduct internal reviews?                  5       Q What do you recall about it?
      6      A They -- whenever the corporate office would              6       A If I recall, he -- he died at an outside
      7   deem it's necessary to send in a team to come in and do       7   hospital. I forget which outside hospital. It was
      8   an afteraction review.                                        8   somewhere found that he had some internal organ failure.
      9      Q And under what circumstances has corporate sent          9   I don't remember all the specifics of it.
     10   a team to do an afteraction review?                          10       Q ERAU, which is the acronym for the ICE office
     11      A It's been at -- since I've been there, I can            11   that conducted this detainee death review, found that
     12   think of the one suicide that you mentioned. And I           12   Mr. Morales had been scheduled to see a medical
     13   don't recall if we had afteraction reviews on any of the     13   provider, but the provider documented the appointment
     14   other incidents from GEO.                                    14   was not indicated, that the detainee was seen for the
     15      Q Does GEO, at the facility level, so you as              15   same complaint a month prior and that that violated the
     16   warden, do you take any steps to conduct any kind of         16   PBNDS standard on medical care, which is Section 5.A.3
     17   internal investigation following a detainee death?           17   and 6 of that standard.
     18      A We'll take an initial review of the process,            18         Do you agree that this incident as reported
     19   but the incident is going to be ultimately reviewed by       19   here is a violation of the PBNDS?
     20   someone, an entity possibly from ICE.                        20         MS. ARMSTRONG: Objection. Vague.
     21      Q And that's what your -- are you referring to            21         THE WITNESS: I'm not a medical provider. I
     22   these detainee death reviews?                                22   mean, I can read what is written. I do not see where it
     23      A This -- I'm -- I'm not -- I think you told me           23   says it was a violation, but I'm not a doctor to make
     24   who did this, but ICE Office of Professional                 24   that assessment.
     25   Responsibility, it appears to be the one who did the         25   ///
                                                            Page 266                                                         Page 268

     1    review, yes.                                                  1   BY MS. WRIGHT:
     2       Q And just so that I'm clear, the only                     2      Q Do you see where it says, "ODO determined the
     3    afteraction review that you are aware of from GEO             3   medical care provided to Morales by ADF, the Adelanto
     4    corporate, it was in response to the March 2017 suicide       4   detainee did not meet all the requirements of the ICE
     5    at the Adelanto Detention Center?                             5   PBNDS 2011 Medical Care."
     6       A The one that I can recall. There may have been           6         Do you see that?
     7    others, but I recall that one.                                7      A Yes, I do.
     8       Q Would you see the afteraction review, if there           8      Q But this is the first time you've seen this
     9    is one?                                                       9   document that you know of?
    10       A Possibly. I don't recall if I've seen any               10      A I don't recall if I've seen it or not, but if
    11    afteraction reviews on any of the deaths from the            11   I've seen it, I can't remember all the detail to it.
    12    company.                                                     12      Q Then it says, "Deficiencies were identified in
    13       Q But if there was an afteraction review, would           13   the following components."
    14    it be sent to you?                                           14         Do you see that?
    15       A Possibly. I can't recall if I received them.            15      A Yes.
    16       Q Now, Mr. Morales was 44-years-old. Do you see           16      Q You see that ICE found that the medical care
    17    where I'm reading here? You can look at the screen? He       17   standard was deficient as applied to Mr. Morales?
    18    died on April 6th, 2017. The cause of death was              18         Do you see that?
    19    preliminarily found to be liver and kidney failure.          19      A Yes.
    20           Do you see that?                                      20      Q ICE found on the following page, which is Bates
    21       A Yes.                                                    21   Stamped 3489, that the Adelanto Facility violated ICE
    22       Q Down below, it says, "Mr. Morales had been              22   PBNDS standard on medical care, Section 5.G.12, which
    23    transferred to the Adelanto Detention Facility in            23   requires that each detainee facility complies with a
    24    Adelanto, California on May 6th, 2014, where he remained     24   written policy for the management of pharmaceuticals.
    25    until the date -- until his date of death."                  25         Do you see that?
                                                            Page 267                                                         Page 269

                                                                                                           68 (Pages 266 - 269)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 70 of 78 Page ID
    Job No. 3431598               #:2251
      1      A I see.                                                    1      Q But this is the first time that you've seen
      2      Q Were you aware of this finding before today?              2   this document to your recollection --
      3      A If I've seen of this document, I was aware. I             3         MS. ARMSTRONG: Objection. Misstates prior
      4   don't recall it at the moment.                                 4   testimony.
      5      Q At you sit here today, you don't recall seeing            5   BY MS. WRIGHT:
      6   this finding?                                                  6      Q -- is that correct?
      7      A I don't specifically recall it, no.                       7      A I did not say that. I said if I've seen the
      8      Q Exhibit 44.                                               8   document, I do not recall the document.
      9          (Plaintiffs' Exhibit 44 was marked for                  9      Q Your recollection, this is the first time
     10   identification by the Certified Shorthand Reporter and        10   you've seen this document?
     11   attached hereto.)                                             11         MS. ARMSTRONG: Same objection. Misstates
     12   BY MS. WRIGHT:                                                12   prior testimony.
     13      Q Do you recall the death of Jose Manuel                   13         THE WITNESS: I can't honestly say that. I may
     14   Azurdia-Hernandez?                                            14   have seen the document. I do not recall the document.
     15      A Generally.                                               15   And it's -- and the specifics, if I've seen it.
     16      Q What do you recall about it?                             16   BY MS. WRIGHT:
     17      A I don't recall the specifics of his death. If            17      Q You understand that under the PBNDS Medical
     18   I'm not mistaken, he died at an outside hospital              18   Care section, a detainee must receive a comprehensive
     19   somewhere near Christmas of 2015. I don't recall at           19   health assessment including a physical examination and a
     20   this moment the specifics of it.                              20   mental health screening within 14 days of his arrival at
     21      Q Have you seen his detainee death review, which           21   the facility; right?
     22   is Exhibit 44 before today?                                   22      A Yes.
     23      A Again, I don't specifically recall it. I may             23      Q And ICE found that Mr. Azurdia, his initial
     24   have seen it, but I don't remember it at the moment.          24   physical assessment was delayed by 22 days beyond that
     25      Q Mr. Azurdia died on December 24th, 2015. And             25   14-day requirement; right?
                                                             Page 270                                                         Page 272

      1   the cause of death is cardiogenic shock, massive right         1      A That's what's stated, yes.
      2   ventricular infarction and severe systemic heart               2      Q And you agree that that violates this PBNDS
      3   disease.                                                       3   standard that we just discussed?
      4         Do you see that?                                         4      A That's what is stated, yes.
      5      A Yes.                                                      5      Q Have you taken any steps following
      6      Q And he was detained at the Adelanto Detention             6   Mr. Azurdia's death to improve the medical care program
      7   Facility at Adelanto, California at the time of his            7   at Adelanto in response to his death?
      8   death.                                                         8         MS. ARMSTRONG: Objection. Vague.
      9         Do you see that?                                         9         THE WITNESS: In -- shortly after, in February
     10      A Yes.                                                     10   of 2016, the company made the decision to outsource -- I
     11      Q Do you have any reason to dispute those facts?           11   don't know if it was directly related to Mr. Azurdia's
     12      A No.                                                      12   death, but in 2016, the company contracted with a
     13      Q Please turn to the page Bates Stamp Novoa-3413           13   medical provider to do the medical care at the facility.
     14   in Exhibit 44. It's page 16 or just look up here.             14   And staffing levels were increased in the medical
     15      A Oh.                                                      15   department.
     16      Q The conclusion of this detainee death report is          16   BY MS. WRIGHT:
     17   that the Adelanto Detention Facility is deficient in the      17      Q How many staff work in the medical department
     18   following areas of ICE PBNDS 2011 Medical Care.               18   at Adelanto?
     19         Do you see that?                                        19      A Approximately 85 to 90.
     20      A Yes.                                                     20      Q And who was the contractor that you contract
     21      Q And then it lists several ways in which the              21   with?
     22   medical care that was received at Adelanto by Azurdia         22      A Currently, it's Wellpath.
     23   was deficient in violation of the PBNDS.                      23      Q And who was it before Wellpath?
     24         Do you see that?                                        24      A Correct Care Solutions.
     25      A Yes.                                                     25      Q And do you know why the corporation shifted
                                                             Page 271                                                         Page 273

                                                                                                            69 (Pages 270 - 273)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 71 of 78 Page ID
    Job No. 3431598               #:2252
      1   from Correct Care Solutions to Wellpath?                    1      A From the general remembrance, he had some
      2      A It's my understanding, they -- there was a             2   serious medical conditions. I don't remember the
      3   merger between Correct Care Solutions and Wellpath. I       3   details of it.
      4   don't know all the business details of it.                  4      Q Was there any kind of internal investigation at
      5      Q Okay. Now, a detainee at the Adelanto Facility         5   GEO following the death of Mr. Lopez?
      6   died there on May 31st, 2017.                               6      A I don't recall.
      7         Do you recall that?                                   7      Q Flip to page 15, Bates Stamp Novoa 3121, the
      8      A I don't remember the specific date, but there          8   conclusions. "ERAU found the Adelanto Detention
      9   may have been a death.                                      9   Facility deficient in the following areas with the ICE
     10      Q It was Vicente Caseros. Do you recognize that         10   PBNDS 2011." And then it lists medical care as one of
     11   name?                                                      11   those areas.
     12      A I recognize the name.                                 12         Do you see that?
     13      Q And what were the circumstances of his death?         13      A Yes.
     14      A I don't recall the specifics. I don't recall          14      Q On the next page, Bates Stamped 3122, "Medical
     15   them off the top of my head.                               15   staff did not monitor and assess Mr. Lopez while he
     16      Q Hand you Exhibit 45.                                  16   underwent withdrawal. Did not conduct a mental health
     17         (Plaintiffs' Exhibit 45 was marked for               17   evaluation. Did want complete an HIV test, urinalysis
     18   identification by the Certified Shorthand Reporter and     18   or EKG."
     19   attached hereto.)                                          19         Do you see that?
     20   BY MS. WRIGHT:                                             20      A Yes.
     21      Q Can you -- did you conduct -- before I do that,       21      Q "Nurses did not identify Mr. Lopez's withdraw
     22   did you conduct -- did you or GEO corporate conduct an     22   symptoms when responding to a sick call request."
     23   internal investigation following the death of              23         Do you see that?
     24   Mr. Morales?                                               24      A Yes.
     25      A Ramos.                                                25      Q "Mr. Lopez was not seen by a provider until
                                                          Page 274                                                         Page 276

     1       Q Mr. Morales?                                           1   March 30th, 2017, more than four weeks following a
     2       A Oh, Morales, I don't recall.                           2   doctor's February 25th -- 25th, 2017 review of his lab
     3       Q Did you or the GEO corporation conduct an              3   test results, which show abnormal findings."
     4    internal investigation following the death of               4          Do you see that?
     5    Mr. Azurdia?                                                5      A Yes.
     6       A I don't recall.                                        6      Q Do any of these things violate the PBNDS?
     7       Q Did you -- you don't recall if you personally          7          MS. ARMSTRONG: Objection. Calls for
     8    looked into the death of Mr. Azurdia?                       8   speculation. Calls for a legal conclusion. Vague.
     9       A I can't recall if myself or GEO did a review.          9          THE WITNESS: I can't quote the PBNDS medical
    10       Q This is Exhibit 45. This is a detainee death          10   standards.
    11    review of Mr. Sergio Alonso Lopez.                         11   BY MS. WRIGHT:
    12          Have you seen this document before?                  12      Q PBNDS medical care standard 5.A.2 and 6 states.
    13       A I may have. I don't -- if I have, I don't             13   "Every facility shall directly or contractually provide
    14    remember the details of it.                                14   its detainee population with the following: Medical --
    15       Q On April 13th, 2017, Mr. Lopez died. And the          15   medically necessary and appropriate medical dental and
    16    cause of his death is upper gastrointestinal bleed,        16   mental health care and pharmaceutical services and
    17    among other things.                                        17   timely responses to medical complaints."
    18          Do you see that?                                     18          Do you see that?
    19       A Yes.                                                  19      A I see it.
    20       Q And Mr. Lopez was detained at the Adelanto            20      Q So the question is, do any of these
    21    Detention Facility in Adelanto, California from            21   deficiencies that are laid out in this detainee death
    22    February 9th, 2017 until his death; is that right?         22   report violate the PBNDS?
    23       A Yes.                                                  23          MS. ARMSTRONG: Objection. Calls for a legal
    24       Q What do you recall about the circumstances of         24   conclusion. Calls for speculation. Vague.
    25    Mr. Lopez's death?                                         25          THE WITNESS: If it's stated in the -- if ERAU
                                                          Page 275                                                         Page 277

                                                                                                         70 (Pages 274 - 277)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 72 of 78 Page ID
    Job No. 3431598               #:2253
      1   stated it, that was their finding.                            1   even told me there was a death.
      2   BY MS. WRIGHT:                                                2      Q Is it a -- is it a big deal that a detainee
      3       Q You agree with their finding?                           3   died due to an unacceptable level of medical care while
      4       A I'm not a -- do not have a medical background,          4   detained at the Adelanto Detention Center?
      5   so I would have to defer to ERAU's findings.                  5      A You never want a death anywhere, period,
      6       Q Now, in March 20th of this year, March 20th of          6   irregardless of what findings or not findings. The
      7   2019, a man died of a possible brain hemorrhage at the        7   deaths, you never wish them on anybody.
      8   Adelanto Facility.                                            8      Q Were any steps taken to your knowledge to
      9         Do you remember that?                                   9   correct the unacceptable level of medical care that lead
     10       A 2019.                                                  10   to and caused Mr. Dominguez's death at the Adelanto
     11       Q Uh-huh?                                                11   Detention Center?
     12       A I -- I don't recall that.                              12      A I can't speak to that. That was over two years
     13       Q Do you recall the name Jose Busio?                     13   prior to me getting there. I'm not going to speak to
     14       A In 2019, no, I don't recall that occurring.            14   before I was there.
     15       Q Do you know the name Fernando Dominguez?               15      Q Nothing that you know of, as you sit here
     16       A I've heard the name.                                   16   today?
     17       Q Who is Fernando -- Fernando Dominguez?                 17      A Nothing that I've been -- no, nothing that I'm
     18       A I -- I don't recall the circumstances. I --            18   aware of.
     19   I've heard the name as a detainee. I don't know the          19      Q Is there anything more serious than the death
     20   individual.                                                  20   of a detainee at your facility?
     21       Q I believe this is Exhibit 46.                          21      A Again, it's -- you never want a death.
     22         (Plaintiffs' Exhibit 46 was marked for                 22      Q Is there anything more serious than the death
     23   identification by the Certified Shorthand Reporter and       23   of a detainee at your facility?
     24   attached hereto.)                                            24      A It's major event. It's a serious event.
     25   ///                                                          25      Q What's more serious than the death of a
                                                            Page 278                                                           Page 280

      1   BY MS. WRIGHT:                                                1   detainee at your facility?
      2      Q These are the investigative findings of the ICE          2      A I'm not saying there's anything more serious.
      3   detainee, Fernando Dominguez Valivia.                         3   You never want harm to come to anyone.
      4         Have you seen this document before?                     4      Q Did you know that more detainees have died
      5      A I don't recall seeing this document.                     5   after being detained at the Adelanto Facility than any
      6      Q Now, you see that it says that Mr. Dominguez             6   other civil immigration detention center in the country?
      7   died on March 4th, 2012, which precedes your tenure as        7      A No.
      8   the warden at the Adelanto Facility; right?                   8      Q Do you keep track of statistics of how many
      9      A Correct.                                                 9   people die under your custody?
     10      Q When you started as the warden, were you                10      A The number, yes.
     11   informed about Mr. Dominguez's death?                        11      Q And the total number of deaths under your
     12      A Not in any detail. I was advised there was a            12   custody is how many?
     13   death at one point in time, but no details.                  13         MS. ARMSTRONG: Objection. Vague.
     14      Q So were you informed as it says here that a             14         THE WITNESS: Since I've been at the facility?
     15   doctor's review of the medical care provided to              15   BY MS. WRIGHT:
     16   Mr. Dominguez determined that Dominguez's death --           16      Q Correct?
     17   demise could have been prevented and that Dominguez          17      A If I recall, five.
     18   received an unacceptable level of medical care while         18      Q This is Exhibit 47.
     19   detained at Adelanto Detention Center"?                      19         (Plaintiffs' Exhibit 47 was marked for
     20      A I was never briefed on any specifics of the             20   identification by the Certified Shorthand Reporter and
     21   incident. I don't know.                                      21   attached hereto.)
     22      Q Who briefed you on the general incident?                22   BY MS. WRIGHT:
     23      A I don't -- I don't -- just other than it was a          23      Q This is the detainee death review of
     24   death that occurred in that year. I didn't have any          24   Mr. Gonzalez, who hung himself in his cell at the
     25   specifics. I had no -- can't remember who briefed me or      25   Adelanto Facility and died on March 28th, 2017.
                                                            Page 279                                                           Page 281

                                                                                                            71 (Pages 278 - 281)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 73 of 78 Page ID
    Job No. 3431598               #:2254
      1         Have you seen this document before?                    1   sexually assaulted, but medical staff did not consult a
      2      A I don't remember it specifically.                       2   medical assessment in response to that allegation."
      3      Q Do you see that it says Mr. Gonzalez was                3         Do you see that?
      4   contained at the Adelanto Detention Facility at              4      A I see it.
      5   Adelanto, California at the time of his death?               5      Q Does that violate the PBNDS?
      6      A Yes.                                                    6      A That was one of their findings.
      7      Q What do you recall about Mr. Gonzalez's death?          7      Q Does that violate the PBNDS?
      8      A He was in the restricted housing unit on the B          8      A According to their finding.
      9   side. And he tied a bed sheet to his bunk, either the        9      Q It does?
     10   ladder or the top bunk. I don't recall. And he used it      10      A As they state in their document, yes.
     11   to hang himself.                                            11      Q "ICE found that when Mr. Gonzalez was put into
     12      Q Look at page 18, Bates Stamped Novoa 3100 of           12   segregation. On several occasions, the security rounds
     13   Exhibit 47.                                                 13   exceed the 30-minute requirement under the PBNDS. And
     14         "ERAU reviewed the medical care that                  14   of note, on the day that Mr. Gonzalez died by suicide,
     15   Mr. Gonzalez was provided at the Adelanto Facility, as      15   an officer logged a security round at 7:16 p.m. and
     16   well as the facility's efforts to ensure that he was        16   Mr. Gonzalez was discovered hanging at 7:53 p.m., 37
     17   safe and secure while detained at the facility. And         17   minutes later."
     18   ERAU found deficiencies in the Adelanto Facility's          18         Does that violate the PBNDS?
     19   compliance with certain requirements of the ICE PBNDS       19      A PBNDS requires periodic irregular rounds. If
     20   2011?"                                                      20   they found it -- if that was one of their findings, it
     21         Do you see that?                                      21   was a finding of theirs.
     22      A Yes.                                                   22      Q Do you see PBNDS Standard, Special Management
     23      Q Were you, as the warden of the facility,               23   Unit, Section 5-L, which states detainees in SMU or
     24   notified of the deficiencies in compliance with the         24   special management units shall be personally observed
     25   requirements of the PBNDS that ERAU found?                  25   and logged, at least, every 30 minutes on an irregular
                                                           Page 282                                                       Page 284

     1       A I don't remember specifically, but if I was             1   schedule?
     2    able to review this document, then I was notified, but I     2       A Yes.
     3    don't remember specifically.                                 3       Q You agree that if Mr. Gonzalez was not
     4       Q "ICE found that Adelanto failed to provide              4   personally observed and logged, at least, every 30
     5    Mr. Gonzalez with language interpretation during his         5   minutes, that violates this PBNDS standard; correct?
     6    sick call encounters."                                       6       A Their findings showed that it was -- it was 37
     7          Does that violate the PBNDS to your knowledge?         7   minutes between checks.
     8       A If that's what ICE found, they found it as a            8       Q And that violates this PBNDS standard, because
     9    violation.                                                   9   it's not every 30 minutes.
    10       Q It violates to the PBNDS to your knowledge?            10          Do you agree?
    11       A According to the document, yes.                        11       A It's not in compliance with the standard.
    12       Q "ICE found that the Adelanto Facility failed to        12       Q Did you make any changes at Adelanto as a
    13    complete a consent form for psychotropic medications for    13   result of Mr. Gonzalez's death?
    14    Mr. Gonzalez."                                              14       A We bumped our -- our daily rounds, our rounds
    15          Does that violate the PBNDS?                          15   in RHU segregation. We bumped them to 15- to 20-minute
    16       A That was one of their findings.                        16   checks to be performed by the detention staff in the
    17       Q ICE found that Adelanto -- Adelanto's medical          17   housing units.
    18    staff did not conduct a medical assessment of               18       Q What else?
    19    Mr. Gonzalez in response to his report that he was          19       A I don't recall all the specific changes, but I
    20    sexually assaulted?                                         20   do recall that as one of the changes.
    21       A Which section are you on?                              21       Q It's GEO's responsibility to complete those
    22       Q Page 20, Bates Stamp Novoa-3102, at No. 4. You         22   checks; right?
    23    can look up here, if you'd like.                            23          MS. ARMSTRONG: Objection. Vague.
    24       A Okay.                                                  24          THE WITNESS: It's the detention officers'
    25       Q "On March 7, 2017, Mr. Gonzalez reported he was        25   responsibility that are assigned to the segregation
                                                           Page 283                                                       Page 285

                                                                                                         72 (Pages 282 - 285)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 74 of 78 Page ID
    Job No. 3431598               #:2255
     1    unit.                                                     1              Do you understand that to be true?
     2    BY MS. WRIGHT:                                            2          A If that's what they wrote in the document,
     3       Q And those detention officers are GEO employees?      3       that's -- I don't recall the specific language in the
     4       A Correct.                                             4       document of their -- for findings.
     5       Q And it's GEO's responsibility to accurately          5          Q What steps have you taken as the warden of
     6    complete the logs of those -- of those observations;      6       Adelanto to remedy the deficiencies identified in the
     7    right?                                                    7       September 27th, 2018 OIG report?
     8       A It's part of their job assignment, yes.              8          A Do you want to -- can you recant the findings
     9       Q Did the guard or guards who failed to complete       9       specifically?
    10    the observations of Mr. Gonzalez every 30 minutes on the 10          Q Well, for example, OIG found that detainees
    11    day that he died by suicide face any disciplinary        11       were hanging nooses from the vents in their rooms.
    12    action?                                                  12              Do you recall that?
    13       A I don't recall specifically. I don't remember.      13          A I recall that OIG wrote that in their report.
    14       Q Who would know?                                     14          Q Have you ever seen that -- I'm sorry. I
    15       A My HR manager, possibly.                            15       interrupted you.
    16       Q Who's that?                                         16          A I've seen the document. I've seen the photo
    17       A Berta Berrasio Sullivan.                            17       that they put in their report.
    18       Q Why don't we take a break.                          18          Q Have you ever seen nooses hanging from the
    19          THE VIDEOGRAPHER: We are going off the record. 19           vents at Adelanto?
    20    The time is 4:53 p.m.                                    20          A No. I've seen facility-issued bed sheets that
    21          (Whereupon a recess was taken.)                    21       detainees would take a golf issued pencil, a little
    22          THE VIDEOGRAPHER: We are going back on the 22               pencil like you'd get at a golf course, or a paperclip
    23    record. The time is 5:10 p.m.                            23       that they may have got through mail or legal mail, stick
    24    BY MS. WRIGHT:                                           24       in the vent, one of the holes in the vent that's drilled
    25       Q Mr. Janecka, we spoke a little bit about the        25       in the wall of the cell above the toilet, hanging the
                                                            Page 286                                                           Page 288

      1   ACA audits or inspections of the Adelanto Facility.           1   bed sheet from either the paperclip or bed sheet. And
      2          Do you recall that?                                    2   then tie it to a leg of a bunk nearest the toilet. And
      3       A Yes.                                                    3   then would utilize it as a privacy curtain when they
      4       Q Adelanto is also subjected to spot inspections          4   would use the restroom. When they were done with it,
      5   or unannounced inspections by The Office of Inspector         5   the detainees would take the sheet and tie it or twist
      6   General by the Department of Homeland Security; right?        6   it much like a construction worker would tie or loop an
      7       A Yes.                                                    7   extension cord to where you pull it at the bottom. And
      8       Q And in a September 27th, 2018 OIG report, the           8   it falls loose. And the next detainee may use it for
      9   OIG found serious deficiencies with respect to the            9   the same privacy curtain and put it back in the same
     10   safety, detainee rights and medical care at the Adelanto     10   fashion or form.
     11   Facility.                                                    11       Q Do you agree with the OIG that what you just
     12          Are you familiar with that report?                    12   described violates the personal housekeeping requirement
     13       A I'm familiar with the report.                          13   of the PBNDS?
     14       Q And OIG found that those issues constitute             14       A It was a standard that we did not overly
     15   violations of ICE detention standards, the PBNDS.            15   enforce. Since the OIG audit, we've enforced the
     16          Do you understand that?                               16   standard. It's language that's been added into our
     17       A I'm familiar with the report, yes.                     17   training, our annual and pre-service trainings for
     18       Q Do you understand that OIG found that those            18   staff, to emphasize the no hanging of linens or other
     19   issues constituted violation of the PBNDS?                   19   articles in the living area. We've also made it part of
     20       A I don't remember the specific language, but if         20   routine shift briefing notes and minutes. And it's also
     21   it's in their documents, then that was one of their          21   part of supervisor and administrate -- administrator's
     22   findings.                                                    22   rounds to look for those type findings.
     23       Q And OIG also found that the issues at Adelanto         23       Q So you agree that that violated the personal
     24   represent significant threats to the safety, rights and      24   housekeeping requirement?
     25   health of the detainees there.                               25          MS. ARMSTRONG: Objection. Vague.
                                                            Page 287                                                           Page 289

                                                                                                            73 (Pages 286 - 289)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 75 of 78 Page ID
    Job No. 3431598               #:2256
      1          THE WITNESS: We did not enforce that standard          1   personnel examined their processes, examined the PBNDS
      2   to the max.                                                   2   requirements. And nursing staff was trained by
      3   BY MS. WRIGHT:                                                3   dental -- the dentist or other providers to do the
      4      Q You're answering a question that I'm not                 4   initial examination, which does not require an actual
      5   asking. I'm not asking if you enforced the standard to        5   dentist to do the initial in-take screening.
      6   the max.                                                      6       Q And so those steps that you just described to
      7      A If OIG found it as a finding, we did not -- as           7   me were the steps that you took to address the violation
      8   a finding of not being in compliance with PBNDS, then it      8   of the PBNDS standard pertaining to dental care that was
      9   was, yes, noncompliant with PBNDS standard.                   9   identified by the OIG?
     10      Q You understand that OIG found in that same              10       A They were the steps that our medical
     11   report that there had been, at least, seven suicide          11   contractor, CCS put into place to correct that finding.
     12   attempts at the Adelanto Facility from December 2016         12       Q Who's the Nakomoto Group?
     13   until 2017?                                                  13       A The Nakomoto Group is an -- an agency that --
     14      A That was their finding. There's different               14   it's my understanding that ICE contracts with to -- it's
     15   interpretations between operations. The medical              15   an outside group to come in and audit the PBNDS
     16   department or medical's definition of a suicide attempt.     16   standards at the ICE facilities.
     17   The differences were in the -- from the operational side     17       Q How often does the Nakomoto Group conduct an
     18   for serious incident reporting. A -- a suicide attempt       18   inspection of Adelanto?
     19   is a serious life-threatening event that requires            19       A Annually.
     20   off-sight medical attention.                                 20       Q When was the last inspection?
     21      Q I'm sorry. That's your view, that a suicide             21       A Last fall, October, November of last fall.
     22   attempt is a serious incident?                               22       Q How did you go?
     23      A That is part of when we report, we, meaning             23       A It went well.
     24   GEO, as our serious incident reporting requirements,         24       Q Did you pass the inspection -- the facility
     25   that's our requirements for serious incident reporting.      25   pass the inspection?
                                                            Page 290                                                         Page 292

      1   Some incidents, medical classified them as suicide            1      A Yes.
      2   attempts. Under our definition from an operation side,        2      Q How much advance warning do you get before a
      3   they were considered self-harm, because they were not         3   Nakomoto Group audit?
      4   life-threatening events.                                      4      A I don't know specifically, maybe a month or
      5      Q OIG found in that report that detainees wait             5   two, something -- I don't know exactly.
      6   months to be seen by a doctor for persistent health           6      Q Do you do mock walks prior to Nakomoto audits
      7   conditions and do not receive prescribed medication.          7   the way that you do for ECA audits?
      8          What steps have you taken as warden of the             8      A Not from the company. I do them on a daily --
      9   Adelanto Detention Center to remedy that violation of         9   as I get through the building. I mean, I just do a walk
     10   the PBNDS?                                                   10   of expectations, that -- of the facility. And I try to
     11      A I can't speak specific to that, what steps.             11   educate and train my staff to do on a constant basis.
     12   Our health services administrator at that time was           12      Q Has ICE ever imposed a financial penalty
     13   involved in developing the corrective actions for that.      13   against the Adelanto Facility for failure to correct a
     14   And I don't recall the steps that have been taken at         14   deficiency?
     15   this moment.                                                 15      A Failure to correct, not to my knowledge.
     16      Q OIG found that the Adelanto Detention Center            16      Q Has ICE ever levied a financial penalty against
     17   does not provide adequate dental care to detainees. And      17   the Adelanto Facility for any reason?
     18   that no detainees had received dental cleaning or dental     18      A Since I've been there, there was a contract
     19   fillings in the four years prior to the date of the          19   deficiency report that was issued sometime in possibly
     20   report?                                                      20   the latter part of December 2015. And we were given an
     21      A There was a backlog of initial exams and some           21   opportunity to remedy the findings.
     22   dental care at that time. There was a weakness found in      22      Q What were the findings of that report?
     23   our medical department at that time, where the dentist       23      A I don't remember the specifics. If I recall,
     24   was doing all initial intake examinations of detainees.      24   it was primarily with medical care.
     25   After that, OIG brought that to light. The medical           25      Q And did you remedy the findings?
                                                            Page 291                                                         Page 293

                                                                                                           74 (Pages 290 - 293)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 76 of 78 Page ID
    Job No. 3431598               #:2257
     1       A Yes.                                                   1   commissary?
     2       Q What did you do to remedy the findings, if you         2      A No.
     3    recall?                                                     3      Q So does GEO make a commission on the sale of
     4       A One of the findings was the addition of                4   any commissary items?
     5    medical -- needed additional medical staff. It was          5      A To my knowledge, the commission that's made off
     6    shortly thereafter when the company contracted with CCS     6   the commissary goes into the detainee welfare account.
     7    at the time. And staffing levels were raised in the         7      Q What is that?
     8    medical staffing.                                           8      A It's a -- it's an account that's to benefit the
     9       Q CCS is Correct Care Solutions?                         9   entire population. We can use it for special
    10       A Correct.                                              10   activities, special meals, recreation equipment, leisure
    11       Q Have there been any other deficiency reports          11   activities and items. It's for the entire population.
    12    aside from the one in December 2015 that you just told     12      Q Generally, what is the amount of the commission
    13    me about?                                                  13   that's levied on commissary items?
    14       A Not that I can recall.                                14      A I'm not sure, between 15 and 18 percent maybe.
    15       Q Would you know if there was a deficiency              15   I don't know exactly.
    16    report?                                                    16      Q Does GEO set that percentage?
    17       A If it was one of a contract deficiency report,        17      A It's my understanding it's set by the
    18    I would know. And I don't recall any other than that       18   commissary vendor, Keafy -- Keaf.
    19    one.                                                       19      Q So Keaf sets the commissary prices?
    20       Q Are they -- is it serious when a facility gets        20      A Yes.
    21    a deficiency report?                                       21      Q And Keaf automatically builds in 15 to 18
    22       A It's a serious finding or -- yes.                     22   percent for commissary items to go towards the detainee
    23       Q So GEO corporate makes sure that you are aware        23   welfare fund?
    24    of the deficiency report, because it can result in a       24      A I don't know the specifics if -- my business --
    25    financial penalty?                                         25   our assistant warden of finance works with Keaf to
                                                          Page 294                                                          Page 296

      1         MS. ARMSTRONG: Objection.                             1   establish and come up with. And I don't know the exact
      2         THE WITNESS: I've become aware of it. All the         2   involvement he has, but it's Keaf's -- it's a commission
      3   implications of the financial, I'm not that familiar        3   that's made that goes into a detainee welfare.
      4   with, because I just had one.                               4      Q What are some of the -- I think you said --
      5   BY MS. WRIGHT:                                              5   special projects that are funded by the detainee welfare
      6      Q And to be clear, there was no financial penalty        6   fund?
      7   as a result of the deficiency report that we have been      7      A We've done pizza for the population. We've
      8   discussing?                                                 8   done Carl's Jr. We've done burritos for the entire
      9      A I don't recall if it was a specific dollar             9   population. For some of the holiday meals, we'll
     10   amount that I can remember, no. I can't remember one.      10   enhance it with extra items. Recreational equipment can
     11      Q You don't recall if --                                11   be anything from leisure activities, such as checkers
     12      A I don't.                                              12   and Xbox, extra TVs, board games, rec- -- outdoor
     13      Q Has the Adelanto Facility ever received a             13   recreation equipment, some of the things.
     14   waiver from ICE for compliance with the PBNDS?             14      Q Do GEO officers or guards eat the same meals
     15      A To my knowledge, we have one waiver.                  15   that detainees eat?
     16      Q What is that for?                                     16      A They can.
     17      A For the toilet and shower ratios at the east          17      Q Do they pay for that?
     18   building.                                                  18      A No.
     19      Q Did you seek that waiver from ICE, you meaning        19      Q Do they eat in the detainee dining halls?
     20   you, personally, Warden Janecka?                           20      A No.
     21      A If I recall, I initiated it through the               21      Q They eat in the staff dining halls?
     22   company. I don't recall who exactly sent it to ICE.        22      A Yes.
     23      Q Any other waivers that you know of?                   23      Q So putting this all together, GEO guards or
     24      A Not that I can think of.                              24   officers can eat meals that are prepared in the detainee
     25      Q Does GEO make any money from operating the            25   kitchens by detainee workers in the staff dining halls?
                                                          Page 295                                                          Page 297

                                                                                                         75 (Pages 294 - 297)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 77 of 78 Page ID
    Job No. 3431598               #:2258
     1       A They can, yes.                                           1    A    They would have been within -- that's two
     2       Q And they don't pay for those meals?                      2 years -- with -- over the two or three years prior to
     3       A No.                                                      3 that And I do not recall what the litigation was
     4       Q You said earlier that you've been deposed a              4    Q    Do you recall the names of the plaintiffs in
     5    couple of times since you became the warden of GEO. And       5 that -- those litigations?
     6    you said that it was -- let's see here. You said the          6    A    No, I don't
     7    context was in employment-related litigation.                 7    Q    Have you ever been sued in your personal
     8          Do you remember that?                                   8 capacity?
     9       A Yes.                                                     9    A    No, not to my knowledge, no
    10       Q I think you said that you've been deposed six           10    Q    Those are all my questions for today Thank
    11    times. And three or four of those times were related to      11 you very much
    12    employment litigation involving the Adelanto Detention       12    A    Thank you
    13    Center; is that correct?                                     13        MS ARMSTRONG: Thank you
    14       A Approximately six times, that I -- in the               14        THE VIDEOGRAPHER: This is the end of Media 1
    15    entirety. And since I've been in Adelanto, to my             15 And this marks the conclusion of today's deposition of
    16    recollection, they have all been employment-related          16 James Janecka We are going off the record The time
    17    matters, employee-related matters that I can recall.         17 is 5:31 p m
    18       Q When was the last employment related matter             18        (Whereupon the deposition concluded at
    19    that you were deposed for with respect to GEO?               19 5:31 p m )
    20       A Maybe March, April of this year. I'm not sure.          20
    21       Q And what was that matter about? What was the            21        (DECLARATION UNDER PENALTY OF PERJURY ON THE
    22    case about?                                                  22 FOLLOWING PAGE HEREOF )
    23       A The employee was litigating a wrongful                  23
    24    termination, if I recall.                                    24
    25       Q What was the employee's name?                           25
                                                            Page 298                                                               Page 300

      1      A If I recall, it was Ashley Broussard.                    1                         ***
      2      Q Was that -- is this a case that's currently              2
      3   pending or is it over? Do you know?                           3
      4      A To my knowledge, it's still pending -- I don't           4
      5   know -- I don't always get notified when the cases are        5            I do solemnly declare under penalty of
      6   over.                                                         6   perjury that the foregoing is my deposition under oath;
      7      Q Prior to Ms. Bissourd's case, what was the --            7   that these are the questions asked of me and my answers
      8      A Oh, Lord.                                                8   thereto; that I have read same and have made the
      9      Q -- the next most recent deposition?                      9   necessary corrections, additions, or changes to my
     10      A Maybe -- maybe a year prior to that.                    10   answers that I deem necessary.
     11      Q 20- -- sometime in 2018?                                11         In witness thereof, I hereby subscribe my name
     12      A Possibly. I don't recall exactly.                       12   this day of ______________________________, 2019.
     13      Q What was that matter about?                             13
     14      A It was an employee litigation case. I don't             14
     15   remember the name of the person or the specific details      15                   ____________________________
     16   of that case.                                                16                       WITNESS SIGNATURE
     17      Q Both of these cases so far, Ms. Bissourd's case         17
     18   and the one in 2018, were against GEO or were they           18
     19   against you personally?                                      19
     20      A No. They -- I don't recall exactly how the              20
     21   cases were -- who was named and what. I just recall I        21
     22   was required to provide a deposition as part of the          22
     23   case.                                                        23
     24      Q What about the other two employee lawsuits that         24
     25   you've mentioned?                                            25
                                                            Page 299                                                               Page 301

                                                                                                                      76 (Pages 298 - 301)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 193-4 Filed 09/27/19 Page 78 of 78 Page ID
                                  #:2259
